OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, Estimated average burden 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – March 31, 2017 Item 1. Schedule of Investments Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report March 31, 2017 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 7 Non-U.S. Fund 15 Core Bond Fund 26 Global Real Estate Securities Fund 49 Notes to Schedules of Investments 55 Notes to Quarterly Report 57 Shareholder Requests for Additional Information 73 Russell Investment Funds Copyright © Russell Investments 2017. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC., member FINRA, part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 96.4% Mondelez International, Inc. Class A 66,790 2,878 Consumer Discretionary - 11.3% Monster Beverage Corp.(Æ) 33,062 1,526 Aaron's, Inc. Class A 35,300 1,050 PepsiCo, Inc. 53,155 5,946 Amazon.com, Inc.(Æ) 7,915 7,015 Philip Morris International, Inc. 26,534 2,997 Bed Bath & Beyond, Inc. 1,606 63 Procter & Gamble Co. (The) 7,471 671 Burlington Stores, Inc.(Æ) 780 76 Sysco Corp. 1,968 102 CarMax, Inc.(Æ) 1,974 117 Tyson Foods, Inc. Class A 11,421 705 CBS Corp. Class B 17,282 1,199 Unilever NV 87,376 4,342 Chipotle Mexican Grill, Inc. Class A(Æ) 2,729 1,216 United Natural Foods, Inc.(Æ) 15,000 648 Comcast Corp. Class A 16,323 614 Walgreens Boots Alliance, Inc. 118 10 Costco Wholesale Corp. 1,639 275 30,220 DISH Network Corp. Class A(Æ) 2,175 138 DR Horton, Inc. 4,460 149 Energy - 6.7% Estee Lauder Cos., Inc. (The) Class A 6,233 529 Anadarko Petroleum Corp. 18,977 1,176 Foot Locker, Inc. 935 70 Antero Resources Corp.(Æ) 25,200 575 Ford Motor Co. 135,806 1,581 BP PLC - ADR 68,001 2,347 Gap, Inc. (The) 36,465 886 Chevron Corp. 16,899 1,815 General Motors Co. 45,286 1,602 ConocoPhillips 19,204 958 Home Depot, Inc. (The) 22,986 3,374 Core Laboratories NV 23,541 2,719 IMAX Corp.(Æ) 34,689 1,179 Devon Energy Corp. 12,481 521 Live Nation Entertainment, Inc.(Æ) 7,400 225 Energen Corp.(Æ) 10,800 588 Lowe's Cos., Inc. 1,965 162 Ensco PLC Class A 53,000 474 Macy's, Inc. 3,879 115 EOG Resources, Inc. 15,900 1,551 McDonald's Corp. 3,114 404 Exxon Mobil Corp. 72,349 5,934 MGM Resorts International 44,961 1,232 Halliburton Co. 9,200 453 Michaels Cos., Inc. (The)(Æ) 30,800 690 National Oilwell Varco, Inc. 21,400 858 Nike, Inc. Class B 32,606 1,817 Newfield Exploration Co.(Æ) 9,200 340 O'Reilly Automotive, Inc.(Æ) 11,800 3,184 Noble Corp. PLC 118,100 731 Panera Bread Co. Class A(Æ) 2,725 714 Noble Energy, Inc. 9,300 319 Ralph Lauren Corp. Class A 6,200 506 Occidental Petroleum Corp. 23,747 1,505 Royal Caribbean Cruises, Ltd. 8,276 812 PBF Energy, Inc. Class A 26,818 595 Staples, Inc. 7,134 63 Phillips 66 17,473 1,384 Starbucks Corp. 140,473 8,201 Pioneer Natural Resources Co. 8,399 1,564 Target Corp. 24,705 1,363 Schlumberger, Ltd. 48,639 3,798 Thomson Reuters Corp. 671 29 Valero Energy Corp. 11,200 742 Time Warner, Inc. 12,434 1,215 World Fuel Services Corp. 11,100 402 Time, Inc. 5,700 110 31,349 TJX Cos., Inc. 32,832 2,596 Tractor Supply Co. 913 63 Financial Services - 21.6% VF Corp. 2,108 116 Affiliated Managers Group, Inc. 8,227 1,349 Viacom, Inc. Class B 12,113 565 Aflac, Inc. 1,480 107 Wal-Mart Stores, Inc. 62,104 4,476 Allstate Corp. (The) 20,377 1,660 Walt Disney Co. (The) 13,935 1,580 American Express Co. 29,789 2,357 Whirlpool Corp. 8,422 1,443 American International Group, Inc. 26,875 1,678 Yum China Holdings, Inc.(Æ) 1,295 35 American Tower Corp.(ö) 52,777 6,414 Yum! Brands, Inc. 384 25 Ameriprise Financial, Inc. 16,436 2,131 52,874 Aon PLC 983 117 Assurant, Inc. 5,300 507 Consumer Staples - 6.4% Assured Guaranty, Ltd. 10,251 380 Altria Group, Inc. 27,895 1,992 Bank of America Corp. 202,690 4,782 Archer-Daniels-Midland Co. 28,600 1,317 Bank of New York Mellon Corp. (The) 30,100 1,422 Brown-Forman Corp. Class B - ADR 6,300 291 BB&T Corp. 2,824 126 Bunge, Ltd. 14,900 1,181 Berkshire Hathaway, Inc. Class B(Æ) 43,015 7,168 Coca-Cola Co. (The) 14,171 601 BlackRock, Inc. Class A 90 35 Colgate-Palmolive Co. 3,224 236 Capital One Financial Corp. 15,700 1,361 CVS Health Corp. 17,339 1,361 Chubb, Ltd. 1,716 234 General Mills, Inc. 2,244 132 Citigroup, Inc. 60,443 3,616 Kimberly-Clark Corp. 1,355 178 Citizens Financial Group, Inc. 19,930 689 Kraft Heinz Co. (The) 12,732 1,156 CME Group, Inc. Class A 689 82 Kroger Co. (The) 66,151 1,950 Comerica, Inc. 15,200 1,042 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Crown Castle International Corp.(ö) 570 54 Eli Lilly & Co. 3,644 306 DDR Corp.(ö) 39,800 499 Envision Healthcare Corp.(Æ) 17,912 1,098 Discover Financial Services 15,608 1,067 Express Scripts Holding Co.(Æ) 13,518 891 E*Trade Financial Corp.(Æ) 19,100 666 Humana, Inc. 5,440 1,122 East West Bancorp, Inc. 11,991 619 Johnson & Johnson 89,990 11,209 Equity Residential(ö) 1,335 83 Magellan Health, Inc.(Æ) 4,220 291 Everest Re Group, Ltd. 4,180 977 Mallinckrodt PLC(Æ) 6,400 285 Franklin Resources, Inc. 683 29 Medtronic PLC 29,694 2,392 Goldman Sachs Group, Inc. (The) 14,317 3,289 Merck & Co., Inc. 49,159 3,123 Hartford Financial Services Group, Inc. 28,143 1,353 Mylan NV(Æ) 35,587 1,388 Intercontinental Exchange, Inc. 22,991 1,377 Pfizer, Inc. 87,305 2,987 JPMorgan Chase & Co. 77,882 6,841 Sanofi - ADR 25,539 1,156 KeyCorp 47,683 848 Stryker Corp. 1,269 167 Loews Corp. 41,211 1,927 Thermo Fisher Scientific, Inc. 8,854 1,360 Markel Corp.(Æ) 4,897 4,778 UnitedHealth Group, Inc. 26,670 4,374 Marsh & McLennan Cos., Inc. 1,448 107 WellCare Health Plans, Inc.(Æ) 2,540 356 MasterCard, Inc. Class A 28,026 3,152 Zoetis, Inc. Class A 38,402 2,050 MetLife, Inc. 18,715 989 55,186 Moody's Corp. 21,732 2,435 Morgan Stanley 19,592 839 Materials and Processing - 2.6% PNC Financial Services Group, Inc. (The) 22,818 2,744 Air Products & Chemicals, Inc. 250 34 Popular, Inc. 8,300 338 Celanese Corp. Class A 10,890 978 Prudential Financial, Inc. 13,740 1,466 Dow Chemical Co. (The) 27,883 1,772 Public Storage(ö) 551 121 Ecolab, Inc. 26,906 3,372 Retail Properties of America, Inc. Class A(ö) 22,800 329 EI du Pont de Nemours & Co. 23,891 1,919 SBA Communications Corp.(Æ)(ö) 9,932 1,196 NewMarket Corp. 1,050 476 Simon Property Group, Inc.(ö) 5,941 1,022 PPG Industries, Inc. 10,765 1,131 SL Green Realty Corp.(ö) 9,300 992 Praxair, Inc. 16,587 1,968 State Street Corp. 30,297 2,412 Sherwin-Williams Co. (The) 237 74 SunTrust Banks, Inc. 21,700 1,200 Steel Dynamics, Inc. 8,900 309 Synchrony Financial 40,778 1,399 12,033 Travelers Cos., Inc. (The) 13,904 1,676 US Bancorp 63,613 3,276 Producer Durables - 13.9% Visa, Inc. Class A 32,706 2,906 3M Co. 1,453 278 Voya Financial, Inc. 30,900 1,173 Accenture PLC Class A 13,606 1,631 Wells Fargo & Co. 126,913 7,063 Adient PLC 13,212 960 White Mountains Insurance Group, Ltd. 630 554 AECOM(Æ) 30,202 1,075 XL Group, Ltd. 37,835 1,508 AGCO Corp. 14,600 879 Zions Bancorporation 15,800 664 Automatic Data Processing, Inc. 1,717 176 101,225 Danaher Corp. 19,415 1,661 Deere & Co. 8,520 927 Health Care - 11.8% Delphi Automotive PLC 15,702 1,263 Abbott Laboratories 4,823 214 EMCOR Group, Inc. 8,400 529 Aetna, Inc. 973 124 Emerson Electric Co. 366 22 Allergan PLC(Æ) 18,483 4,417 FedEx Corp. 7,604 1,484 Allscripts Healthcare Solutions, Inc.(Æ) 7,828 99 Fluor Corp. 12,200 642 Alnylam Pharmaceuticals, Inc.(Æ) 10,814 554 Fortive Corp. 62,474 3,763 Amgen, Inc. 1,564 257 General Dynamics Corp. 8,096 1,515 Anthem, Inc. 17,045 2,819 General Electric Co. 1,697 51 Baxter International, Inc. 24,837 1,288 Honeywell International, Inc. 45,399 5,670 Becton Dickinson and Co. 695 127 Hub Group, Inc. Class A(Æ) 5,100 237 Biogen, Inc.(Æ) 6,606 1,806 Huntington Ingalls Industries, Inc. 529 106 BioMarin Pharmaceutical, Inc.(Æ) 7,002 615 Illinois Tool Works, Inc. 1,004 133 Bioverativ Inc.(Æ) 57 3 Jacobs Engineering Group, Inc. 11,000 608 Bristol-Myers Squibb Co. 29,285 1,592 Johnson Controls International PLC 32,596 1,373 Cardinal Health, Inc. 30,247 2,467 Kansas City Southern 14,207 1,218 Celgene Corp.(Æ) 9,549 1,188 L3 Technologies, Inc. 7,160 1,183 Centene Corp.(Æ) 7,400 527 Lockheed Martin Corp. 634 170 Cerner Corp.(Æ) 22,655 1,333 ManpowerGroup, Inc. 12,667 1,299 Cigna Corp. 8,198 1,201 Mettler-Toledo International, Inc.(Æ) 5,482 2,625 See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Norfolk Southern Corp. 8,014 897 Red Hat, Inc.(Æ) 23,535 2,036 Northrop Grumman Corp. 627 149 Tech Data Corp.(Æ) 2,800 263 Parker-Hannifin Corp. 780 125 Teradyne, Inc. 33,900 1,054 Raytheon Co. 25,441 3,880 Texas Instruments, Inc. 35,047 2,823 Rockwell Automation, Inc. 10,793 1,681 Twitter, Inc.(Æ) 10,300 154 Roper Technologies, Inc. 14,675 3,031 Viavi Solutions, Inc. Class W(Æ) 121,500 1,302 Ryder System, Inc. 4,500 339 Zynga, Inc. Class A(Æ) 257,600 734 Sensata Technologies Holding NV(Æ) 42,299 1,847 82,604 SkyWest, Inc. 6,600 226 Snap-on, Inc. 6,330 1,068 Utilities - 4.5% Southwest Airlines Co. 28,535 1,534 American Electric Power Co., Inc. 17,042 1,144 Stanley Black & Decker, Inc. 14,083 1,871 AT&T, Inc. 127,253 5,288 Terex Corp. 4,600 144 Consolidated Edison, Inc. 14,100 1,095 Textron, Inc. 26,100 1,242 Dominion Resources, Inc. 1,664 129 TransDigm Group, Inc. 13,371 2,944 Duke Energy Corp. 22,287 1,828 Trimble Navigation, Ltd.(Æ) 20,069 642 Edison International 12,700 1,011 Union Pacific Corp. 44,642 4,728 Entergy Corp. 31,950 2,427 United Parcel Service, Inc. Class B 2,445 262 Exelon Corp. 32,900 1,184 United Technologies Corp. 18,711 2,100 NextEra Energy, Inc. 13,430 1,724 Verisk Analytics, Inc. Class A(Æ) 14,670 1,190 NiSource, Inc. 21,400 509 Wabtec Corp. 15,203 1,186 PG&E Corp. 1,513 100 WESCO International, Inc.(Æ) 6,900 480 Pinnacle West Capital Corp. 5,100 425 Xerox Corp. 136,900 1,005 Southern Co. (The) 2,222 111 Xylem, Inc. 23,539 1,182 T-Mobile US, Inc.(Æ) 18,275 1,180 65,231 US Cellular Corp.(Æ) 6,600 246 Verizon Communications, Inc. 56,447 2,752 Technology - 17.6% 21,153 Adobe Systems, Inc.(Æ) 46,262 6,019 Alphabet, Inc. Class A(Æ) 4,424 3,750 Total Common Stocks Alphabet, Inc. Class C(Æ) 8,775 7,280 (cost $377,737) 451,875 Anixter International, Inc.(Æ) 1,000 79 Apple, Inc. 46,967 6,748 Short-Term Investments - 3.5% ARRIS International PLC(Æ) 35,100 928 U.S. Cash Management Fund 16,256,558 (8) 16,258 Arrow Electronics, Inc.(Æ) 8,800 646 Total Short-Term Investments ASML Holding NV Class G 8,941 1,187 (cost $16,259) 16,258 Avnet, Inc. 21,180 969 Broadcom, Ltd. 5,302 1,161 Total Investments 99.9% Cavium, Inc.(Æ) 7,201 516 (identified cost $393,996) 468,133 Cisco Systems, Inc. 10,557 357 Cognizant Technology Solutions Corp. Class Other Assets and Liabilities, Net A(Æ) 1,703 101 - 0.1% 673 Computer Sciences Corp. 19,903 1,374 Net Assets - 100.0% 468,806 Dell Technologies, Inc. Class V(Æ) 116 7 Facebook, Inc. Class A(Æ) 50,409 7,160 Finisar Corp.(Æ) 15,400 421 FireEye, Inc.(Æ) 5,300 67 Harris Corp. 7,930 882 HP, Inc. 86,200 1,541 Insight Enterprises, Inc.(Æ) 2,500 103 Intel Corp. 88,382 3,188 International Business Machines Corp. 11,539 2,010 Intuit, Inc. 26,586 3,083 Jabil Circuit, Inc. 11,000 318 Juniper Networks, Inc. 45,700 1,272 Marvell Technology Group, Ltd. 160,635 2,452 Microsoft Corp. 92,690 6,106 NetApp, Inc. 29,800 1,247 Nuance Communications, Inc.(Æ) 48,100 833 Oracle Corp. 195,676 8,731 QUALCOMM, Inc. 64,572 3,702 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P Consumer Discretionary Select Sector Index Futures 28 USD 2,485 06/17 39 S&P 500 E-Mini Futures 120 USD 14,155 06/17 (46 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (7 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Consumer Discretionary $ 52,874 $ — $ — $ — $ 52,874 Consumer Staples 30,220 — — — 30,220 Energy 31,349 — — — 31,349 Financial Services 101,225 — — — 101,225 Health Care 55,186 — — — 55,186 Materials and Processing 12,033 — — — 12,033 Producer Durables 65,231 — — — 65,231 Technology 82,604 — — — 82,604 Utilities 21,153 — — — 21,153 Short-Term Investments — — — 16,258 16,258 Total Investments 451,875 — — 16,258 468,133 Other Financial Instruments Assets Futures Contracts 39 — — — 39 Liabilities Futures Contracts (46 ) — — — (46 ) Total Other Financial Instruments * $ (7 ) $ — $ — $ — $ (7 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.8% Salem Media Group, Inc. Class A 28,369 211 Consumer Discretionary - 13.1% Signet Jewelers, Ltd. 6,269 434 2U, Inc.(Æ) 8,272 328 Skechers U.S.A., Inc. Class A(Æ) 22,357 614 Acushnet Holdings Corp. 30,121 520 Stamps.com, Inc.(Æ)(Ñ) 9,228 1,093 American Axle & Manufacturing Holdings, Steven Madden, Ltd.(Æ) 6,234 240 Inc.(Æ) 4,433 83 Superior Uniform Group, Inc. 10,370 193 American Eagle Outfitters, Inc. 16,430 231 Tandy Leather Factory, Inc.(Æ) 31,969 262 American Outdoor Brands Corp.(Æ)(Ñ) 16,323 323 Taylor Morrison Home Corp. Class A(Æ) 28,291 603 Big Lots, Inc.(Ñ) 26,702 1,301 Tenneco, Inc. 3,771 235 Bloomin' Brands, Inc. 38,314 756 Tower International, Inc. 3,124 85 Bojangles', Inc.(Æ) 7,957 163 TRI Pointe Group, Inc.(Æ) 8,874 111 Callaway Golf Co. 31,547 349 Tuesday Morning Corp.(Æ) 9,829 37 Career Education Corp.(Æ) 6,689 58 Universal Electronics, Inc.(Æ) 15,990 1,096 Carrols Restaurant Group, Inc.(Æ) 26,182 370 Vera Bradley, Inc.(Æ) 4,875 45 Cato Corp. (The) Class A 6,430 141 Visteon Corp.(Æ) 2,714 266 Central Garden & Pet Co.(Æ)(Ñ) 8,416 312 Winnebago Industries, Inc. 4,035 118 Century Communities, Inc.(Æ) 22,008 559 Wolverine World Wide, Inc. 22,283 556 Chegg, Inc.(Æ)(Ñ) 61,454 519 ZAGG, Inc.(Æ) 49,468 356 Children's Place, Inc. (The) 6,067 728 30,181 ClubCorp Holdings, Inc. 73,025 1,173 Columbia Sportswear Co. 10,266 603 Consumer Staples - 1.9% Cooper Tire & Rubber Co. 4,426 196 Andersons, Inc. (The) 20,281 770 Cooper-Standard Holdings, Inc.(Æ) 399 44 Cal-Maine Foods, Inc.(Æ)(Ñ) 2,252 83 Dana Holding Corp. 6,005 116 Flowers Foods, Inc. 20,373 395 Dave & Buster's Entertainment, Inc.(Æ) 11,120 679 Fresh Del Monte Produce, Inc. 1,916 113 Delta Apparel, Inc.(Æ) 24,153 426 Hain Celestial Group, Inc. (The)(Æ) 9,014 335 Destination Maternity Corp.(Æ) 8,633 37 J&J Snack Foods Corp. 1,257 170 Destination XL Group, Inc.(Æ) 71,373 203 John B Sanfilippo & Son, Inc. 7,576 554 Duluth Holdings, Inc. Class B(Æ) 5,887 125 Lancaster Colony Corp. 160 21 Eldorado Resorts, Inc.(Æ) 20,477 388 Medifast, Inc. 1,646 73 Ethan Allen Interiors, Inc. 1,221 37 New Age Beverages Corp.(Æ) 38,119 157 Finish Line, Inc. (The) Class A 3,948 56 Omega Protein Corp. 13,270 266 Five Below, Inc.(Æ) 8,316 360 Primo Water Corp.(Æ) 50,776 691 Foundation Building Materials, Inc.(Æ) 4,995 80 Snyders-Lance, Inc. 14,368 579 Fox Factory Holding Corp.(Æ) 29,309 841 USANA Health Sciences, Inc.(Æ) 1,116 64 Gentherm, Inc.(Æ) 20,085 788 Village Super Market, Inc. Class A 3,140 83 G-III Apparel Group, Ltd.(Æ) 2,043 45 Weis Markets, Inc. 1,844 110 GMS, Inc.(Æ) 12,172 427 4,464 Grand Canyon Education, Inc.(Æ) 21,565 1,545 Gray Television, Inc.(Æ) 22,550 327 Energy - 4.9% Helen of Troy, Ltd.(Æ) 1,199 113 Callon Petroleum Co.(Æ) 78,039 1,027 Hibbett Sports, Inc.(Æ)(Ñ) 2,135 63 Carrizo Oil & Gas, Inc.(Æ) 12,586 361 HSN, Inc. 18,316 680 Delek US Holdings, Inc. 32,116 779 IMAX Corp.(Æ) 17,972 611 Ensco PLC Class A 43,940 393 International Speedway Corp. Class A 1,244 46 Gores Holdings, Inc. Class A(Æ) 40,433 642 Kona Grill, Inc.(Æ)(Ñ) 13,849 87 Gulfport Energy Corp.(Æ) 71,790 1,234 Libbey, Inc. 17,955 262 Matador Resources Co.(Æ) 15,628 372 Lithia Motors, Inc. Class A 4,404 377 Nabors Industries, Ltd. 62,934 823 Malibu Boats, Inc. Class A(Æ) 19,309 433 Oceaneering International, Inc. 16,844 456 Marcus Corp. 13,073 420 PBF Energy, Inc. Class A(Ñ) 86,940 1,927 MarineMax, Inc.(Æ) 16,179 350 Ring Energy, Inc.(Æ) 70,002 757 Nutrisystem, Inc. 17,293 961 RPC, Inc.(Ñ) 19,057 349 Ollie's Bargain Outlet Holdings, Inc.(Æ) 23,644 792 Southwestern Energy Co.(Æ) 135,866 1,110 Outfront Media, Inc.(ö) 16,293 433 SRC Energy, Inc.(Æ)(Ñ) 23,837 201 Oxford Industries, Inc. 3,935 225 TerraForm Power, Inc. Class A(Æ) 5,894 73 Panera Bread Co. Class A(Æ) 2,525 661 Whiting Petroleum Corp.(Æ) 67,844 642 Penn National Gaming, Inc.(Æ) 12,858 237 11,146 Planet Fitness, Inc. Class A 17,862 344 Red Robin Gourmet Burgers, Inc.(Æ) 13,413 784 Financial Services - 24.6% REV Group, Inc. 18,515 510 Acadia Realty Trust(ö) 2,389 72 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Agree Realty Corp.(ö) 1,606 77 First Industrial Realty Trust, Inc.(ö) 3,387 90 Alexander's, Inc.(ö) 132 57 First Interstate BancSystem, Inc. Class A 5,402 214 Altisource Residential Corp.(ö) 6,195 94 First Merchants Corp. 12,569 494 Ambac Financial Group, Inc.(Æ) 7,581 143 First Midwest Bancorp, Inc. 19,437 460 American Assets Trust, Inc.(ö) 1,311 55 Flagstar Bancorp, Inc.(Æ) 4,725 133 American Equity Investment Life Holding FNB Corp. 192,887 2,869 Co. 68,141 1,610 Franklin Financial Network, Inc.(Æ) 12,135 470 Amerisafe, Inc. 17,496 1,135 Franklin Street Properties Corp.(ö) 6,261 76 AmTrust Financial Services, Inc. 22,034 407 Genworth Financial, Inc. Class A(Æ) 18,598 77 Ares Commercial Real Estate Corp.(ö) 3,937 53 GEO Group, Inc. (The)(ö) 1,721 80 Argo Group International Holdings, Ltd. 3,335 226 German American Bancorp, Inc. 7,577 359 Armada Hoffler Properties, Inc.(ö) 4,066 56 Getty Realty Corp.(ö) 3,214 81 Ashford Hospitality Prime, Inc.(ö) 6,003 64 Gladstone Commercial Corp.(ö) 3,218 67 Ashford Hospitality Trust, Inc.(ö) 9,861 63 Global Net Lease, Inc.(ö) 3,535 85 Astoria Financial Corp. 26,921 552 Gramercy Property Trust(ö) 7,039 185 Atlas Financial Holdings, Inc.(Æ) 19,844 271 Great Ajax Corp.(ö) 4,085 53 BancFirst Corp. 838 75 Great Western Bancorp, Inc. 16,213 688 Bancorp, Inc. (The)(Æ) 72,116 368 Green Dot Corp. Class A(Æ) 55,767 1,861 Banner Corp. 6,966 388 Hancock Holding Co. 3,804 173 BofI Holding, Inc.(Æ)(Ñ) 3,178 83 Hannon Armstrong Sustainable Infrastructure Brandywine Realty Trust(ö) 22,566 366 Capital, Inc.(ö) 1,804 36 Brookline Bancorp, Inc. 49,709 778 Hanover Insurance Group, Inc. (The) 15,379 1,385 Capitol Federal Financial, Inc. 7,247 106 Healthcare Realty Trust, Inc.(ö) 3,181 103 CareTrust REIT, Inc.(ö) 4,510 76 Heartland Financial USA, Inc. 1,650 82 CatchMark Timber Trust, Inc. Class A(ö) 2,284 26 Heritage Financial Corp. 18,192 450 Cathay General Bancorp 2,373 89 Hersha Hospitality Trust Class A(ö) 3,384 64 Cedar Realty Trust, Inc.(ö) 6,993 35 Highwoods Properties, Inc.(ö) 7,334 360 CenterState Banks, Inc. 24,765 641 Houlihan Lokey, Inc. Class A 6,638 229 Chatham Lodging Trust(ö) 2,957 58 Hudson Pacific Properties, Inc.(ö) 3,340 116 Chemical Financial Corp. 9,098 465 Iberiabank Corp. 12,478 987 Chesapeake Lodging Trust(ö) 2,838 68 Independence Realty Trust, Inc.(ö) 8,728 82 CNO Financial Group, Inc. 43,482 891 InfraREIT, Inc.(ö) 3,387 61 CoBiz Financial, Inc. 24,350 409 Investors Bancorp, Inc. 50,925 732 Cohen & Steers, Inc. 13,074 523 iStar, Inc.(Æ)(ö) 5,583 66 Collectors Universe, Inc. 946 25 JER Investment Trust, Inc.(Æ)(Å) 1,771 — Colony Starwood Homes(ö) 2,863 97 Kinsale Capital Group, Inc. 2,051 66 Columbia Banking System, Inc. 4,313 168 Kite Realty Group Trust(ö) 2,885 62 Columbia Property Trust, Inc.(ö) 17,403 387 LaSalle Hotel Properties(ö) 5,875 170 Community Bank System, Inc. 5,383 296 LendingTree, Inc.(Æ) 9,486 1,189 Community Healthcare Trust, Inc.(ö) 20,382 487 Lexington Realty Trust(ö) 9,906 99 CoreSite Realty Corp. Class A(ö) 1,428 129 LTC Properties, Inc.(ö) 1,708 82 Cousins Properties, Inc.(ö) 12,032 100 Mack-Cali Realty Corp.(ö) 3,216 87 DiamondRock Hospitality Co.(ö) 9,660 108 MedEquities Realty Trust, Inc.(ö) 3,108 35 DuPont Fabros Technology, Inc.(ö) 2,152 107 Medical Properties Trust, Inc.(ö) 10,324 133 Easterly Government Properties, Inc.(Ñ)(ö) 2,373 47 Mercantile Bank Corp. 11,768 405 EastGroup Properties, Inc.(ö) 1,434 105 Meridian Bancorp, Inc. 46,476 851 Education Realty Trust, Inc.(ö) 20,641 843 Meta Financial Group, Inc. 904 80 Employers Holdings, Inc. 5,322 202 MGIC Investment Corp.(Æ) 23,829 241 Enova International, Inc.(Æ) 4,655 69 Moelis & Co. Class A 25,164 969 Essent Group, Ltd.(Æ) 2,530 92 Monmouth Real Estate Investment Corp.(ö) 5,583 80 Ezcorp, Inc. Class A(Æ) 6,882 56 National General Holdings Corp. 24,067 572 FCB Financial Holdings, Inc. Class A(Æ) 9,260 459 National Health Investors, Inc.(ö) 1,180 86 FelCor Lodging Trust, Inc.(ö) 9,985 75 National Storage Affiliates Trust(ö) 3,035 73 Fidelity & Guaranty Life 3,584 100 National Western Life Group, Inc. Class A 375 114 First BanCorp(Æ) 10,230 58 NexPoint Residential Trust, Inc.(ö) 2,712 66 First BanCorp 14,223 417 Northrim BanCorp, Inc. 14,253 428 First Citizens BancShares, Inc. Class A 238 80 Northwest Bancshares, Inc. 14,846 250 First Commonwealth Financial Corp. 79,240 1,051 OFG Bancorp(Ñ) 118,649 1,400 First Defiance Financial Corp. 1,126 56 Old National Bancorp 44,996 781 First Horizon National Corp. 42,546 787 OM Asset Management PLC 54,134 819 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ One Liberty Properties, Inc.(ö) 1,433 33 Xenia Hotels & Resorts, Inc.(ö) 4,378 75 OneBeacon Insurance Group, Ltd. Class A 35,838 573 56,637 Owens Realty Mortgage, Inc.(ö) 3,054 54 Pacific Premier Bancorp, Inc.(Æ) 28,289 1,091 Health Care - 10.0% Parkway, Inc.(ö) 2,631 52 Abaxis, Inc. 1,284 62 Pebblebrook Hotel Trust(ö) 2,966 87 Acadia Healthcare Co., Inc.(Æ) 13,621 594 Pennsylvania Real Estate Investment Trust(ö) 2,586 39 Acceleron Pharma, Inc.(Æ) 1,874 50 Physicians Realty Trust(ö) 4,779 95 Adamas Pharmaceuticals, Inc.(Æ)(Ñ) 1,561 27 Potlatch Corp.(ö) 16,945 774 Addus HomeCare Corp.(Æ) 6,133 196 Preferred Apartment Communities, Inc. Class Advaxis, Inc.(Æ)(Ñ) 4,483 37 A(ö) 4,414 58 Aimmune Therapeutics, Inc.(Æ)(Ñ) 3,373 73 Preferred Bank 10,863 583 Air Methods Corp.(Æ) 2,637 113 Primerica, Inc. 406 33 Akebia Therapeutics, Inc.(Æ) 8,216 76 PrivateBancorp, Inc. Class A 6,493 385 Akorn, Inc.(Æ) 20,909 503 ProAssurance Corp. 6,657 401 Alder Biopharmaceuticals, Inc.(Æ)(Ñ) 3,648 76 Prosperity Bancshares, Inc. 9,717 677 Almost Family, Inc.(Æ) 7,829 380 PS Business Parks, Inc.(ö) 899 103 Amicus Therapeutics, Inc.(Æ)(Ñ) 10,829 77 QCR Holdings, Inc. 1,584 67 AMN Healthcare Services, Inc.(Æ) 2,203 89 QTS Realty Trust, Inc. Class A(ö) 2,117 103 Analogic Corp. 890 68 Radian Group, Inc. 14,178 255 Anavex Life Sciences Corp.(Æ)(Ñ) 13,069 75 Ramco-Gershenson Properties Trust(ö) 4,208 59 Anika Therapeutics, Inc.(Æ) 1,012 44 Rayonier, Inc.(ö) 20,814 590 Ardelyx, Inc.(Æ) 3,231 41 Redwood Trust, Inc.(ö) 4,654 77 Array BioPharma, Inc.(Æ) 6,948 62 Retail Opportunity Investments Corp.(ö) 28,960 609 Arrowhead Pharmaceuticals, Inc.(Æ)(Ñ) 27,834 51 Rexford Industrial Realty, Inc.(ö) 3,219 72 Asterias Biotherapeutics, Inc.(Æ)(Ñ) 15,324 52 RLJ Lodging Trust(ö) 5,079 119 Atara Biotherapeutics, Inc.(Æ) 1,034 21 Ryman Hospitality Properties, Inc.(ö) 1,288 80 Atrion Corp. 290 136 Sabra Health Care REIT, Inc.(ö) 3,483 97 Avexis, Inc.(Æ)(Ñ) 968 74 Safeguard Scientifics, Inc.(Æ) 11,803 150 AxoGen, Inc.(Æ) 35,026 366 Saul Centers, Inc.(ö) 744 46 Axovant Sciences, Ltd.(Æ)(Ñ) 3,421 51 Seritage Growth Properties(Ñ)(ö) 1,405 61 BioCryst Pharmaceuticals, Inc.(Æ) 8,631 73 Silver Bay Realty Trust Corp.(ö) 3,142 67 BioTelemetry, Inc.(Æ) 17,393 504 SLM Corp.(Æ) 23,916 289 BioTime, Inc.(Æ)(Ñ) 15,959 55 STAG Industrial, Inc.(ö) 15,138 379 Bluebird Bio, Inc.(Æ)(Ñ) 1,587 144 State Auto Financial Corp. 6,549 180 Blueprint Medicines Corp.(Æ) 2,047 82 State Bank Financial Corp. 10,908 285 Cambrex Corp.(Æ) 11,687 643 Sterling Bancorp 30,958 734 Cara Therapeutics, Inc.(Æ)(Ñ) 3,500 64 STORE Capital Corp.(ö) 28,351 677 Cardiovascular Systems, Inc.(Æ) 29,813 843 Summit Hotel Properties, Inc.(ö) 4,870 78 Catalent, Inc.(Æ) 3,396 96 Sunstone Hotel Investors, Inc.(ö) 8,305 127 Celldex Therapeutics, Inc.(Æ)(Ñ) 11,196 40 TCF Financial Corp. 31,694 539 Chemed Corp. 1,234 225 Terreno Realty Corp.(ö) 2,766 77 ChemoCentryx, Inc.(Æ) 6,010 44 Texas Capital Bancshares, Inc.(Æ) 12,567 1,049 Clovis Oncology, Inc.(Æ) 3,776 240 Tier REIT, Inc.(ö) 2,475 43 CorVel Corp.(Æ) 913 40 TrustCo Bank Corp. 14,199 111 Corvus Pharmaceuticals, Inc.(Æ) 1,062 22 UMB Financial Corp. 8,460 637 Cytokinetics, Inc.(Æ) 14,063 181 Umpqua Holdings Corp. 66,012 1,171 Edge Therapeutics, Inc.(Æ) 6,784 62 Universal Health Realty Income Trust(ö) 836 54 Epizyme, Inc.(Æ)(Ñ) 4,164 71 Universal Insurance Holdings, Inc. 2,324 57 Exact Sciences Corp.(Æ)(Ñ) 4,406 104 Urban Edge Properties(ö) 2,998 79 Exactech, Inc.(Æ) 10,093 254 Urstadt Biddle Properties, Inc. Class A(ö) 2,721 56 Exelixis, Inc.(Æ) 6,365 138 Voya Financial, Inc. 19,936 757 Flexion Therapeutics, Inc.(Æ) 2,690 72 Washington Real Estate Investment Trust(ö) 2,755 86 Foundation Medicine, Inc.(Æ)(Ñ) 2,032 66 WesBanco, Inc. 16,448 627 Glaukos Corp.(Æ) 14,808 760 Westamerica Bancorporation(Ñ) 3,304 184 Global Blood Therapeutics, Inc.(Æ)(Ñ) 2,491 92 Western Alliance Bancorp(Æ) 15,558 764 Globus Medical, Inc. Class A(Æ) 8,363 248 Whitestone REIT Class B(ö) 2,146 30 GlycoMimetics, Inc.(Æ) 7,264 39 Wintrust Financial Corp. 5,113 353 Halozyme Therapeutics, Inc.(Æ)(Ñ) 5,793 75 WisdomTree Investments, Inc.(Ñ) 9,197 84 HealthSouth Corp. 9,438 404 WSFS Financial Corp. 8,230 378 Healthways, Inc.(Æ) 24,115 702 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Heska Corp.(Æ) 12,645 1,328 Materials and Processing - 8.3% ICU Medical, Inc.(Æ) 2,211 338 A Schulman, Inc. 32,351 1,017 Inogen, Inc.(Æ) 12,983 1,008 Aceto Corp. 8,435 133 Inovio Pharmaceuticals, Inc.(Æ)(Ñ) 8,266 55 AK Steel Holding Corp.(Æ) 9,801 70 Insmed, Inc.(Æ) 4,067 71 Atkore International Group, Inc.(Æ) 8,090 213 Ironwood Pharmaceuticals, Inc. Class A(Æ) 5,181 88 Beacon Roofing Supply, Inc.(Æ) 12,562 618 Karyopharm Therapeutics, Inc.(Æ)(Ñ) 5,143 66 Cabot Microelectronics Corp. 6,610 506 Kite Pharma, Inc.(Æ) 923 72 Caesarstone, Ltd.(Æ)(Ñ) 2,313 84 Lannett Co., Inc.(Æ)(Ñ) 76,187 1,704 Carpenter Technology Corp. 20,256 756 LeMaitre Vascular, Inc. 1,970 49 Cliffs Natural Resources, Inc.(Æ) 6,298 52 Lexicon Pharmaceuticals, Inc.(Æ)(Ñ) 3,650 52 Compass Minerals International, Inc.(Ñ) 11,234 762 Ligand Pharmaceuticals, Inc. Class B(Æ)(Ñ) 3,004 318 FutureFuel Corp. 17,137 243 Lion Biotechnologies, Inc.(Æ) 11,413 85 Haynes International, Inc. 8,746 333 Loxo Oncology, Inc.(Æ)(Ñ) 2,118 89 Ingevity Corp.(Æ) 3,197 195 MediciNova, Inc.(Æ)(Ñ) 11,172 67 Insteel Industries, Inc. 22,065 797 Medidata Solutions, Inc.(Æ) 1,028 59 Interface, Inc. Class A 46,859 893 Minerva Neurosciences, Inc.(Æ) 8,028 65 ITT, Inc. 27,026 1,109 Mirati Therapeutics, Inc.(Æ) 7,622 40 KapStone Paper and Packaging Corp. 16,644 384 Molina Healthcare, Inc.(Æ) 9,127 416 Koppers Holdings, Inc.(Æ) 12,015 509 Momenta Pharmaceuticals, Inc.(Æ) 6,143 82 Landec Corp.(Æ) 12,455 149 NantKwest, Inc.(Æ)(Ñ) 14,099 50 LB Foster Co. Class A 25,851 323 National HealthCare Corp. 1,707 122 LCI Industries 2,244 224 Nektar Therapeutics(Æ) 3,298 77 LSB Industries, Inc.(Æ) 82,024 769 Nevro Corp.(Æ) 4,861 455 MRC Global, Inc.(Æ) 27,743 509 NuVasive, Inc.(Æ) 12,560 939 NCI Building Systems, Inc.(Æ) 22,600 388 NxStage Medical, Inc.(Æ) 3,121 84 NN, Inc. 20,758 523 Otonomy, Inc.(Æ) 4,018 49 Omnova Solutions, Inc.(Æ) 53,686 531 Owens & Minor, Inc. 6,631 229 Owens-Illinois, Inc.(Æ) 21,238 433 PAREXEL International Corp.(Æ) 1,589 100 Patrick Industries, Inc.(Æ) 18,406 1,306 Penumbra, Inc.(Æ)(Ñ) 7,979 666 PGT Innovations, Inc.(Æ) 37,763 406 Pfenex, Inc.(Æ) 8,710 51 PolyOne Corp. 24,347 830 PharMerica Corp.(Æ) 1,467 34 Quaker Chemical Corp. 551 73 PRA Health Sciences, Inc.(Æ) 12,208 796 RBC Bearings, Inc.(Æ) 3,759 365 Progenics Pharmaceuticals, Inc.(Æ)(Ñ) 4,953 47 Silgan Holdings, Inc. 13,505 802 Prothena Corp. PLC(Æ) 1,712 96 Summit Materials, Inc. Class A(Æ) 29,953 740 Quality Systems, Inc.(Æ) 3,762 57 Triton International, Ltd. 15,527 400 Ra Pharmaceuticals, Inc.(Æ) 3,597 77 Tronox, Ltd. Class A 4,657 86 Radius Health, Inc.(Æ) 944 36 UFP Technologies, Inc.(Æ) 1,961 51 Sage Therapeutics, Inc.(Æ) 1,526 108 United States Steel Corp. 5,569 188 Sarepta Therapeutics, Inc.(Æ) 1,939 57 Universal Stainless & Alloy Products, Inc.(Æ) 14,826 252 SciClone Pharmaceuticals, Inc.(Æ) 6,753 66 US Concrete, Inc.(Æ)(Ñ) 14,489 935 Select Medical Holdings Corp.(Æ) 5,701 76 18,957 Sorrento Therapeutics, Inc.(Æ)(Ñ) 13,529 53 Spark Therapeutics, Inc.(Æ) 1,107 59 Producer Durables - 16.2% Supernus Pharmaceuticals, Inc.(Æ) 15,765 493 AAR Corp. 14,404 484 Surmodics, Inc.(Æ) 8,219 198 ACCO Brands Corp.(Æ) 99,546 1,308 TESARO, Inc.(Æ) 733 113 Advanced Energy Industries, Inc.(Æ) 13,399 919 Triple-S Management Corp. Class B(Æ) 2,751 48 Aegean Marine Petroleum Network, Inc.(Ñ) 32,846 396 Ultragenyx Pharmaceutical, Inc.(Æ) 1,146 78 Air Transport Services Group, Inc.(Æ) 78,719 1,262 US Physical Therapy, Inc. 5,778 377 Altra Industrial Motion Corp. 8,675 338 Vanda Pharmaceuticals, Inc.(Æ) 4,349 61 Atlas Air Worldwide Holdings, Inc.(Æ) 20,509 1,137 Veeva Systems, Inc. Class A(Æ) 10,974 563 AZZ, Inc. 9,826 585 Veracyte, Inc.(Æ) 2,383 22 Brink's Co. (The) 11,480 614 Versartis, Inc.(Æ) 4,431 95 Casella Waste Systems, Inc. Class A(Æ) 64,552 911 Voyager Therapeutics, Inc.(Æ)(Ñ) 4,983 66 Chicago Bridge & Iron Co. 6,663 205 Wright Medical Group NV(Æ) 13,999 436 Columbus McKinnon Corp. 26,341 654 Zeltiq Aesthetics, Inc.(Æ) 4,184 233 Compass Diversified Holdings(Ñ) 58,825 976 22,996 Convergys Corp. 2,896 61 Cotiviti Holdings, Inc.(Æ) 10,759 448 Covanta Holding Corp.(Ñ) 40,164 631 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Crane Co. 5,117 383 Axcelis Technologies, Inc.(Æ) 10,482 197 Ducommun, Inc.(Æ) 15,450 445 Bankrate, Inc.(Æ) 15,018 145 Dycom Industries, Inc.(Æ) 10,327 960 Benchmark Electronics, Inc.(Æ) 7,611 242 Ennis, Inc. 17,885 304 Blackline, Inc.(Æ) 6,067 181 Flir Systems, Inc. 23,031 836 CACI International, Inc. Class A(Æ) 852 100 Forrester Research, Inc. 1,122 45 Callidus Software, Inc.(Æ) 11,148 238 Forward Air Corp. 9,116 434 Carbonite, Inc.(Æ) 49,924 1,013 Genesee & Wyoming, Inc. Class A(Æ) 5,113 347 CEVA, Inc.(Æ) 20,105 714 GP Strategies Corp.(Æ) 9,161 232 Ciena Corp.(Æ) 8,606 203 Granite Construction, Inc. 7,112 357 Cirrus Logic, Inc.(Æ) 1,726 105 Greenbrier Cos., Inc.(Ñ) 11,580 499 Coherent, Inc.(Æ) 7,410 1,524 Herman Miller, Inc. 26,031 821 Cohu, Inc. 16,270 300 Hudson Technologies, Inc.(Æ) 69,557 459 Cypress Semiconductor Corp. 74,986 1,032 John Bean Technologies Corp. 9,000 792 CYREN, Ltd.(Æ)(Ñ) 52,563 105 KBR, Inc. 87,690 1,317 Diebold Nixdorf, Inc. 64,161 1,969 Kennametal, Inc. 6,007 236 Evolent Health, Inc. Class A(Æ)(Ñ) 32,848 733 KLX, Inc.(Æ) 7,665 343 Exar Corp.(Æ) 35,297 459 Knight Transportation, Inc. 4,656 146 Fabrinet(Æ) 15,239 640 Korn/Ferry International 32,790 1,033 Five9, Inc.(Æ) 66,396 1,093 Kornit Digital, Ltd.(Æ) 13,878 265 FormFactor, Inc.(Æ) 23,885 283 Lydall, Inc.(Æ) 18,490 991 Glu Mobile, Inc.(Æ)(Ñ) 22,991 52 Marten Transport, Ltd. 6,947 163 GSI Group, Inc.(Æ) 55,044 1,461 MasTec, Inc.(Æ) 24,354 975 GTT Communications, Inc.(Æ) 16,655 406 McGrath RentCorp 20,423 686 Hortonworks, Inc.(Æ)(Ñ) 9,815 96 Miller Industries, Inc. 1,987 52 II-VI, Inc.(Æ) 9,862 356 Mitek Systems, Inc.(Æ) 49,088 326 Insight Enterprises, Inc.(Æ) 5,663 233 Mobile Mini, Inc. 15,376 469 Integrated Device Technology, Inc.(Æ) 42,963 1,017 Modine Manufacturing Co.(Æ) 40,702 497 iRobot Corp.(Æ) 6,315 418 NV5 Global, Inc.(Æ) 22,592 849 Kimball Electronics, Inc.(Æ) 5,037 85 Old Dominion Freight Line, Inc. 8,312 711 LogMeIn, Inc. 2,116 206 On Assignment, Inc.(Æ) 12,281 596 Lumentum Holdings, Inc.(Æ) 22,088 1,178 OSI Systems, Inc.(Æ) 4,087 298 MeetMe, Inc.(Æ) 9,496 56 Polar Power, Inc.(Æ) 16,210 135 Mellanox Technologies, Ltd.(Æ) 20,717 1,056 Primoris Services Corp. 25,219 586 Mercury Systems, Inc.(Æ) 8,803 344 Quanta Services, Inc.(Æ) 23,729 881 Methode Electronics, Inc. 5,414 247 Radiant Logistics, Inc.(Æ) 64,581 323 MKS Instruments, Inc. 1,108 76 Saia, Inc.(Æ) 1,288 57 Monolithic Power Systems, Inc. 2,504 231 SkyWest, Inc. 12,977 444 Nanometrics, Inc.(Æ) 2,365 72 Square, Inc. Class A(Æ) 22,209 384 NETGEAR, Inc.(Æ) 4,225 209 Student Transportation, Inc.(Ñ) 67,510 396 NIC, Inc. 8,149 165 Sun Hydraulics Corp. 2,820 102 Oclaro, Inc.(Æ)(Ñ) 28,159 277 Supreme Industries, Inc. Class A 10,893 221 Orbotech, Ltd.(Æ) 17,145 553 Sykes Enterprises, Inc.(Æ) 5,967 175 Paycom Software, Inc.(Æ) 1,582 91 Terex Corp. 28,464 894 PC Connection, Inc. 5,952 177 Tidewater, Inc.(Æ)(Ñ) 172,120 198 Photronics, Inc.(Æ) 4,416 47 Triumph Group, Inc. 25,733 663 Q2 Holdings, Inc.(Æ) 13,495 470 Tutor Perini Corp.(Æ) 7,578 241 RADCOM, Ltd.(Æ) 23,212 499 Vishay Precision Group, Inc.(Æ) 12,361 195 RealPage, Inc.(Æ) 24,277 847 Wesco Aircraft Holdings, Inc.(Æ) 34,605 394 Rudolph Technologies, Inc.(Æ) 9,884 221 WNS Holdings, Ltd. - ADR(Æ) 21,697 621 Sanmina Corp.(Æ) 5,799 235 Xperi Corp. 37,859 1,284 Sapiens International Corp. NV 49,760 641 Zebra Technologies Corp. Class A(Æ) 13,195 1,204 Shopify, Inc. Class A(Æ)(Ñ) 9,505 647 37,194 Sparton Corp.(Æ) 9,159 192 Streamline Health Solutions, Inc.(Æ) 20,444 21 Technology - 13.8% Super Micro Computer, Inc.(Æ) 14,232 361 Acacia Research Corp.(Æ) 55,683 320 Synaptics, Inc.(Æ) 9,806 485 ADTRAN, Inc. 25,418 527 Synchronoss Technologies, Inc.(Æ) 6,889 168 Alarm.com Holdings, Inc.(Æ) 9,496 292 Tangoe, Inc.(Æ) 17,784 94 Asure Software, Inc.(Æ) 12,018 124 Tech Data Corp.(Æ) 620 58 AVX Corp. 3,898 64 TESSCO Technologies, Inc. 17,246 271 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ TTM Technologies, Inc.(Æ) 25,647 414 Tyler Technologies, Inc.(Æ) 3,651 564 Other Assets and Liabilities, Net Varonis Systems, Inc.(Æ) 27,189 865 - (7.1%) (16,282 ) VeriFone Systems, Inc.(Æ) 78,464 1,470 Net Assets - 100.0% 229,735 Viavi Solutions, Inc. Class W(Æ) 19,786 212 Vocera Communications, Inc.(Æ) 14,289 355 Web.com Group, Inc.(Æ) 4,180 81 Wix.com, Ltd.(Æ) 11,658 792 Xplore Technologies Corp.(Æ) 41,484 85 31,760 Utilities - 2.0% Allete, Inc. 669 45 Atlantica Yield PLC 3,744 78 ATN International, Inc. 847 60 Avista Corp. 2,329 91 Boingo Wireless, Inc.(Æ) 33,758 439 California Water Service Group 2,148 77 Chesapeake Utilities Corp. 1,586 110 Cogent Communications Holdings, Inc. 4,387 189 Consolidated Water Co., Ltd. 3,447 40 Dynegy, Inc. Class A(Æ) 5,998 47 El Paso Electric Co. 1,786 90 Idacorp, Inc. 3,041 252 IDT Corp. Class B 3,584 46 New Jersey Resources Corp. 2,215 88 Northwest Natural Gas Co. 1,055 62 NorthWestern Corp. 1,665 98 NRG Yield, Inc. Class A 3,674 64 NRG Yield, Inc. Class C 4,620 82 ONE Gas, Inc. 3,836 259 Ormat Technologies, Inc. 1,412 81 Pattern Energy Group, Inc. Class A 2,134 43 Portland General Electric Co. 961 43 RingCentral, Inc. Class A(Æ) 10,191 288 South Jersey Industries, Inc. 2,883 103 Southwest Gas Holdings, Inc. 786 65 Spark Energy, Inc. Class A(Ñ) 729 23 Spire, Inc. 3,529 238 Spok Holdings, Inc. 5,055 96 Unitil Corp. 21,228 956 Vonage Holdings Corp.(Æ) 50,748 321 WGL Holdings, Inc. 1,106 91 4,565 Total Common Stocks (cost $184,175) 217,900 Short-Term Investments - 5.1% U.S. Cash Management Fund 11,604,381 (8) 11,606 Total Short-Term Investments (cost $11,606) 11,606 Other Securities - 7.2% U.S. Cash Collateral Fund(×) 16,511,280 (8) 16,511 Total Other Securities (cost $16,511) 16,511 Total Investments 107.1% (identified cost $212,292) 246,017 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 82.03 145 — — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 101 USD 6,991 06/17 107 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 107 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Consumer Discretionary $ 30,181 $ — $ — $ — $ 30,181 Consumer Staples 4,464 — — — 4,464 Energy 11,146 — — — 11,146 Financial Services 56,637 — — — 56,637 Health Care 22,996 — — — 22,996 Materials and Processing 18,957 — — — 18,957 Producer Durables 37,194 — — — 37,194 Technology 31,760 — — — 31,760 Utilities 4,565 — — — 4,565 Short-Term Investments — — — 11,606 11,606 Other Securities — — — 16,511 16,511 Total Investments 217,900 — — 28,117 246,017 Other Financial Instruments Assets Futures Contracts 107 — — — 107 Total Other Financial Instruments * $ 107 $ — $ — $ — $ 107 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 14 Aggressive Equity Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 92.3% Embraer SA - ADR 46,400 1,024 Argentina - 0.1% Itau Unibanco Holding SA - ADR 52,800 637 Pampa Energia SA - ADR(Æ) 9,600 521 Petroleo Brasileiro SA(Æ) 78,256 379 Petroleo Brasileiro SA - ADR(Æ) 59,400 576 Australia - 3.0% 3,256 AGL Energy, Ltd. 21,501 433 Aristocrat Leisure, Ltd. 101,373 1,391 Canada - 3.1% Australia & New Zealand Banking Agrium, Inc. 1,493 142 Group, Ltd. - ADR 13,191 320 Bank of Montreal 18,127 1,355 BlueScope Steel, Ltd. 16,152 151 Bank of Nova Scotia (The) 14,957 875 Coca-Cola Amatil, Ltd. 30,828 255 BCE, Inc. 2,969 131 Commonwealth Bank of Australia - ADR 6,836 448 Brookfield Asset Management, Inc. CSL, Ltd. 7,773 743 Class A 4,770 174 CSR, Ltd. 39,166 135 Canadian Imperial Bank of Commerce 13,594 1,173 Downer EDI, Ltd. 33,036 146 Canadian Real Estate Investment Harvey Norman Holdings, Ltd. 6,400 22 Trust(ö) 2,181 80 Macquarie Group, Ltd. 34,325 2,363 Canadian Tire Corp., Ltd. Class A 2,400 285 Metcash, Ltd.(Æ) 49,563 93 Capital Power Corp. 8,100 159 Mirvac Group(ö) 62,352 104 Cogeco Communications, Inc. 1,000 53 National Australia Bank, Ltd. - ADR 10,263 261 Emera, Inc. 2,773 98 Newcrest Mining, Ltd. 1,200 21 Empire Co., Ltd. Class A(Ñ) 6,043 92 Northern Star Resources, Ltd. 86,287 271 Encana Corp. 50,900 596 Qantas Airways, Ltd. 181,758 540 Fairfax Financial Holdings, Ltd. 148 67 QBE Insurance Group, Ltd. 161,800 1,587 First Capital Realty, Inc. Class A 5,668 85 Regis Resources, Ltd. 33,626 86 First Quantum Minerals, Ltd. 46,300 492 Rio Tinto, Ltd. - ADR 3,568 165 George Weston, Ltd. 8,000 698 Sandfire Resources NL 54,562 266 Granite Real Estate Investment Trust(ö) 2,100 73 South32, Ltd. 68,619 145 Great-West Lifeco, Inc. 16,729 464 Stockland(ö) 28,300 100 Hydro One, Ltd.(Þ) 4,298 78 Tabcorp Holdings, Ltd. 37,054 134 IGM Financial, Inc. 3,932 117 Telstra Corp., Ltd. 29,720 106 Jean Coutu Group PJC, Inc. (The) Class Transurban Group - ADR(Æ) 15,623 139 A 5,311 84 Washington H Soul Pattinson & Co., Ltd. 10,277 141 Loblaw Cos., Ltd. 10,800 586 Wesfarmers, Ltd.(Æ) 5,246 180 Manulife Financial Corp. 59,205 1,050 Westfield Corp.(ö) 20,249 137 National Bank of Canada 7,700 323 Westpac Banking Corp. 13,006 347 Power Corp. of Canada 12,020 282 Woolworths, Ltd. 8,302 168 RioCan Real Estate Investment Trust(ö) 4,600 91 11,398 Royal Bank of Canada - GDR 9,139 666 SNC-Lavalin Group, Inc. 2,932 115 Austria - 0.5% Sun Life Financial, Inc. 5,075 185 Erste Group Bank AG 56,929 1,854 Toronto Dominion Bank 16,348 819 EVN AG 9,257 118 West Fraser Timber Co., Ltd. 5,300 222 1,972 11,710 Belgium - 1.1% Cayman Islands - 0.8% Anheuser-Busch InBev SA 14,417 1,584 Melco Crown Entertainment, Ltd. - ADR 31,900 591 Elia System Operator SA 1,338 71 Tencent Holdings, Ltd. 81,400 2,337 Groupe Bruxelles Lambert SA 2,318 210 2,928 KBC Groep NV 22,554 1,496 Sofina SA 571 79 Chile - 0.1% UCB SA 9,061 703 Enel Americas SA - ADR 31,300 325 4,143 China - 0.8% Bermuda - 0.3% Alibaba Group Holding, Ltd. - ADR(Æ) 12,500 1,347 Orient Overseas International, Ltd.(Æ) 18,000 96 China Shenhua Energy Co., Ltd. Class H 55,000 128 XL Group, Ltd. 22,693 905 Lenovo Group, Ltd. 2,120,000 1,397 1,001 2,872 Brazil - 0.9% Colombia - 0.1% BM&FBovespa SA - Bolsa de Valores Ecopetrol SA - ADR(Ñ) 40,200 375 Mercadorias e Futuros(Æ) 103,800 640 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Czech Republic - 0.0% Vallourec SA(Æ)(Ñ) 174,782 1,163 Komercni Banka AS 3,700 137 Veolia Environnement SA 5,136 96 Vinci SA 15,293 1,214 Denmark - 1.1% 35,783 Carlsberg A/S Class B 715 66 Danske Bank A/S 36,179 1,233 Germany - 7.9% Dfds A/S 6,933 382 Adidas AG 3,888 740 DSV A/S 16,786 871 Allianz SE 3,693 684 Genmab A/S(Æ) 2,373 457 BASF SE 3,064 304 ISS A/S 529 20 Bayer AG 38,091 4,389 Novo Nordisk A/S Class B 6,732 231 Bayerische Motoren Werke AG 3,130 286 Pandora A/S 5,463 605 Continental AG 5,927 1,300 Royal Unibrew A/S 531 22 Covestro AG(Þ) 2,712 209 Sydbank A/S 600 21 Daimler AG 13,975 1,032 TDC AS 13,496 70 Deutsche Bank AG 25,275 435 3,978 Deutsche Boerse AG 48,249 4,421 Deutsche Post AG 2,795 96 Finland - 0.3% Deutsche Telekom AG 41,672 730 Cargotec OYJ Class B 916 45 E.ON SE 53,500 425 Fortum OYJ(Ñ) 6,129 97 Fresenius SE & Co. KGaA 1,103 89 Outokumpu OYJ 35,994 352 Hannover Rueck SE 2,966 342 Sampo OYJ Class A 2,199 104 HeidelbergCement AG 6,858 642 UPM-Kymmene OYJ(Ñ) 3,426 81 Hugo Boss AG 900 66 Valmet OYJ 16,825 261 Infineon Technologies AG - ADR 39,849 814 Wartsila OYJ Abp Class B(Æ) 1,707 91 Lanxess AG 1,163 78 1,031 Linde AG 10,478 1,744 MAN SE 945 97 France - 9.6% Metro AG 11,118 356 Air Liquide SA Class A 12,172 1,391 Muenchener Rueckversicherungs- Airbus Group SE 27,300 2,078 Gesellschaft AG in Muenchen 14,137 2,766 AXA SA 26,516 686 Rhoen Klinikum AG 3,519 96 BNP Paribas SA 51,086 3,402 SAP SE - ADR 21,588 2,119 Bouygues SA - ADR 45,640 1,860 Siemens AG 27,625 3,785 Capgemini SA 1,047 97 Siltronic AG(Æ) 1,041 69 Casino Guichard Perrachon SA 9,885 552 Talanx AG 13,767 486 Christian Dior SE 1,900 442 Zalando SE(Æ)(Þ) 21,679 877 Cie de Saint-Gobain 36,143 1,858 29,477 Credit Agricole SA 89,892 1,219 Dassault Systemes 1,673 145 Hong Kong - 1.9% Engie SA 24,216 343 AIA Group, Ltd. 140,800 888 Essilor International SA 8,880 1,079 BOC Hong Kong Holdings, Ltd. 23,500 96 Faurecia 9,030 429 Cheung Kong Property Holdings, Ltd. 13,500 91 Gecina SA(ö) 551 75 China Mobile, Ltd. 72,500 796 Hermes International 1,054 499 CK Hutchison Holdings Ltd 6,500 80 L'Oreal SA 5,512 1,060 CLP Holdings, Ltd. 10,000 105 LVMH Moet Hennessy Louis Vuitton Guangdong Investment, Ltd. 482,800 689 SE - ADR 1,967 432 Guoco Group, Ltd. 7,000 81 Natixis SA 79,610 491 Henderson Land Development Co., Ltd. 4,000 25 Orange SA - ADR 8,076 126 Hongkong & Shanghai Hotels, Ltd. (The) 69,000 81 Pernod Ricard SA 1,814 215 Hongkong Land Holdings, Ltd. 35,100 270 Peugeot SA(Æ) 17,706 357 Hopewell Holdings, Ltd. 34,500 130 Publicis Groupe SA - ADR 32,009 2,237 Hysan Development Co., Ltd. 74,000 336 Renault SA 11,063 961 Jardine Matheson Holdings, Ltd. 1,600 103 Rexel SA Class H 38,484 700 Kerry Properties, Ltd. 156,500 543 Safran SA 7,718 577 Link(ö) 29,000 203 Sanofi - ADR 38,775 3,507 New World Development Co., Ltd. 68,000 84 Schneider Electric SE 33,509 2,456 Semiconductor Manufacturing Societe Generale SA 22,008 1,119 International Corp.(Æ) 410,500 508 Thales SA 1,335 129 Swire Properties, Ltd. 6,600 21 Total SA 53,874 2,722 WH Group, Ltd.(Þ) 890,500 767 Unibail-Rodamco SE(Ñ)(ö) 282 66 Wharf Holdings, Ltd. (The) 33,466 287 See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Wheelock & Co., Ltd. 125,000 988 Fuji Media Holdings, Inc. 17,300 239 Yue Yuen Industrial Holdings, Ltd. 24,000 94 FUJIFILM Holdings Corp. 4,200 164 7,266 Fujitsu, Ltd. 395,000 2,424 Gunma Bank, Ltd. (The) 34,700 182 India - 0.4% H2O Retailing Corp. 2,100 34 HDFC Bank, Ltd. - ADR 19,377 1,458 Hachijuni Bank, Ltd. (The) 36,400 206 Haseko Corp. 15,100 164 Ireland - 1.2% Hitachi, Ltd. 340,000 1,847 CRH PLC 74,440 2,625 Hokuhoku Financial Group, Inc. 9,400 148 James Hardie Industries PLC 35,563 559 Honda Motor Co., Ltd. 84,900 2,566 Ryanair Holdings PLC - ADR(Æ) 6,000 498 Hoya Corp. 4,200 203 Willis Towers Watson PLC 6,165 807 IHI Corp. 452,000 1,430 4,489 Iida Group Holdings Co., Ltd. 31,200 480 Israel - 0.5% Inpex Corp. 180,800 1,784 Bank Hapoalim BM 19,641 120 Isuzu Motors, Ltd. 116,500 1,548 Bank Leumi Le-Israel BM(Æ) 57,863 255 ITOCHU Corp. 52,100 741 Check Point Software Technologies, Ltd. Iyo Bank, Ltd. (The) 15,100 102 (Æ) 604 62 Japan Display, Inc.(Æ) 64,300 151 Teva Pharmaceutical Industries, Ltd. Japan Petroleum Exploration Co., Ltd. 13,000 299 - ADR 39,000 1,251 Japan Post Bank Co., Ltd. 14,400 179 Teva Pharmaceutical Industries, Ltd. 3,484 113 Japan Post Holdings Co., Ltd. 24,600 309 1,801 Japan Tobacco, Inc. 7,300 238 JTEKT Corp. 3,400 53 Italy - 3.1% JX Holdings, Inc. 94,400 465 Assicurazioni Generali SpA 5,164 82 Kansai Electric Power Co., Inc. (The) 13,200 162 Banco BPM SpA 12,071 35 Kao Corp. 3,000 165 Davide Campari-Milano SpA 66,059 766 KDDI Corp. 10,300 271 Enel SpA 877,275 4,130 Keyence Corp. 400 160 ENI SpA - ADR 238,726 3,913 Komatsu, Ltd. 22,300 583 FinecoBank Banca Fineco SpA 31,991 218 K's Holdings Corp. 3,600 66 Intesa Sanpaolo SpA 41,466 113 Kuraray Co., Ltd. 7,200 109 Moncler SpA 3,225 71 Kyocera Corp. 3,100 173 Parmalat SpA 33,998 111 Marubeni Corp. 151,000 932 Saras SpA 84,972 162 Medipal Holdings Corp. 7,100 112 Snam Rete Gas SpA 46,807 202 Miraca Holdings, Inc. 900 41 Telecom Italia SpA(Æ) 903,518 813 Mitsubishi Chemical Holdings Corp. 62,700 487 Telecom Italia SpA 370,667 271 Mitsubishi Corp. 8,100 175 UniCredit SpA 43,757 675 Mitsubishi UFJ Financial Group, Inc. 244,800 1,545 11,562 Mitsui & Co., Ltd. 18,100 263 Mitsui Chemicals, Inc. 51,000 252 Japan - 15.3% Mixi, Inc. 9,400 454 Adastria Co., Ltd. 5,300 132 Mizuho Financial Group, Inc. 123,400 227 Aisin Seiki Co., Ltd. 2,400 118 Morinaga Milk Industry Co., Ltd. 41,000 304 Alps Electric Co., Ltd. 23,800 677 MS&AD Insurance Group Holdings, Inc. 10,600 338 Aozora Bank, Ltd. 28,000 103 NEC Corp. 37,000 89 Asahi Kasei Corp. 14,000 136 Nexon Co., Ltd. 7,300 116 Astellas Pharma, Inc. 135,000 1,782 NH Foods, Ltd. 13,000 349 Bridgestone Corp. 11,500 466 Nidec Corp. 6,200 591 Canon, Inc. 9,300 291 Nintendo Co., Ltd. 2,800 651 Central Japan Railway Co. 600 98 Nippon Suisan Kaisha, Ltd. 47,800 239 Dai-ichi Life Holdings, Inc. 58,950 1,062 Nippon Telegraph & Telephone Corp. 24,900 1,063 Daito Trust Construction Co., Ltd. 900 124 Nippon Television Holdings, Inc. 19,800 342 Denso Corp. 3,100 137 Nippon Yusen KK 61,000 129 DIC Corp. 5,800 215 Nissan Motor Co., Ltd. 20,600 199 East Japan Railway Co. 800 70 Nomura Holdings, Inc. 64,300 401 EDION Corp. 11,000 101 NTT DOCOMO, Inc. 13,100 305 Eisai Co., Ltd. 15,000 778 Obayashi Corp. 15,900 150 FANUC Corp. 2,450 503 Olympus Corp. 13,200 509 Fuji Electric Co., Ltd. 399,000 2,378 Ono Pharmaceutical Co., Ltd. 25,600 531 Fuji Heavy Industries, Ltd. 1,300 48 Open House Co., Ltd. 6,300 151 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ ORIX Corp. 42,500 631 Aegon NV 360,783 1,836 Osaka Gas Co., Ltd. 24,000 91 AerCap Holdings NV(Æ) 11,271 518 Rohm Co., Ltd. 8,900 594 Akzo Nobel NV 1,722 143 Saizeriya Co., Ltd. 5,600 141 ASML Holding NV 3,409 452 SBI Holdings, Inc. 5,800 81 Euronext NV(Þ) 476 21 Sekisui Chemical Co., Ltd. 13,600 229 EXOR NV 19,536 1,010 Sekisui House, Ltd. 17,200 283 Fugro NV(Æ) 3,225 50 Seven & i Holdings Co., Ltd. 2,400 94 Heineken NV 12,896 1,097 Shimamura Co., Ltd. 3,500 463 ING Groep NV 282,629 4,271 Shizuoka Bank, Ltd. (The) 11,000 90 Koninklijke Ahold Delhaize NV 12,442 266 SMC Corp. 2,300 683 Koninklijke KPN NV 388,591 1,170 SoftBank Group Corp. 2,800 198 Koninklijke Philips NV 54,600 1,755 Sojitz Corp. 66,800 168 Mobileye NV(Æ) 10,600 651 Sompo Japan Nipponkoa Holdings, Inc. 17,700 651 NN Group NV 22,883 745 Sony Corp. 81,000 2,748 NXP Semiconductors NV(Æ) 1,133 117 Sumitomo Bakelite Co., Ltd. 4,000 24 Randstad Holding NV 2,917 168 Sumitomo Chemical Co., Ltd. 20,000 112 Royal Dutch Shell PLC Class A 89,141 2,348 Sumitomo Corp. 192,800 2,598 Wolters Kluwer NV 4,450 185 Sumitomo Mitsui Financial Group, Inc. 55,200 2,012 Yandex NV Class A(Æ) 26,400 579 Sumitomo Mitsui Trust Holdings, Inc. 5,900 205 17,565 Sumitomo Osaka Cement Co., Ltd. 205,000 855 Takeda Pharmaceutical Co., Ltd. 2,100 99 Norway - 0.2% Tokio Marine Holdings, Inc. 41,300 1,748 DNB ASA 8,165 129 Tokyo Electric Power Co. Holdings, Inc. Grieg Seafood ASA(Æ) 15,660 117 (Æ) 103,200 405 Salmar ASA Class A 2,112 46 Tokyo Electron, Ltd. 700 77 Telenor ASA 4,797 80 Tokyo Gas Co., Ltd. 24,000 109 TGS Nopec Geophysical Co. ASA - ADR 11,773 249 Toppan Printing Co., Ltd. 17,000 174 621 Toray Industries, Inc. 13,000 115 Toshiba Plant Systems & Services Corp. 5,600 82 Portugal - 0.2% Toyo Tire & Rubber Co., Ltd. 1,500 27 Banco BPI SA Class G(Æ) 50,276 57 Toyota Motor Corp. 22,700 1,235 Galp Energia SGPS SA Class B 55,903 849 Toyota Tsusho Corp. 4,800 146 906 Trend Micro, Inc. 25,100 1,119 Russia - 1.1% West Japan Railway Co. 13,300 867 Evraz PLC(Æ) 84,948 230 Yamaguchi Financial Group, Inc. 29,000 315 Gazprom PJSC - ADR 259,174 1,160 Ya-Man, Ltd. 700 34 Lukoil PJSC - ADR 7,827 414 57,312 MMC Norilsk Nickel PJSC 3,192 506 Jersey - 0.2% Rosneft Oil Co. PJSC 87,564 502 Centamin PLC 144,117 310 Sberbank of Russia PJSC Class T 431,414 1,222 Experian PLC 3,951 81 4,034 Glencore PLC(Æ) 34,515 136 Singapore - 1.2% Shire PLC - ADR 3,406 199 BW LPG, Ltd.(Æ)(Þ) 13,993 71 Wolseley PLC - ADR 1,361 86 DBS Group Holdings, Ltd. 20,600 286 812 Jardine Cycle & Carriage, Ltd. 22,900 718 Luxembourg - 0.3% United Overseas Bank, Ltd. 117,700 1,862 ArcelorMittal(Æ) 49,391 413 Venture Corp., Ltd. 5,300 43 Samsonite International SA 122,100 445 Wilmar International, Ltd. 489,400 1,234 Tenaris SA 7,298 125 Yangzijiang Shipbuilding Holdings, Ltd. 466,100 377 983 4,591 Macao - 0.3% South Korea - 2.5% Sands China, Ltd. 228,000 1,055 Hana Financial Group, Inc. 32,125 1,062 Hankook Tire Co., Ltd. 18,600 906 Malaysia - 0.1% NAVER Corp. 684 523 CIMB Group Holdings BHD 425,700 536 POSCO 6,352 1,646 Samsung Electronics Co., Ltd. 2,299 4,233 Netherlands - 4.7% ABN AMRO Group NV(Þ) 7,556 183 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Shinhan Financial Group Co., Ltd. 24,271 1,011 Luzerner Kantonalbank AG 395 167 9,381 Nestle SA 23,164 1,777 Novartis AG 36,566 2,715 Spain - 2.4% Oriflame Holding AG 1,922 77 ACS Actividades de Construccion y Roche Holding AG 14,716 3,755 Servicios SA 5,228 178 Sika AG 269 1,614 Aena SA(Þ) 3,744 592 St. Galler Kantonalbank AG 386 162 Amadeus IT Group SA Class A 16,697 846 STMicroelectronics NV 5,928 91 Banco Bilbao Vizcaya Argentaria SA Swiss Life Holding AG(Æ) 5,052 1,630 - ADR 24,718 192 Swiss Re AG 2,780 250 Banco de Sabadell SA - ADR 723,677 1,327 UBS Group AG(Æ) 154,151 2,467 Banco Santander SA - ADR 227,776 1,396 Zurich Insurance Group AG 1,043 278 Bankinter SA 91,568 769 22,892 CaixaBank SA 22,622 97 Distribuidora Internacional de Taiwan - 0.5% Alimentacion SA 11,312 65 Catcher Technology Co., Ltd. 71,000 703 Ebro Foods SA 3,848 78 Hon Hai Precision Industry Co., Ltd. 161,153 484 Endesa SA - ADR 4,000 94 Teco Electric and Machinery Co., Ltd. 639,600 650 Iberdrola SA 66,122 473 1,837 Industria de Diseno Textil SA 21,237 749 Red Electrica Corp. SA 7,389 142 Thailand - 0.2% Repsol SA - ADR 51,291 792 Bangkok Bank PCL 50,500 273 Telefonica SA - ADR 110,628 1,241 Charoen Pokphand Foods PCL 481,900 389 9,031 662 Sweden - 1.1% United Kingdom - 16.8% Alfa Laval AB 9,589 181 3i Group PLC 74,744 702 Assa Abloy AB Class B 48,980 1,006 Amec Foster Wheeler PLC - GDR 55,225 369 Atlas Copco AB Class A 22,970 812 Anglo American PLC(Æ) 11,648 177 Atlas Copco AB Class B 854 27 Antofagasta PLC 221,384 2,307 Electrolux AB 4,221 117 Aon PLC 7,534 894 Fastighets AB Balder Class B(Æ) 5,215 109 AstraZeneca PLC 3,350 206 L E Lundbergforetagen AB Class B 2,019 137 Aviva PLC 195,066 1,300 Melker Schorling AB 2,353 142 Babcock International Group PLC 9,300 103 Nordea Bank AB 85,559 977 Barclays PLC 456,968 1,288 Skandinaviska Enskilda Banken AB Barratt Developments PLC 15,429 106 Class A(Ñ) 12,537 140 BHP Billiton PLC 67,570 1,048 Svenska Cellulosa AB SCA Class B 2,542 82 BP PLC 273,838 1,572 Svenska Handelsbanken AB Class A(Ñ) 6,300 86 BP PLC - ADR 22,300 770 Swedbank AB Class A 9,342 216 British American Tobacco PLC 57,672 3,822 Telefonaktiebolaget LM Ericsson Class BT Group PLC 45,155 180 B(Ñ) 23,568 157 Bunzl PLC 2,972 86 4,189 Capital & Counties Properties PLC 26,924 98 Centrica PLC 137,928 375 Switzerland - 6.1% CNH Industrial NV 172,700 1,665 ABB, Ltd. 62,350 1,458 Coca-Cola European Partners PLC 43,400 1,636 Actelion, Ltd.(Æ) 512 145 Compass Group PLC 3,911 74 Adecco SA 4,140 294 Croda International PLC 3,816 171 Allreal Holding AG(Æ) 683 112 CYBG PLC(Æ) 35,554 124 Banque Cantonale Vaudoise 219 151 Dairy Crest Group PLC 145,609 1,010 Basler Kantonalbank 1,293 93 Diageo PLC 28,219 808 Berner Kantonalbank AG 931 171 DS Smith PLC Class F 456,627 2,478 Cie Financiere Richemont SA 7,486 591 Fiat Chrysler Automobiles NV(Æ) 283,230 3,080 Coca-Cola HBC AG - ADR(Æ) 7,153 185 GlaxoSmithKline PLC - ADR 195,224 4,061 Credit Suisse Group AG(Æ) 174,459 2,591 Halma PLC 7,605 98 Georg Fischer AG 141 128 HSBC Holdings PLC 254,691 2,081 Graubuendner Kantonalbank 74 105 Hunting PLC(Æ) 26,715 189 IWG PLC 58,221 232 Imperial Tobacco Group PLC 73,842 3,581 Julius Baer Group, Ltd.(Æ) 16,981 848 Inchcape PLC 22,390 236 Kuehne & Nagel International AG 373 53 Indivior PLC 17,094 69 Lonza Group AG(Æ) 3,983 752 Intermediate Capital Group PLC(Æ) 17,781 158 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ International Consolidated Airlines Total Common Stocks Group SA 40,848 270 (cost $323,353) 345,244 J Sainsbury PLC 7,941 26 Johnson Matthey PLC 3,826 148 Preferred Stocks - 0.6% Just Eat PLC(Æ) 91,832 650 Germany - 0.6% Kingfisher PLC 141,889 580 Bayerische Motoren Werke AG 1,321 104 Land Securities Group PLC(ö) 22,994 306 Man SE 728 74 Legal & General Group PLC 40,244 125 Porsche Automobil Holding SE 3,318 181 Lloyds Banking Group PLC 1,070,508 891 Volkswagen AG 12,952 1,888 Mondi PLC 6,894 167 2,247 National Grid PLC 91,223 1,157 Old Mutual PLC 50,204 126 Japan - 0.0% Pearson PLC 13,318 114 Shinkin Central Bank Class A 49 103 Persimmon PLC Class A 12,955 340 Petrofac, Ltd. 21,294 245 Sweden - 0.0% Prudential PLC 7,514 159 Fastighets AB Balder 2,980 109 Reckitt Benckiser Group PLC 8,181 746 Redrow PLC 6,300 40 Total Preferred Stocks RELX NV 7,320 136 (cost $2,309) 2,459 RELX PLC 5,525 108 Rio Tinto PLC 21,061 848 Warrants & Rights - 0.0% Rolls-Royce Holdings PLC(Æ) 76,400 721 Australia - 0.0% Royal Bank of Scotland Group PLC(Æ) 429,351 1,303 Downer EDI, Ltd.(Æ) Royal Dutch Shell PLC Class B 56,920 1,564 2017 Rights 2,953 — Royal Mail PLC 25,416 135 RSA Insurance Group PLC 54,346 399 Germany - 0.0% Sage Group PLC (The) 20,985 166 Deutsche Bank AG(Æ) Segro PLC(ö) 11,652 67 2017 Rights 21,207 51 Shaftesbury PLC(ö) 6,567 75 Total Warrants & Rights Sky PLC 7,619 93 Smith & Nephew PLC 5,704 87 (cost $—) 51 Standard Chartered PLC(Æ) 141,236 1,352 Subsea 7 SA 24,520 380 Short-Term Investments - 5.2% TechnipFMC PLC(Æ) 47,500 1,546 United States - 5.2% U.S. Cash Management Fund 19,326,995 (8) 19,329 Tesco PLC(Æ) 921,786 2,144 Total Short-Term Investments Travis Perkins PLC 120,973 2,295 Unilever NV 3,467 172 (cost $19,330) 19,329 Unilever PLC 3,891 192 Virgin Money Holdings UK PLC Class A 5,300 21 Other Securities - 0.6% Vodafone Group PLC 761,813 1,982 U.S. Cash Collateral Fund(×) 2,230,147 (8) 2,230 Wm Morrison Supermarkets PLC 145,387 437 Total Other Securities Worldpay Group PLC(Þ) 153,994 570 (cost $2,230) 2,230 WPP PLC 133,201 2,924 62,729 Total Investments 98.7% (identified cost $347,222) 369,313 United States - 2.3% Alphabet, Inc. Class C(Æ) 2,441 2,025 Other Assets and Liabilities, Net Ball Corp. 1,250 93 - 1.3% 4,795 Carnival PLC 3,900 223 Net Assets - 100.0% 374,108 Facebook, Inc. Class A(Æ) 12,046 1,711 MasterCard, Inc. Class A 4,700 529 Mylan NV(Æ) 20,662 806 News Corp. Class A 61,101 794 News Corp. Class B 10 — Philip Morris International, Inc. 5,300 598 Priceline Group, Inc. (The)(Æ) 500 890 Visa, Inc. Class A 10,756 956 8,625 See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Euro Index Futures 47 EUR 2,404 04/17 80 DAX Index Futures 6 EUR 1,849 06/17 51 EURO STOXX 50 Index Futures 191 EUR 6,544 06/17 169 FTSE 100 Index Futures 30 GBP 2,183 06/17 (4 ) Hang Seng Index Futures 4 HKD 4,826 04/17 (6 ) MSCI Emerging Markets Mini Index Futures 40 USD 3,564 06/17 11 S&P/TSX 60 Index Futures 68 CAD 12,405 06/17 (3 ) SPI 200 Index Futures 61 AUD 8,918 06/17 116 TOPIX Index Futures 127 JPY 1,920,876 06/17 (360 ) Short Positions FTSE 100 Index Futures 93 GBP 6,766 06/17 10 Hang Seng Index Futures 30 HKD 36,197 04/17 42 MSCI Emerging Markets Mini Index Futures 180 USD 8,653 06/17 48 S&P 500 E-mini Index Futures 110 USD 12,976 06/17 20 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 174 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 66 EUR 61 04/04/17 — Bank of America USD 6,687 EUR 6,200 06/21/17 (49 ) Bank of America USD 1 GBP 1 04/04/17 — Bank of America USD 4,708 GBP 3,800 06/21/17 63 Bank of America USD 6 JPY 668 04/04/17 — Bank of America USD 10 JPY 1,103 04/05/17 — Bank of America AUD 100 USD 77 06/21/17 — Bank of America AUD 3,600 USD 2,761 06/21/17 14 Bank of America CAD 300 USD 225 06/21/17 — Bank of America EUR 200 USD 215 06/21/17 1 Bank of America GBP — USD — 04/03/17 — Bank of America GBP 56 USD 70 04/04/17 — Bank of America GBP 200 USD 246 06/21/17 (5 ) Bank of America HKD 37 USD 5 04/03/17 — Bank of America HKD 100 USD 13 04/03/17 — Bank of America HKD 1,000 USD 129 06/21/17 — Bank of America HKD 21,000 USD 2,709 06/21/17 2 Bank of America JPY 4,254 USD 38 04/03/17 — Bank of America JPY 8,894 USD 80 04/04/17 — Bank of Montreal USD 217 AUD 284 06/21/17 — Bank of Montreal USD 1,123 AUD 1,470 06/21/17 (2 ) Bank of Montreal USD 1,527 AUD 1,998 06/21/17 (2 ) Bank of Montreal USD 250 CAD 334 06/21/17 1 Bank of Montreal USD 1,110 CAD 1,480 06/21/17 4 Bank of Montreal USD 1,401 CAD 1,868 06/21/17 5 Bank of Montreal USD 1,149 EUR 1,086 06/21/17 14 Bank of Montreal USD 409 GBP 332 06/21/17 8 Bank of Montreal USD 850 GBP 690 06/21/17 17 Bank of Montreal USD 100 HKD 774 06/21/17 — Bank of Montreal USD 562 JPY 63,841 06/21/17 13 Bank of Montreal USD 2,123 JPY 241,036 06/21/17 48 Bank of Montreal CHF 425 USD 423 06/21/17 (3 ) Bank of Montreal EUR 484 USD 512 06/21/17 (6 ) Bank of Montreal EUR 3,305 USD 3,497 06/21/17 (42 ) Bank of Montreal GBP 1,857 USD 2,286 06/21/17 (45 ) Bank of Montreal HKD 2,362 USD 305 06/21/17 — Bank of Montreal JPY 25,000 USD 220 06/21/17 (5 ) Bank of Montreal NOK 1,875 USD 223 06/21/17 4 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ BNP Paribas USD 1,513 AUD 1,998 06/21/17 12 BNP Paribas USD 1,397 CAD 1,868 06/21/17 9 BNP Paribas USD 2,115 JPY 241,036 06/21/17 56 BNP Paribas EUR 484 USD 511 06/21/17 (7 ) BNP Paribas GBP 1,857 USD 2,285 06/21/17 (46 ) BNP Paribas HKD 2,362 USD 305 06/21/17 — Brown Brothers Harriman USD 766 AUD 1,000 06/21/17 (3 ) Brown Brothers Harriman USD 1,805 CAD 2,400 06/21/17 2 Brown Brothers Harriman USD 5,556 CHF 5,500 06/21/17 (40 ) Brown Brothers Harriman USD 5,575 GBP 4,500 06/21/17 73 Brown Brothers Harriman USD 3,870 HKD 30,000 06/21/17 (4 ) Brown Brothers Harriman USD 882 NOK 7,500 06/21/17 (8 ) Brown Brothers Harriman USD 2,504 SEK 22,000 06/21/17 (40 ) Brown Brothers Harriman EUR 8,000 USD 8,625 06/21/17 59 Brown Brothers Harriman JPY 630,000 USD 5,591 06/21/17 (85 ) Citibank USD 528 AUD 700 06/21/17 7 Citibank USD 744 CAD 1,000 06/21/17 8 Citibank USD 3,223 EUR 3,000 06/21/17 (11 ) Citibank USD 1,221 GBP 1,000 06/21/17 33 Citibank USD 387 HKD 3,000 06/21/17 — Citibank USD 1,401 JPY 160,000 06/21/17 40 Citibank AUD 100 USD 76 06/21/17 — Citibank AUD 100 USD 76 06/21/17 — Citibank CAD 100 USD 75 06/21/17 — Citibank CAD 100 USD 75 06/21/17 — Citibank EUR 500 USD 541 06/21/17 6 Citibank EUR 700 USD 759 06/21/17 10 Citibank GBP 100 USD 125 06/21/17 (1 ) Citibank GBP 150 USD 188 06/21/17 — Citibank HKD 1,000 USD 129 06/21/17 — Citibank JPY 25,000 USD 226 06/21/17 1 Citibank JPY 30,000 USD 271 06/21/17 1 Commonwealth Bank of Australia USD 217 AUD 284 06/21/17 — Commonwealth Bank of Australia USD 1,122 AUD 1,470 06/21/17 — Commonwealth Bank of Australia USD 1,525 AUD 1,998 06/21/17 (1 ) Commonwealth Bank of Australia USD 250 CAD 334 06/21/17 1 Commonwealth Bank of Australia USD 1,110 CAD 1,480 06/21/17 4 Commonwealth Bank of Australia USD 1,401 CAD 1,868 06/21/17 5 Commonwealth Bank of Australia USD 1,150 EUR 1,086 06/21/17 13 Commonwealth Bank of Australia USD 409 GBP 332 06/21/17 8 Commonwealth Bank of Australia USD 850 GBP 690 06/21/17 17 Commonwealth Bank of Australia USD 100 HKD 774 06/21/17 — Commonwealth Bank of Australia USD 563 JPY 63,841 06/21/17 13 Commonwealth Bank of Australia USD 2,124 JPY 241,036 06/21/17 47 Commonwealth Bank of Australia CHF 425 USD 423 06/21/17 (3 ) Commonwealth Bank of Australia EUR 484 USD 512 06/21/17 (6 ) Commonwealth Bank of Australia EUR 3,305 USD 3,499 06/21/17 (40 ) Commonwealth Bank of Australia GBP 1,857 USD 2,286 06/21/17 (44 ) Commonwealth Bank of Australia HKD 2,362 USD 305 06/21/17 — Commonwealth Bank of Australia JPY 25,000 USD 220 06/21/17 (5 ) Commonwealth Bank of Australia NOK 1,875 USD 223 06/21/17 4 Royal Bank of Canada USD 215 AUD 284 06/21/17 1 Royal Bank of Canada USD 1,114 AUD 1,470 06/21/17 7 Royal Bank of Canada USD 1,515 AUD 1,998 06/21/17 10 Royal Bank of Canada USD 250 CAD 334 06/21/17 1 Royal Bank of Canada USD 1,108 CAD 1,480 06/21/17 6 Royal Bank of Canada USD 1,398 CAD 1,868 06/21/17 8 Royal Bank of Canada USD 1,146 EUR 1,086 06/21/17 16 Royal Bank of Canada USD 409 GBP 332 06/21/17 8 Royal Bank of Canada USD 849 GBP 690 06/21/17 17 Royal Bank of Canada USD 100 HKD 774 06/21/17 — Royal Bank of Canada USD 561 JPY 63,841 06/21/17 14 Royal Bank of Canada USD 2,118 JPY 241,036 06/21/17 54 See accompanying notes which are an integral part of this quarterly report. 22 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Royal Bank of Canada CHF 425 USD 422 06/21/17 (4 ) Royal Bank of Canada EUR 484 USD 511 06/21/17 (7 ) Royal Bank of Canada EUR 3,305 USD 3,490 06/21/17 (48 ) Royal Bank of Canada GBP 1,857 USD 2,284 06/21/17 (46 ) Royal Bank of Canada HKD 2,362 USD 305 06/21/17 — Royal Bank of Canada JPY 25,000 USD 220 06/21/17 (6 ) Royal Bank of Canada NOK 1,875 USD 222 06/21/17 3 Standard Chartered USD 217 AUD 284 06/21/17 — Standard Chartered USD 1,123 AUD 1,470 06/21/17 (1 ) Standard Chartered USD 1,526 AUD 1,998 06/21/17 (2 ) Standard Chartered USD 250 CAD 334 06/21/17 1 Standard Chartered USD 1,110 CAD 1,480 06/21/17 4 Standard Chartered USD 1,401 CAD 1,868 06/21/17 5 Standard Chartered USD 1,149 EUR 1,086 06/21/17 14 Standard Chartered USD 409 GBP 332 06/21/17 8 Standard Chartered USD 849 GBP 690 06/21/17 17 Standard Chartered USD 100 HKD 774 06/21/17 — Standard Chartered USD 562 JPY 63,841 06/21/17 13 Standard Chartered USD 2,123 JPY 241,036 06/21/17 48 Standard Chartered CHF 425 USD 423 06/21/17 (3 ) Standard Chartered EUR 484 USD 512 06/21/17 (6 ) Standard Chartered EUR 3,305 USD 3,497 06/21/17 (42 ) Standard Chartered GBP 1,857 USD 2,285 06/21/17 (45 ) Standard Chartered HKD 2,362 USD 305 06/21/17 — Standard Chartered JPY 25,000 USD 220 06/21/17 (5 ) Standard Chartered NOK 1,875 USD 223 06/21/17 4 State Street USD 33 CAD 44 04/04/17 — State Street USD 149 CAD 200 06/21/17 1 State Street USD 11 CHF 11 04/03/17 — State Street USD 40 DKK 281 04/03/17 — State Street USD 422 EUR 400 06/21/17 5 State Street USD 123 GBP 100 06/21/17 3 State Street USD 10 HKD 75 04/03/17 — State Street USD 176 JPY 20,000 06/21/17 5 State Street USD 73 MYR 325 04/03/17 — State Street USD 86 MYR 381 04/04/17 — State Street BRL 6 USD 2 04/03/17 — State Street EUR 16 USD 17 04/03/17 — State Street GBP 8 USD 10 04/03/17 — State Street GBP 40 USD 51 04/03/17 — State Street JPY 4,523 USD 41 04/03/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 178 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Argentina $ 521 $ — $ — $ — $ 521 Australia 21 11,377 — — 11,398 Austria — 1,972 — — 1,972 Belgium — 4,143 — — 4,143 Bermuda 905 96 — — 1,001 Brazil 3,256 — — — 3,256 Canada 11,710 — — — 11,710 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 23 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Cayman Islands 591 2,337 — — 2,928 Chile 325 — — — 325 China 1,347 1,525 — — 2,872 Colombia 375 — — — 375 Czech Republic — 137 — — 137 Denmark — 3,978 — — 3,978 Finland — 1,031 — — 1,031 France — 35,783 — — 35,783 Germany 1,450 28,027 — — 29,477 Hong Kong — 7,266 — — 7,266 India 1,458 — — — 1,458 Ireland 1,305 3,184 — — 4,489 Israel 1,313 488 — — 1,801 Italy — 11,562 — — 11,562 Japan — 57,312 — — 57,312 Jersey — 812 — — 812 Luxembourg — 983 — — 983 Macao — 1,055 — — 1,055 Malaysia — 536 — — 536 Netherlands 1,865 15,700 — — 17,565 Norway — 621 — — 621 Portugal — 906 — — 906 Russia — 4,034 — — 4,034 Singapore — 4,591 — — 4,591 South Korea — 9,381 — — 9,381 Spain — 9,031 — — 9,031 Sweden — 4,189 — — 4,189 Switzerland — 22,892 — — 22,892 Taiwan — 1,837 — — 1,837 Thailand — 662 — — 662 United Kingdom 3,678 59,051 — — 62,729 United States 8,402 223 — — 8,625 Preferred Stocks — 2,459 — — 2,459 Warrants & Rights 51 — — — 51 Short-Term Investments — — — 19,329 19,329 Other Securities — — — 2,230 2,230 Total Investments 38,573 309,181 — 21,559 369,313 Other Financial Instruments Assets Futures Contracts 547 — — — 547 Foreign Currency Exchange Contracts — 896 — — 896 Liabilities Futures Contracts (373 ) — — — (373 ) Foreign Currency Exchange Contracts (1 ) (717 ) — — (718 ) Total Other Financial Instruments * $ 173 $ 179 $ — $ — $ 352 See accompanying notes which are an integral part of this quarterly report. 24 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. Amounts in thousands Fair Value Sector Exposure $ Consumer Discretionary 45,960 Consumer Staples 24,053 Energy 24,908 Financial Services 98,380 Health Care 29,389 Materials and Processing 33,758 Producer Durables 36,451 Technology 34,568 Utilities 20,236 Warrants and Rights 51 Short-Term Investments 19,329 Other Securities 2,230 Total Investments 369,313 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 87.7% 1.221% due 03/25/37 (Ê) 1,490 1,278 Asset-Backed Securities - 5.6% Conseco Financial Corp. Series 1998-2 Class M1 Aames Mortgage Investment Trust 6.940% due 12/01/28 1,432 1,329 Series 2005-1 Class M6 1.793% due 06/25/35 (Ê) 1,040 752 Countrywide Asset-Backed Certificates Series 2005-5 Class M4 Ace Securities Corp. 1.556% due 10/25/35 (Ê) 542 516 Series 2005-HE3 Class M2 1.657% due 05/25/35 (Ê) 816 816 Dryden Senior Loan Fund Trust ACE Securities Corp. Mortgage Loan Series 2017-34A Class AR Trust 2.182% due 10/15/26 (Ê)(Þ) 1,220 1,224 Series 2007-D1 Class A2 FFMLT Trust 6.336% due 02/25/38 (Þ) 690 642 Series 2005-FF8 Class M2 American Express Credit Account 1.112% due 09/25/35 (Ê) 760 689 Master Trust Fieldstone Mortgage Investment Trust Series 2014-2 Class A Series 2004-4 Class M3 1.260% due 01/15/20 1,665 1,666 2.438% due 10/25/35 (Ê) 673 653 AmeriCredit Automobile Receivables Ford Credit Auto Owner Trust Trust Series 2015-B Class A3 Series 2013-3 Class C 1.160% due 11/15/19 600 599 2.380% due 06/10/19 937 939 GMACM Home Equity Loan Trust Series 2014-4 Class A3 Series 2007-HE1 Class A5 1.270% due 07/08/19 354 354 5.705% due 08/25/37 836 856 Series 2015-3 Class A3 Greenpoint Manufactured Housing 1.540% due 03/09/20 660 660 Series 1999-3 Class 1A7 Series 2016-1 Class A2A 7.270% due 06/15/29 633 649 1.520% due 06/10/19 364 364 GSAMP Trust Series 2016-2 Class A2A Series 2006-HE4 Class A1 1.420% due 10/08/19 389 389 0.732% due 06/25/36 (Ê) 904 818 Ameriquest Mortgage Securities, Hertz Vehicle Financing LLC Inc. Asset-Backed Pass-Through Series 2015-2A Class A Certificates 2.020% due 09/25/19 (Þ) 920 916 Series 2005-R1 Class M4 Home Equity Asset Trust 1.307% due 03/25/35 (Ê) 830 752 Series 2005-9 Class M1 Asset-Backed Funding Trust Certificates 0.580% due 04/25/36 (Ê) 380 352 Series 2005-WF1 Class M1 Series 2006-4 Class 2A4 1.132% due 11/25/34 (Ê) 1,187 1,152 0.872% due 08/25/36 (Ê) 790 736 Bank of The West Auto Trust Series 2006-6 Class 2A3 Series 2014-1 Class A3 0.596% due 11/25/36 (Ê) 938 806 1.090% due 03/15/19 (Þ) 441 441 Honda Auto Receivables Owner Trust Blackbird Capital Aircraft Lease Series 2015-2 Class A3 Securitization, Ltd. 1.040% due 02/21/19 824 822 Series 2016-1A Class AA HSI Asset Securitization Corp. Trust 2.487% due 12/16/41 (Þ) 588 580 Series 2006-OPT3 Class 2A Capital Auto Receivables Asset Trust 0.961% due 02/25/36 (Ê) 562 557 Series 2014-2 Class A4 Series 2007-OPT1 Class 1A 1.620% due 10/22/18 737 737 0.628% due 12/25/36 (Ê) 314 235 Chase Issuance Trust Hyundai Auto Receivables Trust Series 2014-A6 Class A6 Series 2015-A Class A3 1.260% due 07/15/19 1,730 1,731 1.050% due 04/15/19 322 322 CIT Mortgage Loan Trust Series 2015-C Class A2B Series 2007-1 Class 1M1 0.851% due 11/15/18 (Ê) 83 83 2.482% due 10/25/37 (Þ) 260 230 Series 2015-C Class A3 Citibank Credit Card Issuance Trust 1.460% due 02/18/20 305 305 Series 2014-A1 Class A1 Long Beach Mortgage Loan Trust 2.880% due 01/23/23 1,890 1,943 Series 2004-4 Class M1 Series 2014-A5 Class A5 1.425% due 10/25/34 (Ê) 1,071 983 2.680% due 06/07/23 550 560 Magnetite XI, Ltd. Series 2016-A2 Class A2 Series 2014-11A Class A1 2.190% due 11/20/23 620 619 2.129% due 01/18/27 (Ê)(Þ) 600 600 Citibank Credit Care Issuance Trust Mercedes-Benz Auto Receivables Trust Series 2014-A6 Class A6 Series 2016-1 Class A2A 2.150% due 07/15/21 415 419 1.110% due 03/15/19 1,366 1,366 Citigroup Mortgage Loan Trust, Inc. Merrill Lynch Mortgage Investors Trust Series 2007-WFH2 Class M2 See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2006-FF1 Class M4 Series 2016-1 Class A2 0.895% due 08/25/36 (Ê) 790 763 1.070% due 03/15/19 940 939 New Century Home Equity Loan Trust 47,722 Series 2005-B Class M1 Corporate Bonds and Notes - 18.8% 1.236% due 10/25/35 (Ê) 690 607 21st Century Fox America, Inc. Nissan Auto Receivables Owner Trust 6.900% due 08/15/39 635 811 Series 2013-B Class A4 Abbott Laboratories 1.310% due 10/15/19 303 303 2.350% due 11/22/19 710 713 Series 2015-A Class A3 2.900% due 11/30/21 885 889 1.050% due 10/15/19 244 244 3.750% due 11/30/26 450 449 Option One Mortgage Loan Trust 3.750% due 11/30/26 885 884 Series 2004-3 Class M1 4.750% due 11/30/36 60 62 1.314% due 11/25/34 (Ê) 1,008 987 4.900% due 11/30/46 80 83 Series 2007-FXD1 Class 3A4 5.860% due 01/25/37 390 374 AbbVie, Inc. 2.500% due 05/14/20 841 847 Park Place Securities, Inc. 3.600% due 05/14/25 60 60 Series 2004-WHQ2 Class M2 1.470% due 02/25/35 (Ê) 927 929 AES Corp. Series 2005-WHQ1 Class M5 5.500% due 03/15/24 50 51 1.896% due 03/25/35 (Ê) 1,290 1,198 Aetna, Inc. Popular ABS Mortgage Pass-Through 1.700% due 06/07/18 160 160 Trust 2.800% due 06/15/23 30 30 Series 2006-C Class A4 Albemarle Corp. 0.775% due 07/25/36 (Ê) 1,193 1,159 4.150% due 12/01/24 320 333 Series 2006-D Class A3 Series 30YR 0.785% due 11/25/46 (Ê) 1,500 1,351 5.450% due 12/01/44 720 797 RAMP Trust Allison Transmission, Inc. Series 2003-RS11 Class AI6A 5.000% due 10/01/24 (Þ) 90 91 5.805% due 12/25/33 76 80 Ally Financial, Inc. Series 2006-RZ1 Class M4 3.250% due 11/05/18 530 534 1.058% due 03/25/36 (Ê) 960 753 8.000% due 11/01/31 100 119 Renaissance Home Equity Loan Trust Altria Group, Inc. Series 2006-1 Class AF6 9.250% due 08/06/19 434 504 5.746% due 05/25/36 104 69 2.850% due 08/09/22 200 200 Series 2007-1 Class AF2 10.200% due 02/06/39 482 815 5.512% due 04/25/37 1 — 5.375% due 01/31/44 60 68 Residential Asset Mortgage Products, Amazon.com, Inc. Inc. Trust 4.950% due 12/05/44 60 68 Series 2005-EFC1 Class M3 American Airlines, Inc. Pass-Through 1.258% due 05/25/35 (Ê) 637 637 Trust Santander Drive Auto Receivables Trust Series 2013-2 Class A Series 2013-1 Class D 4.950% due 01/15/23 152 162 2.270% due 01/15/19 1,170 1,173 Series 2014-1 Class B Series 2014-4 Class B 4.375% due 10/01/22 382 384 1.820% due 05/15/19 94 94 Series A Class A Series 2015-2 Class B 5.250% due 01/31/21 198 211 1.830% due 01/15/20 880 881 Series B Class B Series 2015-4 Class A3 5.250% due 01/15/24 340 351 1.580% due 09/16/19 372 373 4.950% due 02/15/25 210 215 SLM Private Credit Student Loan Trust American Axle & Manufacturing, Inc. Series 2005-B Class A4 6.625% due 10/15/22 50 52 1.180% due 06/15/39 (Ê) 650 606 American Builders & Contractors Supply Series 2006-A Class A5 Co., Inc. 0.943% due 06/15/39 (Ê) 280 263 5.750% due 12/15/23 (Þ) 50 52 Small Business Investment Co. American Express Credit Corp. Series 2017-10A Class 1 1.700% due 10/30/19 610 606 2.845% due 03/10/27 600 605 Series F Terwin Mortgage Trust 2.600% due 09/14/20 870 879 Series 2006-3 Class 1A2 American Honda Finance Corp. 0.822% due 04/25/37 (Ê)(Þ) 665 655 1.377% due 02/14/20 (Ê) 1,000 1,003 Toyota Auto Receivables Owner Trust American International Group, Inc. Series 2015-A Class A3 6.400% due 12/15/20 920 1,041 1.120% due 02/15/19 239 239 3.750% due 07/10/25 150 149 USAA Auto Owner Trust American Tower Trust I See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.070% due 03/15/23 (Þ) 270 269 Series L Amgen, Inc. 2.600% due 01/15/19 50 51 3.625% due 05/22/24 10 10 Series X 4.400% due 05/01/45 100 97 6.250% due 09/29/49 (ƒ) 50 53 Anadarko Petroleum Corp. Bank of America NA 4.850% due 03/15/21 100 107 Series BKNT 5.550% due 03/15/26 40 44 1.750% due 06/05/18 1,105 1,108 6.450% due 09/15/36 817 964 2.050% due 12/07/18 315 317 4.500% due 07/15/44 125 118 Bank of New York Mellon Corp. (The) 6.600% due 03/15/46 90 109 2.600% due 08/17/20 1,195 1,208 Anheuser-Busch InBev Finance, Inc. 2.200% due 08/16/23 700 672 2.650% due 02/01/21 160 161 Bank One Capital III 3.300% due 02/01/23 200 204 8.750% due 09/01/30 280 407 3.650% due 02/01/26 1,630 1,648 Barrick NA Finance LLC 4.900% due 02/01/46 100 108 4.400% due 05/30/21 265 284 Anthem, Inc. 5.700% due 05/30/41 130 147 2.250% due 08/15/19 385 386 5.750% due 05/01/43 300 348 3.700% due 08/15/21 40 41 BB&T Corp. 3.125% due 05/15/22 605 608 2.050% due 06/19/18 805 809 Apache Corp. Becton Dickinson and Co. 6.900% due 09/15/18 200 214 3.734% due 12/15/24 19 20 3.250% due 04/15/22 20 20 4.685% due 12/15/44 10 10 5.100% due 09/01/40 140 144 Berkshire Hathaway Energy Co. 4.750% due 04/15/43 130 130 6.500% due 09/15/37 50 65 4.250% due 01/15/44 20 19 Blue Cube Spinco, Inc. Series WI Apollo Management Holdings, LP 10.000% due 10/15/25 805 972 4.400% due 05/27/26 (Þ) 425 432 BMW US Capital LLC Apple, Inc. 1.500% due 04/11/19 (Þ) 840 834 1.873% due 02/22/19 (Ê) 591 600 1.530% due 04/06/20 (Ê)(Þ) 300 300 1.334% due 05/06/19 (Ê) 480 482 3.000% due 02/09/24 360 363 Boeing Co. (The) 4.875% due 02/15/20 100 109 2.450% due 08/04/26 110 104 Broadcom Corp. / Broadcom Cayman 4.650% due 02/23/46 100 107 Finance, Ltd. AT&T, Inc. 3.000% due 01/15/22 (Þ) 720 719 1.962% due 11/27/18 (Ê) 300 303 Burlington Northern Santa Fe LLC 3.000% due 02/15/22 40 40 4.150% due 04/01/45 100 100 3.800% due 03/01/24 295 300 Capital One Bank USA NA 4.250% due 03/01/27 1,655 1,674 Series BKNT 5.250% due 03/01/37 540 551 2.250% due 02/13/19 760 761 4.350% due 06/15/45 90 79 Capital One Financial Corp. 4.750% due 05/15/46 190 177 3.750% due 03/09/27 550 547 5.450% due 03/01/47 70 72 Capital One NA Series WI 2.350% due 08/17/18 610 614 4.550% due 03/09/49 1,100 981 Carlyle Holdings II Finance LLC BAC Capital Trust XIV 5.625% due 03/30/43 (Þ) 460 473 Series G Caterpillar Financial Services Corp. 4.000% due 09/29/49 (Ê)(ƒ) 70 57 1.350% due 05/18/19 360 356 Ball Corp. CCO Holdings LLC / CCO Holdings 5.250% due 07/01/25 110 116 Capital Corp. Bank of America Corp. 5.125% due 05/01/23 (Þ) 50 52 5.000% due 05/13/21 230 250 5.375% due 05/01/25 (Þ) 110 113 3.124% due 01/20/23 715 719 Celgene Corp. 4.250% due 10/22/26 170 173 3.550% due 08/15/22 30 31 3.824% due 01/20/28 845 846 5.000% due 08/15/45 110 115 6.110% due 01/29/37 460 537 CF Industries, Inc. 5.375% due 03/15/44 855 746 4.875% due 04/01/44 190 205 Charter Communications Operating LLC 4.443% due 01/20/48 325 327 / Charter Communications Operating Series GMTN Capital 3.300% due 01/11/23 460 463 Series WI 4.450% due 03/03/26 30 31 4.464% due 07/23/22 930 981 3.500% due 04/19/26 1,295 1,277 6.384% due 10/23/35 40 45 See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.484% due 10/23/45 10 12 5.125% due 07/20/45 200 221 Chesapeake Energy Corp. Daimler Finance NA LLC 6.125% due 02/15/21 50 49 2.000% due 08/03/18 (Þ) 980 982 5.750% due 03/15/23 10 9 1.750% due 10/30/19 (Þ) 720 712 Chevron Corp. 2.300% due 01/06/20 (Þ) 945 947 1.537% due 05/16/18 (Ê) 155 156 Darden Restaurants, Inc. 1.790% due 11/16/18 100 100 6.800% due 10/15/37 635 762 2.954% due 05/16/26 120 119 DaVita, Inc. Chubb INA Holdings, Inc. 5.000% due 05/01/25 160 160 2.300% due 11/03/20 20 20 Dell International LLC 2.875% due 11/03/22 370 373 3.356% due 09/07/21 160 160 3.350% due 05/03/26 30 30 Delta Air Lines Pass-Through Trust Cintas Corp. No. 2 Series 071A Class A 2.900% due 04/01/22 60 61 6.821% due 08/10/22 466 539 3.700% due 04/01/27 70 72 Series 2002-1 Class G-1 CIT Group, Inc. 6.718% due 01/02/23 87 97 6.625% due 04/01/18 (Þ) 50 52 Devon Energy Corp. 5.000% due 08/01/23 60 63 3.250% due 05/15/22 110 109 Citigroup Capital III 5.850% due 12/15/25 370 424 7.625% due 12/01/36 500 591 5.000% due 06/15/45 180 181 Citigroup, Inc. Devon Financing Co. LLC 2.150% due 07/30/18 1,300 1,304 7.875% due 09/30/31 765 988 4.450% due 09/29/27 1,345 1,361 DG Bank 8.125% due 07/15/39 130 191 Series YCD 5.300% due 05/06/44 101 108 1.427% due 08/16/18 (Ê)(~) 765 765 4.650% due 07/30/45 147 153 Diageo Investment Corp. 2.875% due 05/11/22 90 92 4.750% due 05/18/46 20 20 Diamond 1 Finance Corp. / Diamond 2 Series P Finance Corp 5.950% due 12/31/49 (ƒ) 280 292 3.480% due 06/01/19 (Þ) 150 154 Clear Channel Worldwide Holdings, Inc. 4.420% due 06/15/21 (Þ) 240 251 Series A 7.125% due 06/15/24 (Þ) 100 111 6.500% due 11/15/22 580 589 CME Group, Inc. 6.020% due 06/15/26 (Þ) 645 703 5.300% due 09/15/43 30 36 8.350% due 07/15/46 (Þ) 1,000 1,291 CNOOC Finance USA LLC Discovery Communications LLC 3.500% due 05/05/25 300 297 5.625% due 08/15/19 258 278 Comcast Cable Communications 6.350% due 06/01/40 645 682 Holdings, Inc. DISH DBS Corp. 9.455% due 11/15/22 60 80 5.875% due 07/15/22 50 53 Comcast Corp. Series WI 3.300% due 02/01/27 520 516 5.875% due 11/15/24 100 105 6.500% due 11/15/35 90 115 Dollar Tree, Inc. 6.400% due 03/01/40 10 13 Series WI CommScope Technologies LLC 5.750% due 03/01/23 70 75 5.000% due 03/15/27 (Þ) 30 30 Dominion Resources, Inc. Constellation Brands, Inc. 7.000% due 06/15/38 20 26 6.000% due 05/01/22 330 375 Duke Energy Carolinas LLC 4.750% due 11/15/24 50 54 5.300% due 02/15/40 30 35 Continental Airlines Pass-Through Trust 4.000% due 09/30/42 100 100 Series 071A Class A Duke Energy Progress LLC 5.983% due 04/19/22 83 91 4.100% due 03/15/43 310 311 Series 991A Class A Eaton Corp. 6.545% due 02/02/19 82 87 2.750% due 11/02/22 150 149 Continental Resources, Inc. 4.150% due 11/02/42 40 39 3.800% due 06/01/24 90 84 Ecolab, Inc. Cott Holdings, Inc. 4.350% due 12/08/21 10 11 Series 144a Energy Transfer Partners, LP 5.500% due 04/01/25 (Þ) 60 61 4.050% due 03/15/25 455 450 Crown Castle Towers LLC 6.050% due 06/01/41 465 481 6.113% due 01/15/20 (Þ) 400 433 EnLink Midstream Partners, LP CVS Health Corp. 2.700% due 04/01/19 585 586 2.750% due 12/01/22 90 89 4.150% due 06/01/25 350 346 Enterprise Products Operating LLC See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series B 2.550% due 09/01/20 890 900 7.034% due 01/15/68 370 383 3.650% due 03/01/26 90 91 EOG Resources, Inc. 4.750% due 03/01/46 110 112 2.450% due 04/01/20 640 644 Glencore Funding LLC 4.150% due 01/15/26 30 31 4.625% due 04/29/24 (Þ) 40 42 EP Energy LLC / Everest Acquisition 4.000% due 03/27/27 (Þ) 710 701 Finance, Inc. GLP Capital, LP / GLP Financing II, Inc. Series WI 5.375% due 11/01/23 80 85 6.375% due 06/15/23 90 69 Goldman Sachs Capital I Exelon Corp. 6.345% due 02/15/34 1,420 1,704 2.850% due 06/15/20 555 562 Goldman Sachs Capital II Exxon Mobil Corp. 4.000% due 06/01/43 (Ê)(ƒ) 3 3 1.281% due 03/15/19 (Ê) 800 801 Goldman Sachs Group, Inc. (The) 3.043% due 03/01/26 70 70 5.250% due 07/27/21 380 417 4.114% due 03/01/46 40 41 3.850% due 07/08/24 150 154 Farmers Exchange Capital III 4.250% due 10/21/25 310 316 5.454% due 10/15/54 (Þ) 680 684 3.500% due 11/16/26 90 88 Fifth Third Bank 3.850% due 01/26/27 920 924 Series BKNT 6.450% due 05/01/36 10 12 2.875% due 10/01/21 700 708 First Data Corp. 6.750% due 10/01/37 615 758 5.375% due 08/15/23 (Þ) 140 146 6.250% due 02/01/41 160 201 FirstEnergy Corp. 5.150% due 05/22/45 30 32 Series B 4.750% due 10/21/45 250 263 4.250% due 03/15/23 100 103 Series D Series C 6.000% due 06/15/20 150 166 7.375% due 11/15/31 280 365 Series GMTN Ford Motor Co. 7.500% due 02/15/19 300 329 4.750% due 01/15/43 50 47 2.789% due 10/28/27 (Ê) 975 1,003 Ford Motor Credit Co. LLC Goodyear Tire & Rubber Co. (The) 2.551% due 10/05/18 1,060 1,068 5.125% due 11/15/23 50 52 5.875% due 08/02/21 200 223 Great Plains Energy, Inc. Freeport-McMoRan, Inc. 5.292% due 06/15/22 550 601 3.550% due 03/01/22 90 83 Halliburton Co. 6.875% due 02/15/23 (Þ) 20 21 3.800% due 11/15/25 70 71 4.550% due 11/14/24 370 345 4.850% due 11/15/35 130 137 5.450% due 03/15/43 665 563 Harris Corp. Fresenius Medical Care US Finance II, 1.999% due 04/27/18 445 446 Inc. 4.854% due 04/27/35 40 43 4.750% due 10/15/24 (Þ) 110 112 5.054% due 04/27/45 40 44 GE Capital International Funding Co. HCA, Inc. Unlimited Co 4.750% due 05/01/23 50 52 Series WI 5.375% due 02/01/25 140 146 4.418% due 11/15/35 200 211 Hess Corp. General Electric Co. 4.300% due 04/01/27 290 285 5.300% due 02/11/21 130 144 Hewlett Packard Enterprise Co. 4.500% due 03/11/44 280 301 Series WI Series GMTN Zero coupon due 10/15/35 1,285 1,347 6.875% due 01/10/39 411 584 Hospitality Properties Trust Series NOTZ 4.950% due 02/15/27 390 400 1.822% due 04/15/20 (Ê) 200 203 HSBC Bank USA NA General Motors Co. Series BKNT 3.500% due 10/02/18 425 434 5.875% due 11/01/34 475 567 4.875% due 10/02/23 500 533 HSBC Finance Corp. 6.250% due 10/02/43 120 132 6.676% due 01/15/21 100 113 5.200% due 04/01/45 365 358 Humana, Inc. General Motors Financial Co., Inc. 3.150% due 12/01/22 10 10 4.375% due 09/25/21 20 21 3.950% due 03/15/27 100 102 4.250% due 05/15/23 10 10 4.625% due 12/01/42 20 20 5.250% due 03/01/26 270 290 4.950% due 10/01/44 20 21 Georgia-Pacific LLC 4.800% due 03/15/47 10 10 8.875% due 05/15/31 515 786 Huntington National Bank (The) Gilead Sciences, Inc. 2.200% due 11/06/18 775 778 See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Intel Corp. Legg Mason, Inc. 3.700% due 07/29/25 20 21 4.750% due 03/15/26 775 813 4.900% due 07/29/45 10 11 Level 3 Financing, Inc. International Business Machines Corp. 3.304% due 02/22/24 (Ê) 160 160 1.404% due 02/12/19 (Ê) 220 221 Lockheed Martin Corp. International Lease Finance Corp. 3.350% due 09/15/21 270 280 8.625% due 01/15/22 50 61 4.500% due 05/15/36 10 11 5.875% due 08/15/22 210 234 Series 10YR International Paper Co. 3.550% due 01/15/26 90 91 8.700% due 06/15/38 305 437 McDonald's Corp. IPALCO Enterprises, Inc. 2.100% due 12/07/18 470 473 5.000% due 05/01/18 50 51 3.700% due 01/30/26 60 61 Janus Capital Group, Inc. 3.500% due 03/01/27 70 70 4.875% due 08/01/25 355 377 MeadWestvaco Corp. John Deere Capital Corp. 7.375% due 09/01/19 310 346 1.650% due 10/15/18 420 420 MEDNAX, Inc. Johnson & Johnson 5.250% due 12/01/23 (Þ) 410 418 2.250% due 03/03/22 450 451 Medtronic, Inc. 3.625% due 03/03/37 70 69 Series WI Johnson Controls International PLC 3.150% due 03/15/22 870 895 5.125% due 09/14/45 435 481 3.500% due 03/15/25 150 153 JPMorgan Chase & Co. Merck & Co., Inc. 2.750% due 06/23/20 440 446 1.412% due 05/18/18 (Ê) 1,665 1,671 4.250% due 10/15/20 300 318 2.750% due 02/10/25 40 39 2.550% due 03/01/21 580 581 Mercury General Corp. 1.656% due 03/09/21 (Ê) 1,720 1,714 4.400% due 03/15/27 580 579 4.350% due 08/15/21 130 139 MetLife, Inc. 4.125% due 12/15/26 230 234 6.400% due 12/15/36 100 110 4.250% due 10/01/27 30 31 10.750% due 08/01/39 795 1,228 3.782% due 02/01/28 580 585 Metropolitan Life Global Funding I 6.400% due 05/15/38 380 491 1.875% due 06/22/18 (Þ) 300 300 4.950% due 06/01/45 100 105 1.350% due 09/14/18 (Þ) 1,640 1,634 KeyCorp Microsoft Corp. 2.300% due 12/13/18 700 704 2.875% due 02/06/24 180 181 Keysight Technologies, Inc. 2.700% due 02/12/25 40 39 4.600% due 04/06/27 675 680 2.400% due 08/08/26 200 189 Kinder Morgan, Inc. 3.300% due 02/06/27 1,025 1,041 5.550% due 06/01/45 195 199 4.100% due 02/06/37 430 444 Kindred Healthcare, Inc. 3.750% due 02/12/45 100 95 Series WI 4.500% due 02/06/57 70 72 8.750% due 01/15/23 60 60 Morgan Stanley KKR Group Finance Co. II LLC 5.625% due 09/23/19 200 216 5.500% due 02/01/43 (Þ) 10 10 2.443% due 10/24/23 (Ê) 1,395 1,425 KKR Group Finance Co. III LLC Series 10YR 5.125% due 06/01/44 (Þ) 300 299 3.625% due 01/20/27 760 754 Kohl's Corp. Series 30YR 5.550% due 07/17/45 805 728 4.375% due 01/22/47 405 405 Kraft Foods Group, Inc. MPLX, LP 3.500% due 06/06/22 100 102 4.125% due 03/01/27 1,080 1,075 Kraft Heinz Foods Co. Series WI 4.875% due 02/15/25 (Þ) 1,240 1,326 4.875% due 06/01/25 100 105 5.000% due 06/04/42 20 20 Mutual of Omaha Insurance Co. Series WI 4.297% due 07/15/54 (Þ) 440 427 5.000% due 07/15/35 20 21 Mylan NV 5.200% due 07/15/45 20 21 Series WI 4.375% due 06/01/46 20 19 3.950% due 06/15/26 1,460 1,429 Kroger Co. (The) 5.250% due 06/15/46 435 445 5.150% due 08/01/43 20 21 Navient Corp. Lamb Weston Holdings, Inc. 8.000% due 03/25/20 70 76 4.875% due 11/01/26 (Þ) 60 61 NBCUniversal Media LLC Land O' Lakes, Inc. 4.375% due 04/01/21 150 161 6.000% due 11/15/22 (Þ) 800 882 NCL Corp., Ltd. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.750% due 12/15/21 (Þ) 30 30 6.400% due 12/15/18 450 486 Netflix, Inc. Regency Energy Partners, LP / Regency 5.875% due 02/15/25 60 65 Energy Finance Corp. Newell Brands, Inc. 5.875% due 03/01/22 60 66 3.150% due 04/01/21 20 20 Reliance Standard Life Global Funding 3.850% due 04/01/23 60 62 II 4.200% due 04/01/26 40 42 2.500% due 01/15/20 (Þ) 475 475 Series WI Reynolds American, Inc. 5.000% due 11/15/23 700 750 6.875% due 05/01/20 960 1,082 Noble Energy, Inc. 3.250% due 06/12/20 40 41 8.250% due 03/01/19 90 100 8.125% due 05/01/40 450 618 3.900% due 11/15/24 150 152 5.850% due 08/15/45 150 176 5.250% due 11/15/43 10 10 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC Nordea Bank AB 5.750% due 10/15/20 84 86 Series YCD 1.437% due 02/21/19 (Ê)(~) 800 800 Rockies Express Pipeline LLC 6.850% due 07/15/18 (Þ) 260 272 Norfolk Southern Corp. 1.800% due 02/14/20 525 526 Roper Technologies, Inc. 2.800% due 12/15/21 240 240 Northwest Airlines, Inc. Sabine Pass Liquefaction LLC Series 07-1 5.000% due 03/15/27 (Þ) 345 361 7.027% due 11/01/19 386 427 Series WI NVR, Inc. 6.250% due 03/15/22 440 488 3.950% due 09/15/22 445 460 Santander Holdings USA, Inc. Occidental Petroleum Corp. 4.500% due 07/17/25 20 20 3.125% due 02/15/22 30 31 3.400% due 04/15/26 50 50 Schlumberger Holdings Corp. 4.000% due 12/21/25 (Þ) 40 42 3.000% due 02/15/27 160 154 4.625% due 06/15/45 30 31 Scientific Games International, Inc. 5.037% due 10/01/21 (Ê) 110 111 4.400% due 04/15/46 20 20 South Carolina Electric & Gas Co. 4.100% due 02/15/47 170 164 6.050% due 01/15/38 320 375 Oracle Corp. Southern Natural Gas Co. LLC / 1.900% due 09/15/21 770 757 Southern Natural Issuing Corp. PACCAR Financial Corp. 4.400% due 06/15/21 400 422 1.650% due 02/25/19 245 245 Southwest Airlines Co. 1.200% due 08/12/19 210 207 2.650% due 11/05/20 540 546 Pacific Gas & Electric Co. Spectrum Brands, Inc. 6.050% due 03/01/34 200 250 Series WI 5.800% due 03/01/37 60 74 5.750% due 07/15/25 50 53 Party City Holdings, Inc. Sprint Capital Corp. 4.158% due 08/19/22 (Ê) 184 183 8.750% due 03/15/32 190 228 Pfizer, Inc. Sprint Communications, Inc. 1.431% due 06/15/18 (Ê) 1,323 1,328 9.000% due 11/15/18 (Þ) 50 54 Pharmacia LLC Sprint Spectrum Co. LLC / Sprint 6.500% due 12/01/18 240 259 Spectrum Co II LLC / Sprint Spectrum Philip Morris International, Inc. Co III LLC 2.000% due 02/21/20 1,255 1,252 Series A-1 2.500% due 08/22/22 90 89 3.360% due 09/20/21 (Þ) 380 379 4.500% due 03/20/42 40 41 Taylor Morrison Communities, Inc. / Prime Security Services Borrower LLC / Monarch Communities Inc Prime Finance, Inc. 5.625% due 03/01/24 (Þ) 100 104 9.250% due 05/15/23 (Þ) 120 132 Teachers Insurance & Annuity Association of America Procter & Gamble Co. (The) 4.900% due 09/15/44 (Þ) 40 43 1.304% due 11/01/19 (Ê) 230 231 Tenet Healthcare Corp. Progress Energy, Inc. 4.631% due 06/15/20 (Ê) 80 80 4.400% due 01/15/21 30 32 Tennessee Gas Pipeline Co. LLC Quicken Loans, Inc. 8.375% due 06/15/32 380 483 5.750% due 05/01/25 (Þ) 30 29 Time Warner Cable LLC QVC, Inc. 4.125% due 02/15/21 150 156 4.375% due 03/15/23 230 231 Range Resources Corp. 7.300% due 07/01/38 30 37 Series WI 5.875% due 11/15/40 120 127 4.875% due 05/15/25 100 96 Time Warner, Inc. Raytheon Co. 4.750% due 03/29/21 860 923 See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.800% due 02/15/27 610 603 2.450% due 11/20/19 (Þ) 425 426 TJX Cos., Inc. (The) Wachovia Capital Trust II 2.250% due 09/15/26 10 9 1.523% due 01/15/27 (Ê) 485 434 Toyota Motor Credit Corp. Walgreens Boots Alliance, Inc. 1.269% due 01/09/19 (Ê) 1,200 1,202 3.450% due 06/01/26 70 68 Series GMTN 4.800% due 11/18/44 100 102 2.800% due 07/13/22 365 368 Wal-Mart Stores, Inc. Transcontinental Gas Pipe Line Co. LLC 6.200% due 04/15/38 10 13 Series WI 4.750% due 10/02/43 100 111 7.850% due 02/01/26 220 282 Waste Management, Inc. Tyson Foods, Inc. 3.500% due 05/15/24 190 196 5.150% due 08/15/44 10 10 Wells Fargo & Co. Union Pacific Railroad Co. Pass-Through 2.440% due 03/04/21 (Ê) 1,100 1,128 Trust 2.500% due 03/04/21 400 399 Series 06-1 4.600% due 04/01/21 220 237 5.866% due 07/02/30 137 154 3.069% due 01/24/23 1,150 1,157 United Rentals NA, Inc. 2.269% due 10/31/23 (Ê) 1,455 1,482 5.750% due 11/15/24 60 63 United Technologies Corp. 3.000% due 04/22/26 400 384 3.100% due 06/01/22 100 103 3.000% due 10/23/26 270 259 4.500% due 06/01/42 30 32 4.650% due 11/04/44 10 10 UnitedHealth Group, Inc. 4.400% due 06/14/46 30 29 1.900% due 07/16/18 560 562 4.750% due 12/07/46 150 153 3.875% due 10/15/20 10 11 Series GMTN 4.625% due 07/15/35 100 109 2.600% due 07/22/20 880 889 5.700% due 10/15/40 60 73 4.300% due 07/22/27 320 333 Univision Communications, Inc. 4.900% due 11/17/45 250 261 5.125% due 05/15/23 (Þ) 50 49 West Corp. 3.898% due 03/15/24 238 237 5.375% due 07/15/22 (Þ) 110 108 5.125% due 02/15/25 (Þ) 60 59 Western Gas Partners, LP US Airways Pass-Through Trust 4.650% due 07/01/26 40 41 Series 2012-1 Class A Westlake Chemical Corp. 5.900% due 10/01/24 534 595 4.875% due 05/15/23 (Þ) 390 406 Series A Class A Williams Partners, LP 7.125% due 10/22/23 329 380 3.600% due 03/15/22 845 857 USF&G Capital III 5.800% due 11/15/43 220 236 8.312% due 07/01/46 (Þ) 730 946 XPO Logistics, Inc. Valeant Pharmaceuticals International, 3.371% due 10/30/21 127 127 Inc. ZFS Finance USA Trust V 6.500% due 03/15/22 (Þ) 40 41 6.500% due 05/09/37 (Þ) 350 350 7.000% due 03/15/24 (Þ) 395 405 159,944 Verizon Communications, Inc. International Debt - 7.0% 2.871% due 09/14/18 (Ê) 100 102 1011778 B.C. Unlimited Liability Co. 5.150% due 09/15/23 990 1,089 1st Lien Term Loan B 2.625% due 08/15/26 20 18 3.302% due 02/17/24 (Ê) 148 148 4.125% due 03/16/27 835 849 1011nlimited Liability Co. / New Red Finance, Inc. 5.250% due 03/16/37 10 10 6.000% due 04/01/22 (Þ) 110 114 Series WI Actavis Funding SCS 4.862% due 08/21/46 90 87 3.450% due 03/15/22 40 41 4.672% due 03/15/55 1,840 1,643 3.800% due 03/15/25 60 61 Viacom, Inc. 4.750% due 03/15/45 70 70 3.875% due 04/01/24 20 20 AerCap Global Aviation Trust 6.250% due 02/28/57 500 504 6.500% due 06/15/45 (Þ) 265 277 Virginia Electric & Power Co. America Movil SAB de CV Series B 5.000% due 03/30/20 695 745 2.950% due 11/15/26 150 146 ArcelorMittal Series C 7.000% due 02/25/22 110 125 4.000% due 11/15/46 405 400 6.125% due 06/01/25 295 327 Visa, Inc. 3.150% due 12/14/25 150 151 7.500% due 03/01/41 155 173 Argentine Republic Government 4.300% due 12/14/45 190 199 Volkswagen Group of America Finance International Bond LLC 5.625% due 01/26/22 (Þ) 440 451 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 7.500% due 04/22/26 (Þ) 170 181 Credit Suisse Group Funding Guernsey, Aristocrat Leisure, Ltd. Term Loan B Ltd. 3.780% due 10/20/21 159 160 Series WI AstraZeneca PLC 4.875% due 05/15/45 300 305 2.375% due 11/16/20 820 821 Danone SA Bancolombia SA 2.077% due 11/02/21 (Þ) 690 671 5.950% due 06/03/21 655 718 Dryden 34 Senior Loan Fund Bank of Montreal Series 2014-34A Class A 2.100% due 12/12/19 400 401 2.310% due 10/15/26 (Ê)(Þ) 1,220 1,224 1.900% due 08/27/21 420 409 Dryden 37 Senior Loan Fund Series YCD Series 2015-37A Class A 1.367% due 08/16/18 (Ê)(~) 1,150 1,150 2.380% due 04/15/27 (Ê)(Þ) 1,300 1,309 Bank of Nova Scotia (The) Ecopetrol SA 1.781% due 06/14/19 (Ê) 1,300 1,305 4.125% due 01/16/25 895 867 Barclays PLC 5.375% due 06/26/26 60 61 3.684% due 01/10/23 540 543 5.875% due 05/28/45 300 273 4.337% due 01/10/28 1,265 1,263 Ensco PLC Barrick Gold Corp. Series WI 4.100% due 05/01/23 513 550 8.000% due 01/31/24 29 29 BBVA Bancomer SA Equate Petrochemical BV 6.750% due 09/30/22 (Þ) 635 711 4.250% due 11/03/26 (Þ) 200 200 Bharti Airtel, Ltd. ESAL GmbH 4.375% due 06/10/25 (Þ) 500 500 6.250% due 02/05/23 (Þ) 435 435 BHP Billiton Finance USA, Ltd. GlaxoSmithKline Capital PLC 2.875% due 02/24/22 8 8 2.850% due 05/08/22 60 61 5.000% due 09/30/43 40 45 HBOS PLC Series GMTN BP Capital Markets PLC 6.750% due 05/21/18 (Þ) 300 314 3.245% due 05/06/22 10 10 3.216% due 11/28/23 650 654 HSBC Bank PLC 7.650% due 05/01/25 375 458 3.119% due 05/04/26 120 117 Series 1M Braskem Finance, Ltd. 1.625% due 06/29/49 760 603 6.450% due 02/03/24 225 242 HSBC Holdings PLC Brazilian Government International Bond 3.262% due 03/13/23 600 603 2.625% due 01/05/23 220 204 3.900% due 05/25/26 220 223 5.625% due 01/07/41 270 263 4.041% due 03/13/28 210 212 British Telecommunications PLC Indonesia Government International 9.125% due 12/15/30 30 45 Bond Canadian Oil Sands, Ltd. Series REGS 7.750% due 05/15/19 (Þ) 450 493 3.750% due 04/25/22 430 439 4.500% due 04/01/22 (Þ) 680 683 ING Groep NV Carlyle Global Market Strategies CLO, 3.150% due 03/29/22 330 331 Ltd. 3.950% due 03/29/27 735 737 Series 2015-2A Class A1 2.356% due 04/27/27 (Ê)(Þ) 1,400 1,409 Intelsat Jackson Holdings SA 7.250% due 04/01/19 725 691 CDP Financial, Inc. 5.600% due 11/25/39 (Þ) 215 269 Kuwait International Government Bond 3.500% due 03/20/27 (Þ) 210 212 Cedar Funding III CLO, Ltd. Lukoil International Finance BV Series 2014-3A Class A1 6.125% due 11/09/20 (Þ) 650 712 1.863% due 05/20/26 (Ê)(Þ) 1,500 1,508 LyondellBasell Industries NV Celulosa Arauco y Constitucion SA 5.000% due 04/15/19 395 416 4.750% due 01/11/22 40 42 Colombia Government International Mallinckrodt International Finance SA Bond 4.750% due 04/15/23 70 59 5.625% due 02/26/44 270 294 Medtronic Global Holdings SCA Commonwealth Bank of Australia 3.350% due 04/01/27 160 161 5.000% due 10/15/19 (Þ) 30 32 Mexico Government International Bond Cooperatieve Rabobank UA 4.750% due 03/08/44 20 19 4.375% due 08/04/25 400 410 5.550% due 01/21/45 520 562 Credit Suisse Group AG Mitsubishi UFJ Financial Group, Inc. 3.574% due 01/09/23 (Þ) 495 494 2.998% due 02/22/22 60 60 4.282% due 01/09/28 (Þ) 855 851 Mondelez International Holdings 6.250% due 12/31/49 (ƒ)(Þ) 505 513 Netherlands BV 1.625% due 10/28/19 (Þ) 810 798 See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ MTN (Mauritius) Investment, Ltd. 7.375% due 05/01/26 (Þ) 430 443 6.500% due 10/13/26 (Þ) 485 494 Shell International Finance BV Nationwide Building Society 1.614% due 11/10/18 (Ê) 1,000 1,007 4.000% due 09/14/26 (Þ) 970 939 4.375% due 03/25/20 10 11 NCL Corp., Ltd. 2.875% due 05/10/26 40 39 4.625% due 11/15/20 (Þ) 40 41 4.375% due 05/11/45 250 254 Nokia OYJ 4.000% due 05/10/46 80 77 6.625% due 05/15/39 785 833 Shire Acquisitions Investments Co. NXP BV / NXP Funding LLC 1.900% due 09/23/19 1,175 1,167 4.625% due 06/15/22 (Þ) 450 476 Shire Acquisitions Investments Ireland Ontario Teachers' Cadillac Fairview DAC Properties Trust 3.200% due 09/23/26 545 519 3.125% due 03/20/22 (Þ) 1,450 1,466 Siemens Financieringsmaatschappij NV Pernod Ricard SA 2.700% due 03/16/22 (Þ) 390 390 4.450% due 01/15/22 (Þ) 150 160 3.400% due 03/16/27 (Þ) 715 721 Perrigo Co. PLC Sirius International Group, Ltd. 4.000% due 11/15/23 1,375 1,400 7.506% due 05/29/49 (ƒ)(Þ) 365 372 Perrigo Finance PLC Smurfit Kappa Treasury Funding, Ltd. 3.500% due 12/15/21 560 569 7.500% due 11/20/25 345 407 Peru Government International Bond Southern Copper Corp. 6.550% due 03/14/37 10 13 6.750% due 04/16/40 10 11 Peruvian Government International Bond 5.250% due 11/08/42 390 382 5.625% due 11/18/50 130 155 Standard Chartered PLC Petrobras Global Finance BV 5.700% due 03/26/44 (Þ) 200 206 5.375% due 01/27/21 940 965 Sumitomo Mitsui Financial Group, Inc. 6.250% due 03/17/24 100 103 Series 5FXD 7.375% due 01/17/27 10 11 2.058% due 07/14/21 90 88 Petroleos Mexicanos Telefonica Emisiones SAU 5.375% due 03/13/22 (Þ) 750 786 5.134% due 04/27/20 40 43 6.625% due 06/15/35 10 10 Tengizchevroil Finance Co. International, 6.375% due 01/23/45 70 68 Ltd. Series WI 4.000% due 08/15/26 (Þ) 225 216 6.875% due 08/04/26 220 244 Teva Pharmaceutical Finance 5.625% due 01/23/46 825 738 Netherlands III BV Province of Quebec Canada 2.200% due 07/21/21 650 627 1.330% due 09/04/18 (Ê) 335 335 2.800% due 07/21/23 560 532 1.321% due 07/21/19 (Ê) 480 480 3.150% due 10/01/26 635 585 Provincia de Buenos Aires/Argentina Toronto-Dominion Bank (The) 6.500% due 02/15/23 (Þ) 140 140 1.881% due 01/22/19 (Ê) 250 253 PT Pertamina (Persero) 2.125% due 04/07/21 555 550 4.300% due 05/20/23 (Þ) 520 536 3.625% due 09/15/31 310 304 Republic of Poland Government UBS Group Funding Switzerland AG International Bond 3.491% due 05/23/23 (Þ) 270 272 5.125% due 04/21/21 370 405 4.253% due 03/23/28 (Þ) 200 203 4.000% due 01/22/24 40 42 Vale Overseas, Ltd. Rio Tinto Finance USA, Ltd. 6.875% due 11/21/36 370 398 3.750% due 09/20/21 50 52 Valeant Pharmaceuticals International, Royal Bank of Canada Inc. Series GMTN 5.875% due 05/15/23 (Þ) 190 147 2.125% due 03/02/20 770 770 Validus Holdings, Ltd. Royal Bank of Scotland Group PLC 8.875% due 01/26/40 270 376 6.400% due 10/21/19 180 196 Vodafone Group PLC 6.125% due 12/15/22 70 74 5.450% due 06/10/19 300 321 3.875% due 09/12/23 935 921 6.150% due 02/27/37 840 966 5.125% due 05/28/24 220 222 59,081 Royal Bank of Scotland NV Loan Agreements - 0.6% 4.650% due 06/04/18 30 31 Air Medical Group Holdings, Inc. Term Schlumberger Norge AS Loan B Series 144a 4.250% due 04/28/22 (Ê) 99 99 4.200% due 01/15/21 (Þ) 70 74 Albertson's LLC 1st Lien Term Loan B4 Seagate HDD Cayman 3.778% due 08/23/21 (Ê) 75 75 4.875% due 03/01/24 (Þ) 580 570 Albertsons LLC Term Loan B6 SFR Group SA 4.061% due 06/23/23 (Ê) 165 165 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ American Airlines, Inc. Term Loan B UPC Financing Partnership Term Loan 2.982% due 06/26/20 150 150 3.662% due 04/15/25 100 100 American Builders & Contractors Supply Virgin Media Bristol LLC 1st Lien Term Co., Inc. Term Loan B Loan 3.526% due 09/23/23 (Ê) 150 150 3.906% due 01/31/25 (Ê) 147 148 Avolon Holdings, Ltd. Term Loan B Zebra Technologies Corp. 1st Lien Term 1.000% due 01/13/22 (v) 150 152 Loan B B/E Aerospace, Inc. Term Loan B 4.750% due 10/27/21 (Ê) 84 85 4.040% due 12/16/21 (Ê) 175 175 5,391 Berry Plastics Corp. 1st Lien Term Mortgage-Backed Securities - 20.8% Loan I American Home Mortgage Investment 3.500% due 10/01/22 (Ê) 117 118 Trust Boyd Gaming Corp. Term Loan B2 Series 2004-4 Class 4A 3.947% due 03/06/24 100 101 3.361% due 02/25/45 (Ê) 29 29 Catalent Pharma Solutions, Inc. Term Banc of America Commercial Mortgage Loan B Trust 3.750% due 05/20/21 (Ê) 185 187 Series 2007-2 Class AJ Charter Communications Operating LLC 5.634% due 04/10/49 120 115 1st Lien Term Loan Series 2007-3 Class AJ 3.247% due 01/15/24 174 175 5.730% due 06/10/49 1,140 1,144 CSC Holdings LLC Term Loan B Banc of America Funding Trust 3.876% due 10/31/24 (Ê) 166 165 Series 2006-6 Class 2A1 CWGS Group LLC Term Loan 6.000% due 08/25/36 1,167 1,120 4.516% due 11/08/23 (Ê) 70 70 Banc of America Merrill Lynch First Data Corp. Term Loan Commercial Mortgage Securities Trust 3.775% due 03/24/21 237 238 Series 2014-520M Class A HCA, Inc. Term Loan B8 4.325% due 08/15/46 (Þ) 200 210 3.304% due 02/15/24 179 180 Banc of America Mortgage Securities, Hilton Worldwide Finance LLC Term Inc. Loan Series 2004-11 Class 2A1 3.034% due 10/25/23 (Ê) 184 186 5.750% due 01/25/35 28 29 Landry's, Inc. 1st Lien Term Loan Banc of America Re-REMIC Trust 5.750% due 09/22/23 (Ê) 125 126 Series 2010-UB5 Class A4A Lions Gate Enterntainment, Inc. 1st Lien 5.649% due 02/17/51 (Þ) 99 99 Term Loan Bayview Commercial Asset Trust 3.766% due 10/12/23 120 121 Series 2006-2A Class A2 MacDermid, Inc. Term Loan B4 0.804% due 07/25/36 (Ê)(Þ) 271 245 5.000% due 06/07/23 (Ê) 536 536 BCAP LLC Trust MGM Growth Properties Operating Series 2009-RR11 Class 7A1 Partnership, LP Term Loan B 2.893% due 02/26/36 (Ê)(Þ) 40 40 3.528% due 04/25/23 (Ê) 99 100 Series 2010-RR7 Class 3A1 Michaels Stores, Inc. Term Loan B 3.011% due 08/26/35 (Ê)(Þ) 84 84 3.750% due 01/28/23 (Ê) 184 183 Series 2010-RR7 Class 3A12 MultiPlan, Inc. Term Loan B 2.798% due 08/26/35 (Ê)(Þ) 999 748 5.000% due 05/25/23 (Ê) 167 170 Series 2011-R11 Class 15A1 Petco Animal Supplies, Inc. 1st Lien 3.037% due 10/26/33 (Ê)(Å) 182 183 Term Loan B1 Series 2011-R11 Class 20A5 4.289% due 01/26/23 119 112 3.069% due 03/26/35 (Ê)(Þ) 3 3 PetSmart, Inc. Term Loan B2 3.069% due 03/26/35 (Ê)(Þ) 89 89 4.020% due 03/10/22 (Ê) 194 185 Series 2014-RR3 Class 3A2 Pharmaceutical Product Development 0.293% due 07/26/36 (Þ) 1,330 1,115 LLC Term Loan B Series 2014-RR3 Class 5A2 1.000% due 08/18/22 (Ê)(v) 169 169 0.920% due 10/26/36 (Þ) 780 654 Prime Security Services Borrower LLC Bear Stearns Adjustable Rate Mortgage Term Loan B1 Trust 4.250% due 05/02/22 (Ê) 200 202 Series 2005-2 Class A1 Reynolds Group Holdings, Inc. 1st Lien 2.920% due 03/25/35 (Ê) 194 195 Term Loan B 4.032% due 02/05/23 (Ê) 199 200 Bear Stearns Alterative-A Trust Series 2005-2 Class 1M1 RPI Finance Trust Term Loan B5 1.342% due 03/25/35 (Ê) 900 831 3.498% due 10/05/22 (Ê) 188 188 Sungard Availability Services Capital, Series 2005-4 Class 24A1 Inc. Covenant-Lite 1st Lien Term 3.510% due 05/25/35 507 517 Bear Stearns Commercial Mortgage Loan B Securities Trust 6.000% due 03/31/19 (Ê) 393 380 Series 2007-T26 Class AM See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.513% due 01/12/45 320 324 3.170% due 2018 1,151 1,169 CFCRE Commercial Mortgage Trust 3.950% due 2020 405 427 Series 2016-C3 Class A3 5.500% due 2020 9 10 3.865% due 01/10/48 1,150 1,195 4.250% due 2021 395 424 CGBAM Commercial Mortgage Trust 4.283% due 2021 617 654 Series 2016-IMC Class E 2.500% due 2022 435 441 7.920% due 11/15/21 (Ê)(Þ) 590 604 2.860% due 2022 217 222 CHL Mortgage Pass-Through Trust 5.500% due 2022 47 49 Series 2005-3 Class 1A2 2.000% due 2023 1,432 1,439 1.046% due 04/25/35 (Ê) 11 10 2.500% due 2024 660 669 Citigroup Commercial Mortgage Trust Series 2013-375P Class A 4.000% due 2025 222 234 3.251% due 05/10/35 (Þ) 380 388 4.500% due 2025 286 304 Series 2015-GC29 Class C 4.000% due 2026 218 229 4.293% due 04/10/48 100 97 6.000% due 2026 59 67 Citigroup Mortgage Loan Trust, Inc. 2.500% due 2027 488 495 Series 2005-2 Class 1A2A 4.500% due 2027 298 306 3.140% due 05/25/35 611 621 6.000% due 2027 36 41 Series 2005-11 Class A2A 2.560% due 2028 370 351 2.930% due 10/25/35 (Ê) 13 13 3.500% due 2030 202 210 Series 2006-AR9 Class 1M1 2.600% due 2031 375 347 0.865% due 11/25/36 (Ê) 1,060 846 5.000% due 2031 187 205 Series 2007-AR8 Class 2A1A 6.000% due 2032 40 46 3.126% due 07/25/37 (Ê) 256 233 3.000% due 2033 1,352 1,383 Series 2015-2 Class 5A1 3.500% due 2033 1,058 1,105 0.444% due 03/25/47 (Ê)(Þ) 467 440 5.000% due 2033 9 10 Commercial Mortgage Trust 3.500% due 2034 225 235 Series 2013-300P Class A1 5.500% due 2034 26 30 4.353% due 08/10/30 (Þ) 390 422 4.500% due 2035 645 699 Series 2013-CR6 Class B 5.500% due 2037 199 223 3.397% due 03/10/46 (Þ) 211 210 Series 2013-CR13 Class A1 5.500% due 2038 780 876 1.259% due 11/10/18 394 393 6.000% due 2039 75 85 Series 2014-277P Class A 4.000% due 2040 413 439 3.732% due 08/10/49 (Þ) 410 424 5.500% due 2040 931 1,044 Series 2014-UBS4 Class A1 6.000% due 2040 220 249 1.309% due 08/10/47 169 168 4.000% due 2041 707 748 Series 2015-LC19 Class A4 6.000% due 2041 239 271 3.183% due 02/10/48 191 192 3.000% due 2042 790 787 Series 2015-LC19 Class B 3.500% due 2043 1,531 1,572 3.829% due 02/10/48 100 101 4.000% due 2044 1,335 1,419 Series 2016-GCT Class A 3.500% due 2045 2,095 2,147 2.681% due 08/10/29 (Þ) 140 141 3.000% due 2046 691 686 Countrywide Alternative Loan Trust 4.000% due 2046 2,342 2,469 Series 2007-16CB Class 1A5 4.500% due 2046 747 812 1.171% due 08/25/37 (Ê) 670 512 3.000% due 2047 796 791 CSAIL Commercial Mortgage Trust 15 Year TBA(Ï) Series 2015-C4 Class E 2.500% 900 900 3.585% due 11/15/48 500 345 3.000% 1,000 1,025 CSMC Mortgage-Backed Trust 3.500% 900 936 Series 2011-4R Class 5A1 4.000% 400 413 4.005% due 05/27/36 (Å) 111 110 30 Year TBA(Ï) DBJPM Mortgage Trust 2.500% 1,595 1,517 Series 2016-C3 Class A5 2.890% due 09/10/49 240 233 3.000% 18,810 18,613 Deutsche Mortgage Securities, Inc. Re- 3.500% 2,100 2,148 REMIC Trust 4.000% 3,500 3,671 Series 2007-WM1 Class A1 4.500% 2,600 2,788 4.078% due 06/27/37 (Ê)(Þ) 677 682 5.000% 1,400 1,530 EQTY Mortgage Trust Fannie Mae Connecticut Avenue Series 2014-INNS Class E Securities 3.954% due 05/08/31 (Ê)(Þ) 500 497 Series 2016-C02 Class 1M2 Fannie Mae 6.438% due 09/25/28 (Ê) 220 251 Series 2016-C04 Class 1M2 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.726% due 01/25/29 (Ê) 720 764 3.500% due 2030 172 180 Fannie Mae Grantor Trust 5.500% due 2038 521 595 Series 2001-T4 Class A1 6.000% due 2038 121 138 7.500% due 07/25/41 292 341 5.000% due 2040 353 385 Fannie Mae REMIC Trust 4.000% due 2041 1,706 1,814 Series 2004-W5 Class A1 4.500% due 2041 342 368 6.000% due 02/25/47 216 245 5.500% due 2041 360 406 Fannie Mae REMICS 3.500% due 2043 1,310 1,352 Series 1999-56 Class Z 4.000% due 2044 813 859 7.000% due 12/18/29 16 18 3.500% due 2045 2,290 2,354 Series 2005-24 Class ZE 5.000% due 04/25/35 321 353 4.000% due 2045 1,414 1,487 Series 2009-96 Class DB 3.000% due 2046 257 255 4.000% due 11/25/29 254 268 3.500% due 2046 2,509 2,568 Series 2012-55 Class PC 4.000% due 2046 2,621 2,759 3.500% due 05/25/42 700 724 3.000% due 2047 794 790 Series 2016-23 Class ST 4.000% due 2047 1,500 1,575 Interest Only STRIP 30 Year TBA(Ï) 5.547% due 11/25/45 (Ê) 540 115 3.000% 1,200 1,189 Series 2016-40 Class FA 3.500% 1,800 1,841 1.632% due 07/25/46 2,988 3,029 4.000% 1,100 1,154 Series 2016-61 Class BS Freddie Mac Multifamily Structured Pass Interest Only STRIP Through Certificates 5.613% due 09/25/46 (Ê) 527 86 Series 2013-K024 Class A2 Series 2017-6 Class PA 2.573% due 09/25/22 1,530 1,545 3.500% due 06/25/46 2,059 2,124 Series 2013-K029 Class A2 Fannie Mae-Aces 3.320% due 02/25/23 1,450 1,517 Series 2012-M8 Class ASQ2 Series 2015-K045 Class A2 1.520% due 12/25/19 631 632 3.023% due 01/25/25 1,020 1,039 Series 2014-M1 Class A1 Series 2015-K046 Class A2 2.325% due 07/25/23 149 150 3.205% due 03/25/25 400 412 Series 2014-M13 Class AB2 Series 2015-K047 Class A2 2.951% due 08/25/24 505 500 3.329% due 05/25/25 760 789 Series 2015-M7 Class ASQ1 Series 2015-K048 Class A2 0.882% due 04/25/18 115 115 3.284% due 06/25/25 1,290 1,336 Series 2015-M7 Class ASQ2 Series 2015-K049 Class A2 1.550% due 04/25/18 465 465 3.010% due 08/25/25 1,470 1,490 Series 2015-M11 Class A1 Series 2015-K050 Class A2 2.097% due 04/25/25 699 687 3.334% due 08/25/25 1,270 1,318 Series 2015-M15 Class ASQ1 Series 2016-K052 Class A2 0.849% due 01/25/19 325 324 3.151% due 11/25/25 1,110 1,136 Series 2016-M2 Class ABV2 Series 2016-K053 Class A2 2.131% due 01/25/23 640 627 2.995% due 12/25/25 390 394 Series 2016-M3 Class ASQ2 Series 2016-K058 Class A2 2.263% due 02/25/23 895 876 2.653% due 08/25/26 1,100 1,076 Series 2016-M6 Class AB2 Series 2016-K058 Class X1 2.395% due 05/25/26 860 803 Interest Only STRIP Series 2016-M7 Class A2 0.931% due 08/25/26 4,153 292 2.499% due 09/25/26 210 201 Series 2016-KF15 Class A Series 2016-M7 Class AV2 1.204% due 02/25/23 (Ê) 2,154 2,164 2.157% due 10/25/23 2,035 1,979 Series 2016-KF17 Class A FDIC Trust 1.321% due 03/25/23 (Ê) 1,380 1,385 Series 2010-R1 Class A Freddie Mac Reference REMIC 2.184% due 05/25/50 (Å) 437 438 Series 2006-R006 Class ZA Series 2011-R1 Class A 6.000% due 04/15/36 441 503 2.672% due 07/25/26 (Þ) 8 8 Series 2006-R007 Class ZA First Horizon Mortgage Pass-Through 6.000% due 05/15/36 380 427 Trust Freddie Mac REMICS Series 2005-AR4 Class 2A1 Series 2003-2624 Class QH 2.892% due 10/25/35 (Ê) 425 352 5.000% due 06/15/33 121 133 Freddie Mac Series 2009-3569 Class NY 4.500% due 2018 891 912 5.000% due 08/15/39 1,400 1,517 4.500% due 2020 2,503 2,563 Series 2010-3632 Class PK See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.000% due 02/15/40 253 275 4.194% due 11/05/38 (Å) 600 488 Series 2010-3653 Class B JPMBB Commercial Mortgage Securities 4.500% due 04/15/30 339 369 Trust Series 2012-4010 Class KM Series 2013-C14 Class AS 3.000% due 01/15/42 174 177 4.409% due 08/15/46 250 266 Series 2013-4233 Class MD JPMDB Commercial Mortgage Securities 1.750% due 03/15/25 185 185 Trust Freddie Mac Strips Series 2017-C5 Class B Series 2012-271 Class 30 4.009% due 03/15/50 150 154 3.000% due 08/15/42 1,203 1,185 Series 2017-C5 Class C 4.512% due 03/15/50 220 225 Series 2014-334 Class S7 JPMorgan Chase Commercial Mortgage Interest Only STRIP 5.592% due 08/15/44 (Ê) 236 50 Securities Trust Freddie Mac Structured Agency Credit Series 2004-LN2 Class B Risk Debt Notes 5.466% due 07/15/41 150 148 Series 2015-DN1 Class M3 Series 2015-MAR7 Class E 4.331% due 01/25/25 (Ê) 900 960 5.962% due 06/05/32 (Þ) 500 493 Series 2016-DNA2 Class M3 JPMorgan Mortgage Trust 5.786% due 10/25/28 (Ê) 380 412 Series 2015-3 Class A5 Series 2017-DNA1 Class M2 3.500% due 05/25/45 512 523 4.232% due 07/25/29 740 739 LB Commercial Mortgage Trust Freddie Mac Structured Pass-Through Series 2007-C3 Class AM Certificates 5.967% due 07/15/44 920 925 Series 2003-56 Class A5 LB-UBS Commercial Mortgage Trust 5.231% due 05/25/43 4 4 Series 2005-C7 Class F Freddie Mac Whole Loan Securities 5.350% due 11/15/40 405 412 Trust Series 2007-C6 Class AM Series 2016-SC01 Class M1 6.114% due 07/15/40 680 689 3.883% due 07/25/46 202 199 ML-CFC Commercial Mortgage Trust Ginnie Mae Series 2007-5 Class AJ Series 2012-135 Class IO 5.450% due 08/12/48 430 335 Interest Only STRIP Series 2007-5 Class AJFL 0.615% due 01/16/53 2,060 82 5.450% due 08/12/48 (Þ) 389 303 Series 2016-21 Class ST Morgan Stanley Bank of America Merrill Interest Only STRIP Lynch Trust 5.638% due 02/20/46 (Ê) 350 71 Series 2015-C24 Class A4 Series 2016-51 Class NS 3.732% due 05/15/48 835 865 Interest Only STRIP Series 2015-C26 Class A3 5.518% due 04/20/46 (Ê) 181 33 3.211% due 10/15/48 875 879 Ginnie Mae I Series 2016-C31 Class A1 2.140% due 2023 521 510 1.511% due 11/15/21 391 385 Ginnie Mae II Morgan Stanley Capital I Trust 3.500% due 2047 400 415 Series 2007-IQ15 Class A4 4.000% due 2047 500 529 5.942% due 06/11/49 247 248 30 Year TBA(Ï) Series 2007-IQ16 Class AM 3.000% 6,000 6,053 6.277% due 12/12/49 1,140 1,163 3.500% 3,000 3,111 Series 2011-C1 Class A3 GMACM Mortgage Loan Trust 4.700% due 09/15/47 (Þ) 828 863 Series 2005-AR2 Class 4A Series 2011-C3 Class A4 3.407% due 05/25/35 (Ê) 5 5 4.118% due 07/15/49 115 122 GS Mortgage Securities Trust Series 2015-MS1 Class A4 Series 2013-GC14 Class AS 3.779% due 05/15/48 200 209 4.507% due 08/10/46 (Þ) 235 253 Series 2016-UBS9 Class A4 Series 2013-GC16 Class A1 3.594% due 03/15/49 205 210 1.264% due 11/10/46 2 2 MSCG Trust Series 2015-GS1 Class C Series 2015-ALDR Class A2 4.570% due 11/10/48 180 180 3.577% due 06/07/35 (Þ) 255 252 GSMPS Mortgage Loan Trust New Residential Mortgage Loan Trust Series 2006-RP1 Class 1A2 Series 2016-3A Class A1B 7.500% due 01/25/36 (Þ) 2 2 3.250% due 09/25/56 (Þ) 205 205 Hilton USA Trust Nomura Resecuritization Trust Series 2016-HHV Class D Series 2015-4R Class 1A14 4.194% due 11/05/38 (Þ) 1,240 1,176 0.590% due 03/26/47 (Ê)(Þ) 1,290 853 Series 2016-HHV Class E One Market Plaza Trust See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2017-1MKT Class A Series 2014-C19 Class A3 3.614% due 02/10/32 (Þ) 370 383 3.660% due 03/15/47 500 520 Series 2017-1MKT Class C Series 2014-C24 Class D 4.016% due 02/10/32 (Þ) 217 225 3.692% due 11/15/47 (Þ) 280 176 Series 2017-1MKT Class D WinWater Mortgage Loan Trust 4.146% due 02/10/32 (Þ) 400 405 Series 2014-1 Class A1 Series 2017-1MKT Class E 3.926% due 06/20/44 (Þ) 896 921 4.142% due 02/10/32 (Å) 595 583 177,299 RBS Commercial Funding, Inc. Trust Municipal Bonds - 0.2% Series 2013-GSP Class A Municipal Electric Authority of Georgia 3.961% due 01/13/32 (Þ) 200 211 Revenue Bonds RBSSP Resecuritization Trust 6.637% due 04/01/57 750 842 Series 2010-3 Class 9A1 7.055% due 04/01/57 600 659 5.500% due 02/26/35 (Þ) 54 54 Tender Option Bond Trust Receipts/ Residential Accredit Loans, Inc. Certificates General Obligation Series 2006-QO7 Class 2A1 Unlimited 1.464% due 09/25/46 (Ê) 1,496 1,203 1.230% due 08/01/49 (Ê)(Þ) 500 500 Residential Asset Securitization Trust 2,001 Series 2003-A15 Class 1A2 Non-US Bonds - 4.6% 0.975% due 02/25/34 (Ê) 30 27 Australia Government International Sequoia Mortgage Trust Bond Series 2013-6 Class A2 Series 126 3.000% due 05/25/43 758 743 4.500% due 04/15/20 AUD 2,810 2,310 Series 2015-1 Class A1 Series 133 3.500% due 01/25/45 (Þ) 797 803 5.500% due 04/21/23 AUD 1,190 1,070 SG Commercial Mortgage Securities Series 140 Trust 4.500% due 04/21/33 AUD 1,250 1,124 Series 2016-C5 Class A4 Brazil Notas do Tesouro Nacional Serie B 3.055% due 10/10/48 475 461 Series NTNB Structured Adjustable Rate Mortgage 6.000% due 05/15/45 BRL 404 434 Loan Trust Brazil Notas do Tesouro Nacional Serie F Series 2006-5 Class 3A Series NTNF 3.101% due 06/25/36 (Ê) 1,781 1,415 10.000% due 01/01/21 BRL 3,630 1,196 Towd Point Mortgage Trust 10.000% due 01/01/23 BRL 4,755 1,562 Series 2016-3 Class A1 10.000% due 01/01/25 BRL 4,060 1,329 2.250% due 08/25/55 (Þ) 462 458 Washington Mutual Mortgage Pass- Colombian TES Through Certificates Trust Series B Series 2003-AR7 Class A7 10.000% due 07/24/24 COP 8,206,800 3,425 2.676% due 08/25/33 (Ê) 112 112 6.000% due 04/28/28 COP 847,700 277 Series 2005-10 Class 3CB1 Ireland Government International Bond 6.000% due 11/25/35 1,278 1,162 5.400% due 03/13/25 EUR 1,470 2,130 Series 2005-AR9 Class A1A Malaysia Government International Bond 1.164% due 07/25/45 (Ê) 518 502 Series 0111 Series 2006-AR1 Class 2A1A 4.160% due 07/15/21 MYR 150 34 1.577% due 01/25/46 (Ê) 616 599 Series 0114 Wells Fargo Commercial Mortgage Trust 4.181% due 07/15/24 MYR 540 122 Series 2016-BNK1 Class A3 Series 0116 2.652% due 08/15/49 460 438 3.800% due 08/17/23 MYR 3,850 858 Series 2016-C37 Class C Series 0215 4.495% due 12/15/49 150 150 3.795% due 09/30/22 MYR 1,610 361 Series 2017-RB1 Class XA Series 0314 1.446% due 03/15/50 1,980 194 4.048% due 09/30/21 MYR 610 139 Wells Fargo Mortgage Backed Securities Series 0315 Trust 3.659% due 10/15/20 MYR 1,274 287 Series 2004-P Class 2A1 Series 0414 2.994% due 09/25/34 (Ê) 143 147 3.654% due 10/31/19 MYR 1,060 239 Series 2006-AR2 Class 2A1 Series 0515 3.087% due 03/25/36 88 88 3.759% due 03/15/19 MYR 710 161 WFRBS Commercial Mortgage Trust Mexican Bonos Series 2012-C9 Class A1 Series M 20 0.673% due 11/15/45 4 4 7.500% due 06/03/27 MXN 6,762 371 Series 2013-C14 Class A1 Series M 30 0.836% due 06/15/46 20 20 10.000% due 11/20/36 MXN 24,459 1,651 See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 8.500% due 11/18/38 MXN 11,830 703 3.500% due 03/01/27 SGD 430 341 Series M 39,560 7.750% due 05/29/31 MXN 2,940 163 United States Government Treasuries - 30.1% 7.750% due 11/13/42 MXN 37,400 2,067 United States Treasury Inflation Indexed New Zealand Government International Bonds Bond 1.375% due 07/15/18 7,392 7,645 Series 0423 0.125% due 04/15/20 3,439 3,490 5.500% due 04/15/23 NZD 1,710 1,377 0.125% due 04/15/21 2,981 3,012 Series 0427 0.375% due 07/15/23 5,597 5,687 4.500% due 04/15/27 NZD 810 630 0.250% due 01/15/25 1,543 1,530 Series 0521 0.375% due 07/15/25 1,106 1,109 6.000% due 05/15/21 NZD 4,120 3,282 0.125% due 07/15/26 1,114 1,087 Series 0925 2.375% due 01/15/27 72 85 2.000% due 09/20/25 NZD 490 359 3.875% due 04/15/29 3,257 4,503 Norway Government International Bond Series 473 2.125% due 02/15/40 3,550 4,477 4.500% due 05/22/19 (Þ) NOK 6,600 832 0.625% due 02/15/43 634 589 Series 477 1.375% due 02/15/44 1,448 1,597 1.750% due 03/13/25 (Þ) NOK 1,250 149 0.750% due 02/15/45 1,361 1,296 Peru Government International Bond 1.000% due 02/15/46 338 343 5.700% due 08/12/24 PEN 4,510 1,417 1.000% due 02/15/46 1,158 1,175 6.900% due 08/12/37 PEN 3,220 1,059 United States Treasury Notes Poland Government International Bond 0.625% due 04/30/18 2,000 1,990 Series 0721 0.750% due 07/31/18 1,505 1,497 1.750% due 07/25/21 PLN 1,080 262 1.250% due 12/15/18 3,250 3,252 Republic of Aregentina Governemnt 1.000% due 03/15/19 10,000 9,948 International Bond 0.875% due 04/15/19 7,320 7,261 18.200% due 10/03/21 ARS 5,390 375 1.250% due 02/29/20 9,303 9,236 Republic of Poland Government 3.500% due 05/15/20 1,415 1,498 International Bond 8.750% due 05/15/20 828 1,009 Series 0420 1.500% due 04/25/20 PLN 1,490 366 2.625% due 08/15/20 1,360 1,404 Series 0421 2.125% due 08/31/20 520 528 2.000% due 04/25/21 PLN 1,480 364 1.375% due 09/30/20 12,670 12,542 Series 0726 2.625% due 11/15/20 2,240 2,313 2.500% due 07/25/26 PLN 1,130 265 2.000% due 11/30/20 1,450 1,465 Republic of South Africa Government 2.375% due 12/31/20 1,422 1,455 International Bond 2.125% due 01/31/21 1,453 1,473 Series R186 3.625% due 02/15/21 2,490 2,666 10.500% due 12/21/26 ZAR 5,270 434 2.000% due 02/28/21 1,725 1,740 Series R207 2.250% due 03/31/21 1,805 1,837 7.250% due 01/15/20 ZAR 5,710 420 3.125% due 05/15/21 2,422 2,548 Series R209 1.125% due 07/31/21 15,650 15,177 6.250% due 03/31/36 ZAR 8,450 448 1.250% due 10/31/21 27,900 27,118 Series R214 1.750% due 11/30/21 310 308 6.500% due 02/28/41 ZAR 20,700 1,089 1.875% due 01/31/22 2,240 2,235 Russian Federal Bond - OFZ 1.750% due 02/28/22 810 803 Series 6207 8.150% due 02/03/27 RUB 41,540 757 1.875% due 02/28/22 850 848 Series 6219 1.750% due 03/31/22 1,320 1,308 7.750% due 09/16/26 RUB 42,660 751 2.000% due 07/31/22 1,423 1,423 Singapore Government International 1.750% due 01/31/23 4,500 4,417 Bond 1.250% due 07/31/23 350 331 0.500% due 04/01/18 SGD 500 355 2.500% due 08/15/23 885 903 1.625% due 10/01/19 SGD 90 65 1.375% due 08/31/23 7,900 7,528 2.000% due 07/01/20 SGD 350 254 1.375% due 09/30/23 1,350 1,285 2.250% due 06/01/21 SGD 490 359 1.625% due 10/31/23 8,610 8,321 1.250% due 10/01/21 SGD 90 63 2.750% due 11/15/23 1,410 1,460 3.125% due 09/01/22 SGD 450 343 2.125% due 11/30/23 1,590 1,585 2.750% due 07/01/23 SGD 470 352 2.250% due 01/31/24 1,160 1,164 3.000% due 09/01/24 SGD 530 402 2.750% due 02/15/24 1,017 1,052 2.375% due 06/01/25 SGD 400 291 2.125% due 02/29/24 960 955 2.125% due 06/01/26 SGD 120 86 2.125% due 03/31/24 530 527 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.500% due 05/15/24 1,155 1,176 Apr 2017 152.00 Call (11) USD 1,672 (ÿ) 7 2.000% due 02/15/25 2,230 2,181 Apr 2017 153.00 Call (3) USD 459 (ÿ) 1 2.250% due 11/15/25 130 129 Apr 2017 149.00 Put (6) USD 894 (ÿ) 3 1.625% due 05/15/26 3,000 2,814 Total Options Purchased 2.000% due 11/15/26 7,860 7,593 (cost $114) 124 2.250% due 02/15/27 13,500 13,328 5.500% due 08/15/28 1,325 1,720 Short-Term Investments - 18.1% 5.250% due 02/15/29 1,245 1,596 6.250% due 05/15/30 600 850 America Movil SAB de CV 4.625% due 02/15/40 1,185 1,522 5.625% due 11/15/17 40 41 3.750% due 11/15/43 6,760 7,692 American Express Credit Corp. 3.375% due 05/15/44 6,180 6,595 1.456% due 09/22/17 (Ê) 400 400 3.125% due 08/15/44 575 586 American Honda Finance Corp. 2.500% due 02/15/46 2,700 2,420 1.430% due 12/11/17 (Ê) 100 100 2.500% due 05/15/46 1,200 1,075 Anheuser-Busch InBev Worldwide, Inc. 2.875% due 11/15/46 685 665 1.212% due 04/21/17 (ç)(Þ)(~) 460 460 2.875% due 11/15/46 (§) 4,550 4,415 1.574% due 06/08/17 (Þ)(~) 250 250 2.250% due 02/15/47 10,380 8,785 Antalis SA 3.000% due 02/15/47 8,700 8,669 1.204% due 06/14/17 (Þ)(~) 1,000 998 255,846 Anthem, Inc. Total Long-Term Investments 1.875% due 01/15/18 790 791 (cost $749,706) 746,844 Assurant, Inc. 2.500% due 03/15/18 660 664 Common Stocks - 0.0% AT&T, Inc. Financial Services - 0.0% 1.700% due 06/01/17 745 745 Escrow GM Corp. (Å) 80,000 — Bank of America Corp. Total Common Stocks 2.000% due 01/11/18 1,000 1,003 (cost $—) — Series GMTN 6.400% due 08/28/17 200 204 Preferred Stocks - 0.1% Bank of America NA Series BKNT Financial Services - 0.1% 1.458% due 05/08/17 (Ê) 300 300 XLIT, Ltd. 700 606 Bear Stearns Cos. LLC (The) 7.250% due 02/01/18 195 204 Total Preferred Stocks BNP Paribas SA (cost $583) 606 2.375% due 09/14/17 40 40 Capital One Bank NA Series BKNT Options Purchased - 0.0% 1.650% due 02/05/18 645 645 (Number of Contracts) Cross Currency Options Cardinal Health, Inc. (USD/JPY) 1.700% due 03/15/18 781 781 Apr 2017 115.00 Call (1) USD 900 (ÿ) 1 Chevron Corp. United States 5 Year 1.209% due 11/15/17 (Ê) 280 280 Treasury Note Futures Citigroup, Inc. May 2017 124.50 Call (8) USD 996 (ÿ) 7 1.754% due 11/24/17 (Ê) 1,250 1,254 Apr 2017 118.00 Call (38) USD 4,484 (ÿ) 7 United States 10 Year 1.800% due 02/05/18 1,180 1,181 Treasury Note Futures Commonwealth Bank of Australia Apr 2017 123.50 Call (5) USD 618 (ÿ) 6 1.282% due 03/23/18 (Ê)(Þ)(~) 1,000 1,000 Apr 2017 124.00 Call (16) USD 1,984 (ÿ) 13 Commonwealth Edison Co. Apr 2017 124.70 Call (0) USD 1,497 (ÿ) 5 5.800% due 03/15/18 290 302 Apr 2017 125.00 Call (20) USD 2,500 (ÿ) 6 Compass Bank Apr 2017 125.50 Call (14) USD 1,757 (ÿ) 2 Series BKNT May 2017 121.00 Put (3) USD 363 (ÿ) — 6.400% due 10/01/17 735 750 Apr 2017 123.50 Put (5) USD 618 (ÿ) 1 Credit Suisse AG United States Treasury 1.750% due 01/29/18 755 756 Note Futures Apr 2017 148.00 Call (6) USD 888 (ÿ) 19 Danske Corp. Apr 2017 149.00 Call (15) USD 2,235 (ÿ) 34 0.010% due 02/16/18 (Þ)(~) 595 586 Apr 2017 151.00 Call (5) USD 1,661 (ÿ) 12 DCP Midstream Operating, LP See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.500% due 12/01/17 115 115 Societe Generale SA DNB Bank ASA 0.010% due 08/10/17 (~) 750 747 Series YCD State Street Corp. 1.446% due 06/09/17 (Ê)(~) 1,330 1,331 4.956% due 03/15/18 150 154 eBay, Inc. Statoil ASA 1.350% due 07/15/17 610 610 3.125% due 08/17/17 20 20 Fannie Mae-Aces Sumitomo Mitsui Banking Corp. Series 2012-M13 Class ASQ2 Series YCD 1.246% due 08/25/17 246 246 1.268% due 08/10/17 (Ê)(~) 750 750 Series 2013-M4 Class ASQ2 Thomson Reuters Corp. 1.451% due 02/25/18 382 382 1.650% due 09/29/17 700 700 Series 2014-M13 Class ASQ2 Total Capital International SA 1.637% due 11/25/17 1,255 1,256 1.550% due 06/28/17 895 896 Series 2015-M1 Class ASQ2 Transocean, Inc. 1.626% due 02/25/18 1,022 1,022 4.250% due 10/15/17 414 416 FirstEnergy Corp. Tyco Electronics Group SA Series A 6.550% due 10/01/17 620 635 2.750% due 03/15/18 30 30 U.S. Cash Management Fund 85,691,160 (8) 85,698 Ford Motor Credit Co. LLC UBS AG Series FXD Series BKNT 2.145% due 01/09/18 1,575 1,579 1.800% due 03/26/18 1,390 1,391 Freddie Mac Multifamily Structured Pass United States Treasury Bills Through Certificates 0.566% due 04/13/17 (~) 50 50 Series 2011-K702 Class X1 1.451% due 02/25/18 10 — 0.630% due 04/20/17 (~) 5,050 5,048 General Mills, Inc. 0.754% due 07/06/17 (~) 5,030 5,020 1.080% due 04/04/17 (ç)(Þ)(~) 700 700 United States Treasury Notes Gotham Funding Corp. 0.750% due 10/31/17 1,800 1,798 0.010% due 04/20/17 (ç)(Þ)(~) 400 400 0.750% due 12/31/17 6,965 6,951 JPMorgan Chase & Co. 0.875% due 01/15/18 7,100 7,091 6.000% due 01/15/18 100 103 Zero coupon due 03/31/18 6,503 6,490 JPMorgan Chase Bank NA Verizon Communications, Inc. Series BKNT 1.506% due 06/09/17 (Ê) 650 650 6.000% due 10/01/17 400 408 Victory Receivables Corp. LMA-Americas LLC Zero coupon due 04/21/17 (ç)(Þ)(~) 900 899 0.971% due 04/13/17 (ç)(Þ)(~) 650 650 Voya Financial, Inc. Malaysia Government International Bond 2.900% due 02/15/18 455 459 Series 0512 Total Short-Term Investments 3.314% due 10/31/17 MYR 460 104 (cost $154,490) 154,456 Manhattan Asset Funding Co. LLC 0.010% due 04/17/17 (ç)(Þ)(~) 1,000 1,000 Total Investments 105.9% Manufacturers & Traders Trust Co. Series BKNT (identified cost $904,893) 902,030 1.400% due 07/25/17 780 780 Morgan Stanley Other Assets and Liabilities, 5.950% due 12/28/17 150 155 Net - (5.9%) (50,308 ) National Australia Bank, Ltd. 1.432% due 06/30/17 (Ê)(Þ) 520 520 Net Assets - 100.0% 851,722 New York Life Global Funding 1.450% due 12/15/17 (Þ) 645 645 NGPL PipeCo LLC 7.119% due 12/15/17 (Þ) 685 704 Samsung Electronics America, Inc. 1.750% due 04/10/17 (Þ) 305 305 Sheffield Receivables Co. LLC 0.010% due 06/29/17 (Þ)(~) 1,150 1,145 Sky PLC 6.100% due 02/15/18 (Þ) 645 668 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.2% BCAP LLC Trust 11/23/13 181,710 104.08 189 183 CSMC Mortgage-Backed Trust 07/26/13 110,519 97.49 108 110 Escrow GM Corp. 04/21/11 80,000 — — — FDIC Trust 06/08/12 436,727 103.91 454 438 Hilton USA Trust 11/22/16 600,000 80.97 486 488 One Market Plaza Trust 02/15/17 595,000 97.51 580 583 1,802 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Australia 10 Year Government Bond Futures 385 AUD 49,452 06/17 859 British Pound Currency Futures 12 USD 942 06/17 1 Euro-BTP Futures 49 EUR 6,404 06/17 24 Eurodollar Futures 56 USD 13,719 12/18 14 United States 2 Year Treasury Note Futures 79 USD 17,099 06/17 12 United States 5 Year Treasury Note Futures 697 USD 82,055 06/17 109 United States 10 Year Treasury Note Futures 719 USD 89,561 06/17 104 United States Long Bond Futures 84 USD 12,671 06/17 65 United States Ultra Treasury Bond Futures 9 USD 1,446 06/17 9 Short Positions Cross Currency Futures (AUD/USD) 12 USD 916 06/17 4 Euro Currency Futures 7 USD 938 06/17 — Euro-Bobl Futures 42 EUR 5,536 06/17 39 Euro-Bund Futures 4 EUR 2 04/17 — Euro-Bund Futures 34 EUR 11 05/17 11 Euro-Bund Futures 251 EUR 40,516 06/17 (143 ) Eurodollar Futures 56 USD 13,676 12/19 (15 ) Euro-OAT Futures 20 EUR 2,941 06/17 9 Japan Government 10 Year Bond Futures 5 JPY 751,400 06/17 (3 ) Japanese Yen Currency Futures 16 USD 1,802 06/17 (6 ) Long Gilt Futures 243 GBP 31,002 06/17 (565 ) United States 10 Year Treasury Note Futures 37 USD 4,609 06/17 (8 ) United States Long Bond Futures 15 USD 2,263 06/17 (9 ) United States Ultra Treasury Bond Futures 17 USD 2,276 06/17 (9 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 502 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Cross Currency Options (USD/JPY) Call 1 119.00 USD 900 04/28/17 — Cross Currency Options (USD/JPY) Put 1 105.00 USD 900 04/28/17 — United States 5 Year Treasury Note Futures Call 15 117.50 USD 1,763 04/21/17 (6 ) United States 5 Year Treasury Note Futures Call 11 117.75 USD 1,295 04/21/17 (3 ) United States 5 Year Treasury Note Futures Call 6 118.75 USD 713 04/21/17 — United States 5 Year Treasury Note Futures Call 33 119.25 USD 3,935 04/21/17 (1 ) United States 5 Year Treasury Note Futures Call 5 118.00 USD 590 05/26/17 (2 ) United States 5 Year Treasury Note Futures Call 24 118.25 USD 2,838 05/26/17 (8 ) United States 5 Year Treasury Note Futures Put 6 115.75 USD 695 04/21/17 — United States 5 Year Treasury Note Futures Put 33 116.00 USD 3,828 04/21/17 (1 ) United States 10 Year Treasury Note Futures Call 11 124.50 USD 1,370 04/21/17 (6 ) United States 10 Year Treasury Note Futures Call 16 125.00 USD 2,000 05/26/17 (11 ) United States 10 Year Treasury Note Futures Call 5 126.00 USD 630 05/26/17 (2 ) United States 10 Year Treasury Note Futures Call 12 126.50 USD 1,518 05/26/17 (4 ) See accompanying notes which are an integral part of this quarterly report. 44 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ United States 10 Year Treasury Note Futures Call 25 127.00 USD 3,175 05/26/17 (5 ) United States 10 Year Treasury Note Futures Call 68 127.50 USD 8,670 05/26/17 (11 ) United States 10 Year Treasury Note Futures Call 8 128.00 USD 1,024 05/26/17 (1 ) United States 10 Year Treasury Note Futures Put 33 119.50 USD 3,944 05/26/17 (1 ) United States Long Bond Futures Call 3 153.00 USD 459 04/13/17 (1 ) United States Long Bond Futures Put 3 149.00 USD 447 04/13/17 (1 ) United States Treasury Bond Futures Call 8 155.00 USD 1,240 05/26/17 (6 ) United States Treasury Bond Futures Call 6 158.00 USD 948 05/26/17 (2 ) United States Treasury Bond Futures Call 11 160.00 USD 1,760 05/26/17 (2 ) United States Treasury Note Futures Call 7 150.00 USD 1,050 04/21/17 (11 ) United States Treasury Note Futures Call 5 152.00 USD 760 05/26/17 (8 ) United States Treasury Note Futures Call 25 153.00 USD 3,825 05/26/17 (31 ) United States Treasury Note Futures Call 6 154.00 USD 924 05/26/17 (6 ) Total Liability for Options Written (premiums received $148) (130 ) Transactions in options written contracts for the period ended March 31, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 155 $ 76 Opened 827 276 Closed (238 ) (82 ) Expired (357 ) (122 ) Outstanding March 31, 2017 387 $ 148 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 12 BRL 39 05/23/17 — Bank of America USD 1,514 BRL 4,713 05/23/17 (25 ) Bank of America USD 52 COP 157,337 05/23/17 2 Bank of America USD 1,492 COP 4,354,236 05/23/17 12 Bank of America USD 14 CZK 365 05/23/17 — Bank of America USD 3,441 CZK 86,722 05/23/17 8 Bank of America USD 297 EUR 280 04/20/17 2 Bank of America USD 319 EUR 300 04/20/17 1 Bank of America USD 491 EUR 460 04/20/17 — Bank of America USD 9 HUF 2,666 05/23/17 — Bank of America USD 3,427 HUF 989,820 05/23/17 — Bank of America USD 5 IDR 61,869 05/23/17 — Bank of America USD 15 KRW 17,687 05/23/17 — Bank of America USD 3,404 PLN 13,849 05/23/17 87 Bank of America USD 16 RUB 966 05/23/17 1 Bank of America USD 1,502 RUB 87,876 05/23/17 42 Bank of America USD 16 TRY 60 05/23/17 — Bank of America USD 36 TRY 135 05/23/17 1 Bank of America USD 1,480 TRY 5,571 05/23/17 32 Bank of America USD 3,329 TRY 12,535 05/23/17 71 Bank of America USD 10 TWD 296 05/23/17 — Bank of America BRL 87 USD 27 05/23/17 — Bank of America BRL 10,605 USD 3,407 05/23/17 57 Bank of America CLP 72,482 USD 108 05/23/17 (2 ) Bank of America CLP 2,189,555 USD 3,411 05/23/17 101 Bank of America CNY 20,140 USD 2,861 04/20/17 (61 ) Bank of America CZK 822 USD 33 05/23/17 — Bank of America CZK 38,543 USD 1,529 05/23/17 (4 ) Bank of America HUF 1,185 USD 4 05/23/17 — Bank of America HUF 439,920 USD 1,523 05/23/17 — Bank of America IDR 45,362,641 USD 3,366 05/23/17 (30 ) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 45 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America KRW 1,742,602 USD 1,526 05/23/17 (34 ) Bank of America PLN 45 USD 11 05/23/17 — Bank of America RUB 2,174 USD 36 05/23/17 (2 ) Bank of America RUB 197,721 USD 3,380 05/23/17 (94 ) Bank of America TWD 46,920 USD 1,532 05/23/17 (17 ) Bank of Montreal HKD 11,738 USD 1,514 05/23/17 2 Bank of New York USD 5,695 EUR 5,299 04/24/17 (38 ) Bank of New York DKK 17,507 USD 2,532 04/24/17 19 Bank of New York EUR 8,242 USD 8,859 04/24/17 59 Citibank USD 376 CNH 2,590 04/20/17 — Citibank USD 746 GBP 610 04/20/17 18 Citibank USD 1,084 INR 74,910 04/20/17 72 Citibank USD 1,112 MXN 24,311 04/20/17 184 Citibank USD 469 RUB 27,000 04/28/17 8 Citibank USD 450 TRY 1,639 04/28/17 (2 ) Citibank USD 1,532 ZAR 20,174 05/23/17 (41 ) Citibank CNH 2,590 USD 371 04/20/17 (6 ) Citibank EUR 225 CZK 6,061 06/06/17 1 Citibank EUR 150 USD 162 04/20/17 2 Citibank EUR 170 USD 181 04/20/17 (1 ) Citibank EUR 1,270 USD 1,355 04/20/17 (1 ) Citibank JPY 263,648 USD 2,291 04/20/17 (78 ) Citibank SEK 22,483 USD 2,549 04/24/17 38 JPMorgan Chase USD 1,500 CAD 2,000 04/20/17 5 JPMorgan Chase USD 1,944 CAD 2,554 05/12/17 (22 ) JPMorgan Chase USD 1,551 CLP 1,026,671 04/26/17 3 JPMorgan Chase USD 3,538 GBP 2,820 04/12/17 (4 ) JPMorgan Chase USD 1,741 MXN 37,990 06/28/17 262 JPMorgan Chase USD 1,818 NOK 15,095 05/12/17 (59 ) JPMorgan Chase USD 772 PLN 3,116 05/12/17 14 JPMorgan Chase USD 4,043 SEK 35,657 05/12/17 (57 ) JPMorgan Chase USD 1,004 ZAR 13,724 05/12/17 13 JPMorgan Chase AUD 9,406 USD 7,186 04/12/17 1 JPMorgan Chase BRL 9,971 USD 3,176 04/26/17 7 JPMorgan Chase CHF 2,648 USD 2,678 05/12/17 29 JPMorgan Chase COP 4,134,882 USD 1,407 04/26/17 (27 ) JPMorgan Chase CZK 2,629 USD 105 05/12/17 — JPMorgan Chase DKK 284 USD 41 05/11/17 — JPMorgan Chase EUR 5,199 USD 5,576 04/12/17 28 JPMorgan Chase HKD 632 USD 82 05/12/17 — JPMorgan Chase HUF 430,801 USD 1,494 05/12/17 3 JPMorgan Chase IDR 30,634,297 USD 2,289 04/26/17 (10 ) JPMorgan Chase JPY 17,896 USD 160 04/12/17 — JPMorgan Chase MXN 16,152 USD 776 05/12/17 (82 ) JPMorgan Chase MXN 37,990 USD 1,875 06/28/17 (128 ) JPMorgan Chase NZD 12,761 USD 9,320 04/12/17 376 JPMorgan Chase PEN 14,179 USD 4,342 04/26/17 (14 ) JPMorgan Chase PHP 79,603 USD 1,581 04/26/17 (3 ) JPMorgan Chase SGD 4,142 USD 2,930 05/12/17 (32 ) JPMorgan Chase THB 81,120 USD 2,319 04/26/17 (42 ) Royal Bank of Canada USD 2,543 AUD 3,314 04/24/17 (12 ) Royal Bank of Canada USD 8,901 AUD 11,599 04/24/17 (44 ) Royal Bank of Canada USD 911 ILS 3,312 04/28/17 4 Royal Bank of Canada USD 450 TRY 1,642 04/28/17 (1 ) Royal Bank of Canada CHF 2,530 USD 2,543 04/24/17 15 Royal Bank of Canada CHF 5,692 USD 5,722 04/24/17 33 State Street USD 5,709 GBP 4,621 04/24/17 83 State Street USD 4 HKD 34 05/23/17 — State Street USD 8,864 ILS 32,150 04/24/17 16 State Street USD 5,725 JPY 648,029 04/24/17 100 State Street USD 2,526 NZD 3,627 04/24/17 15 State Street USD 3,408 SGD 4,845 05/23/17 57 State Street GBP 7,188 USD 8,881 04/24/17 (130 ) See accompanying notes which are an integral part of this quarterly report. 46 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street ILS 20,668 USD 5,698 04/24/17 (10 ) State Street JPY 1,008,046 USD 8,906 04/24/17 (156 ) State Street NOK 48,308 USD 5,665 04/24/17 38 State Street SGD 52 USD 37 05/23/17 — State Street ZAR 404 USD 31 05/23/17 1 Toronto Dominion Bank USD 460 INR 30,000 04/28/17 3 Toronto Dominion Bank USD 462 INR 30,000 04/28/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 657 Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,019 04/28/17 (10 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,011 04/28/17 (6 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 21,630 06/30/17 (12 ) Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (28 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee of 0.10%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ JPMorgan Chase DKK 7,200 Six Month CIBOR 0.510 % 05/05/25 23 JPMorgan Chase DKK 10,470 Six Month CIBOR 0.943 % 05/05/25 (18 ) JPMorgan Chase HKD 8,440 Three Month HIBOR 1.420 % 05/14/25 68 JPMorgan Chase HKD 11,750 Three Month HIBOR 2.160 % 05/14/25 9 JPMorgan Chase CZK 26,650 Six Month PRIBOR 0.495 % 06/19/25 36 JPMorgan Chase CZK 36,930 Six Month PRIBOR 1.280 % 06/19/25 (43 ) Merrill Lynch USD 18,688 Three Month LIBOR 1.267 % 05/15/23 975 Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $299 (å) 1,050 Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Goldman Sachs USD 1,470 5.000 % 06/20/22 (103 ) CDX NA High Yield Index Barclays USD 485 (5.000 %) 12/20/21 (37 ) Total Fair Value on Open Credit Indices Premiums Paid (Received) - $53 (140 ) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 47 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Long-Term Investments Asset-Backed Securities $ — $ 46,498 $ 1,224 $ — $ 47,722 Corporate Bonds and Notes — 159,944 — — 159,944 International Debt — 59,081 — — 59,081 Loan Agreements — 5,391 — — 5,391 Mortgage-Backed Securities — 176,041 1,258 — 177,299 Municipal Bonds — 2,001 — — 2,001 Non-US Bonds — 39,560 — — 39,560 United States Government Treasuries — 255,846 — — 255,846 Preferred Stocks — 606 — — 606 Options Purchased 123 1 — — 124 Short-Term Investments — 68,758 — 85,698 154,456 Total Investments 123 813,727 2,482 85,698 902,030 Other Financial Instruments Assets Futures Contracts 1,260 — — — 1,260 Foreign Currency Exchange Contracts — 1,926 — — 1,926 Interest Rate Swap Contracts — 1,111 — — 1,111 Liabilities Futures Contracts (758 ) — — — (758 ) Options Written (130 ) — — — (130 ) Foreign Currency Exchange Contracts — (1,269 ) — — (1,269 ) Total Return Swap Contracts — (28 ) — — (28 ) Interest Rate Swap Contracts — (61 ) — — (61 ) Credit Default Swap Contracts — (140 ) — — (140 ) Total Other Financial Instruments * $ 372 $ 1,539 $ — $ — $ 1,911 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended March 31, 2017, were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. 48 Core Bond Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 97.2% Vonovia SE 86,190 3,037 Australia - 5.6% 26,045 BGP Holdings PLC(Æ)(Å) 926,311 13 Dexus Property Group(Æ)(ö) 1,143,517 8,551 Hong Kong - 8.0% Goodman Group(ö) 1,537,111 9,091 Champion REIT(Æ)(ö) 303,000 185 GPT Group (The)(ö) 1,187,397 4,676 Cheung Kong Property Holdings, Ltd. 1,827,000 12,334 Investa Office Fund(ö) 364,979 1,324 Hang Lung Properties, Ltd. - ADR 2,977,000 7,754 Mirvac Group(ö) 2,721,653 4,553 Henderson Land Development Co., Ltd. 234,904 1,455 Scentre Group(ö) 2,613,982 8,566 Hongkong Land Holdings, Ltd. 743,900 5,728 Stockland(ö) 437,214 1,551 Hopewell Holdings, Ltd. 267,000 1,003 Vicinity Centres(ö) 547,671 1,184 Hysan Development Co., Ltd. 534,000 2,422 Viva Energy REIT(ö) 573,458 1,045 Link Real Estate Investment Trust(ö) 1,245,500 8,725 Westfield Corp.(ö) 826,356 5,606 New World Development Co., Ltd. 1,306,155 1,610 46,160 Sino Land Co., Ltd. 260,000 455 Sun Hung Kai Properties, Ltd. 1,112,125 16,340 Austria - 0.6% Swire Properties, Ltd. 1,729,268 5,539 Atrium European Real Estate, Ltd.(Æ) 58,199 235 Wharf Holdings, Ltd. (The) 254,810 2,187 Buwog AG(Æ) 196,999 4,971 65,737 5,206 Ireland - 0.4% Belgium - 0.1% Green REIT PLC(ö) 552,975 802 Aedifica(ö) 10,605 798 Hibernia REIT PLC(ö) 1,611,012 2,136 2,938 Canada - 1.9% Allied Properties Real Estate Investment Italy - 0.0% Trust(ö) 126,961 3,446 Beni Stabili SpA SIIQ(ö) 123,512 77 Boardwalk Real Estate Investment Trust(Ñ)(ö) 26,962 957 Japan - 10.4% Brookfield Canada Office Properties(ö) 30,586 719 Activia Properties, Inc.(ö) 979 4,669 Chartwell Retirement Residences 210,882 2,472 Advance Residence Investment Corp.(ö) 818 2,236 Crombie Real Estate Investment Trust(ö) 38,618 404 Daiwa Office Investment Corp.(ö) 63 322 First Capital Realty, Inc. Class A 223,948 3,373 Frontier Real Estate Investment Corp.(ö) 308 1,400 H&R Real Estate Investment Trust(ö) 50,512 876 Global One Real Estate Investment(ö) 363 1,282 RioCan Real Estate Investment Trust(ö) 98,480 1,940 GLP J-REIT(ö) 550 636 Smart Real Estate Investment Trust(ö) 70,380 1,729 Hulic Co., Ltd. 50,000 472 15,916 Hulic REIT, Inc.(ö) 761 1,262 Invesco Office J-REIT Inc(ö) 662 592 China - 0.0% Invincible Investment Corp.(ö) 2,427 976 China Overseas Land & Investment, Ltd. 68,000 195 Japan Hotel REIT Investment Corp.(ö) 472 326 China Resources Land, Ltd. 12,000 32 Japan Logistics Fund, Inc.(ö) 824 1,773 227 Japan Real Estate Investment Corp.(ö) 665 3,524 Japan Retail Fund Investment Corp.(ö) 2,834 5,563 Finland - 0.1% Kenedix Office Investment Corp. Class Citycon OYJ 270,916 642 A(ö) 402 2,369 France - 3.3% Mitsubishi Estate Co., Ltd. 635,000 11,612 Fonciere Des Regions(ö) 7,833 654 Mitsui Fudosan Co., Ltd. 984,129 21,052 Gecina SA(ö) 48,089 6,525 Mori Hills REIT Investment Corp. Class Icad, Inc.(ö) 14,492 1,060 A(ö) 1,608 2,155 Klepierre - GDR(ö) 323,993 12,605 MORI TRUST Hotel REIT, Inc.(ö) 191 263 Mercialys SA(ö) 22,512 420 Mori Trust Sogo REIT, Inc.(ö) 1,467 2,270 Unibail-Rodamco SE(Ñ)(ö) 23,897 5,582 Nippon Building Fund, Inc.(ö) 612 3,347 26,846 Nippon Prologis REIT, Inc.(ö) 272 590 Nomura Real Estate Master Fund, Inc.(ö) 1,055 1,638 Germany - 3.2% NTT Urban Development Corp. 262,400 2,281 ADO Properties SA(Þ) 47,729 1,713 Orix JREIT, Inc.(ö) 371 588 alstria office REIT-AG(Æ)(ö) 324,391 3,969 Sekisui House REIT, Inc.(ö) 18 24 Deutsche Wohnen AG 322,920 10,633 Sumitomo Realty & Development Co., LEG Immobilien AG(Æ) 36,672 3,007 Ltd. 232,000 6,041 TLG Immobilien AG 189,162 3,686 Tokyo Tatemono Co., Ltd. 352,700 4,662 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ United Urban Investment Corp.(ö) 790 1,214 Capital & Regional PLC(ö) 324,117 227 85,139 Derwent London PLC(ö) 67,568 2,383 Great Portland Estates PLC(ö) 469,040 3,822 Netherlands - 0.4% Hammerson PLC(ö) 400,040 2,863 Eurocommercial Properties NV 32,240 1,155 Intu Properties PLC Class H(ö) 190,876 668 InterXion Holding NV(Æ) 44,847 1,773 Kennedy Wilson Europe Real Estate Vastned Retail NV(ö) 3,932 149 PLC 36,562 432 Wereldhave NV(ö) 9,951 439 Land Securities Group PLC(ö) 347,908 4,617 3,516 LondonMetric Property PLC(ö) 1,679,813 3,365 LXB Retail Properties PLC(Æ) 353,168 178 Norway - 0.3% Safestore Holdings PLC(ö) 160,463 762 Entra ASA(Þ) 187,206 2,044 Segro PLC(ö) 1,464,226 8,369 Norwegian Property ASA 88,880 103 St. Modwen Properties PLC 352,529 1,438 2,147 UNITE Group PLC (The)(ö) 519,466 4,147 Singapore - 1.4% Urban & Civic PLC 192,677 575 Ascendas Real Estate Investment Workspace Group PLC(ö) 86,777 856 Trust(ö) 335,800 605 45,811 CapitaLand Commercial Trust, Ltd.(Æ) United States - 54.0% (ö) 388,400 430 Acadia Realty Trust(ö) 16,991 510 CapitaLand Mall Trust Class A(Æ)(ö) 458,700 647 Agree Realty Corp.(ö) 75,493 3,621 CapitaLand, Ltd. 216,800 562 Alexandria Real Estate Equities, Inc.(ö) 92,820 10,259 CDL Hospitality Trusts(Æ)(ö) 639,700 657 American Homes 4 Rent Class A(ö) 355,357 8,160 City Developments, Ltd. 444,600 3,244 Apartment Investment & Management EC World Real Estate Investment Trust Co. Class A(ö) 151,330 6,711 Unit(Æ)(Ñ)(ö) 105,600 57 Apple Hospitality REIT, Inc.(ö) 79,742 1,523 Frasers Logistics & Industrial Trust(Æ) AvalonBay Communities, Inc.(ö) 107,160 19,674 (ö) 1,091,500 768 Boston Properties, Inc.(ö) 67,034 8,876 Global Logistic Properties, Ltd. 876,800 1,744 Brixmor Property Group, Inc.(ö) 334,895 7,187 Mapletree Commercial Trust(Æ)(ö) 1,177,200 1,287 Camden Property Trust(ö) 95,170 7,657 Mapletree Greater China Commercial CBL & Associates Properties, Inc.(ö) 19,155 183 Trust(Æ)(ö) 674,200 492 Chesapeake Lodging Trust(ö) 59,531 1,426 Suntec Real Estate Investment Trust(Æ) Colony Starwood Homes(ö) 61,041 2,072 (ö) 233,800 300 Columbia Property Trust, Inc.(ö) 32,041 713 UOL Group, Ltd. 67,800 338 CoreSite Realty Corp. Class A(ö) 15,138 1,363 11,131 Corporate Office Properties Trust(ö) 171,711 5,683 Spain - 0.7% Cousins Properties, Inc.(ö) 567,697 4,695 Hispania Activos Inmobiliarios Socimi CubeSmart(ö) 176,746 4,588 SA(ö) 122,198 1,755 CyrusOne, Inc.(ö) 52,835 2,720 Inmobiliaria Colonial SA 68,054 508 DCT Industrial Trust, Inc.(ö) 26,268 1,264 Merlin Properties Socimi SA(ö) 294,489 3,293 DiamondRock Hospitality Co.(ö) 312,845 3,488 5,556 Digital Realty Trust, Inc.(ö) 41,057 4,368 Douglas Emmett, Inc.(ö) 158,182 6,074 Sweden - 0.8% Duke Realty Corp.(ö) 54,056 1,420 Atrium Ljungberg AB Class B 25,503 388 DuPont Fabros Technology, Inc.(ö) 113,670 5,637 Castellum AB(Ñ) 58,165 771 Education Realty Trust, Inc.(ö) 94,405 3,857 Fabege AB(Ñ) 104,233 1,659 Empire State Realty Trust, Inc. Class Fastighets AB Balder Class B(Æ) 52,813 1,102 A(ö) 221,941 4,580 Hufvudstaden AB Class A(Ñ) 149,420 2,215 Equinix, Inc.(ö) 5,275 2,112 Wihlborgs Fastigheter AB 6,117 116 Equity LifeStyle Properties, Inc. Class 6,251 A(ö) 46,924 3,616 Equity Residential(ö) 147,061 9,150 Switzerland - 0.4% Essex Property Trust, Inc.(ö) 83,981 19,444 PSP Swiss Property AG 31,956 2,908 Extra Space Storage, Inc.(ö) 62,877 4,678 Swiss Prime Site AG Class A(Æ) 6,203 546 Federal Realty Investment Trust(ö) 11,235 1,500 3,454 Four Corners Property Trust, Inc.(ö) 148,975 3,401 Gaming and Leisure Properties, Inc.(ö) 36,468 1,219 United Kingdom - 5.6% GEO Group, Inc. (The)(ö) 43,504 2,018 Assura PLC(ö) 2,216,499 1,607 GGP, Inc.(Æ) 542,706 12,580 Big Yellow Group PLC(ö) 288,891 2,647 HCP, Inc.(ö) 270,944 8,475 British Land Co. PLC (The)(ö) 896,234 6,855 See accompanying notes which are an integral part of this quarterly report. 50 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Healthcare Realty Trust, Inc.(ö) 80,940 2,630 U.S. Cash Management Fund 18,882,940 (8) 18,885 Healthcare Trust of America, Inc. Class Total Short-Term Investments A(ö) 140,902 4,433 (cost $18,886) 18,885 Hilton Worldwide Holdings, Inc. 118,174 6,908 Host Hotels & Resorts, Inc.(ö) 281,399 5,251 Other Securities - 0.6% Hudson Pacific Properties, Inc.(ö) 194,913 6,752 U.S. Cash Collateral Fund(×) 5,257,234 (8) 5,257 Invitation Homes, Inc.(Æ)(ö) 95,326 2,081 Total Other Securities Kilroy Realty Corp.(ö) 65,081 4,690 (cost $5,257) 5,257 Kimco Realty Corp.(ö) 51,981 1,148 LaSalle Hotel Properties(ö) 181,093 5,242 Total Investments 100.1% Lexington Realty Trust(ö) 9,277 93 (identified cost $745,434) 820,471 Liberty Property Trust(ö) 26,090 1,006 Life Storage, Inc.(Æ) 23,883 1,961 Macerich Co. (The)(ö) 43,178 2,781 Other Assets and Liabilities, Net Mack-Cali Realty Corp.(ö) 13,073 352 - (0.1%) (978 ) MedEquities Realty Trust, Inc.(ö) 42,440 476 Net Assets - 100.0% 819,493 Mid-America Apartment Communities, Inc.(ö) 7,774 791 Monogram Residential Trust, Inc.(ö) 26,135 260 National Retail Properties, Inc.(ö) 47,147 2,057 Paramount Group, Inc.(ö) 149,425 2,422 Park Hotels & Resorts, Inc.(ö) 1,888 49 Parkway, Inc.(ö) 111,417 2,216 Pennsylvania Real Estate Investment Trust(ö) 163,818 2,480 Prologis, Inc.(ö) 279,939 14,524 Public Storage(ö) 89,783 19,654 QTS Realty Trust, Inc. Class A(ö) 36,324 1,771 Quality Care Properties, Inc.(Æ)(ö) 56,158 1,060 Realty Income Corp.(ö) 111,885 6,661 Red Rock Resorts, Inc. Class A 59,230 1,314 Regency Centers Corp.(ö) 91,948 6,105 Retail Properties of America, Inc. Class A(ö) 228,689 3,298 Rexford Industrial Realty, Inc.(ö) 213,530 4,808 Sabra Health Care REIT, Inc.(ö) 92,057 2,571 Senior Housing Properties Trust(ö) 12,542 254 Simon Property Group, Inc.(ö) 218,247 37,544 SL Green Realty Corp.(ö) 73,907 7,880 Spirit Realty Capital, Inc.(ö) 45,550 461 STORE Capital Corp.(ö) 39,348 940 Sun Communities, Inc.(ö) 76,844 6,173 Sunstone Hotel Investors, Inc.(ö) 395,166 6,058 Tanger Factory Outlet Centers, Inc.(ö) 181,784 5,957 UDR, Inc.(ö) 174,576 6,330 Urban Edge Properties(ö) 154,690 4,068 Ventas, Inc.(ö) 61,648 4,009 VEREIT, Inc.(ö) 412,357 3,501 Vornado Realty Trust(ö) 232,922 23,366 Weingarten Realty Investors(ö) 127,596 4,261 Welltower, Inc.(ö) 234,957 16,640 WP Glimcher, Inc.(ö) 36,968 321 Xenia Hotels & Resorts, Inc.(ö) 36,464 622 442,732 Total Common Stocks (cost $721,291) 796,329 Short-Term Investments - 2.3% United States - 2.3% See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 51 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 EUR 926,311 — — 13 13 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones U.S. Real Estate Index Futures 327 USD 10,157 06/17 298 FTSE/EPRA Europe Index Futures 129 EUR 2,617 06/17 88 Hang Seng Index Futures 8 HKD 9,652 04/17 (11 ) MSCI Singapore Index Futures 17 SGD 594 04/17 4 S&P/TSX 60 Index Futures 3 CAD 547 06/17 — SPI 200 Index Futures 9 AUD 1,316 06/17 17 TOPIX Index Futures 14 JPY 211,750 06/17 (36 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 360 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 61 EUR 57 04/03/17 — Bank of America USD 78 EUR 73 04/03/17 — Bank of America USD 10 EUR 9 04/04/17 — Bank of America USD 17 EUR 16 04/04/17 — Bank of America USD 79 EUR 74 04/04/17 — Bank of America AUD 850 USD 651 06/21/17 2 Bank of America EUR 20 USD 22 04/03/17 — Bank of America EUR 26 USD 28 04/03/17 — Bank of America EUR 9 USD 10 04/04/17 — Bank of America EUR 9 USD 10 04/04/17 — Bank of America EUR 13 USD 13 04/04/17 — Bank of America EUR 26 USD 28 04/04/17 — Bank of America EUR 190 USD 205 06/21/17 2 Bank of America EUR 1,710 USD 1,856 06/21/17 26 Bank of America HKD 7,290 USD 940 06/21/17 1 Bank of America JPY 15,400 USD 139 06/21/17 — Bank of America JPY 136,430 USD 1,235 06/21/17 5 Bank of America NOK 187 USD 22 04/04/17 — Bank of America NOK 609 USD 71 04/04/17 — Bank of America SGD 480 USD 343 06/21/17 — Bank of Montreal USD 444 AUD 581 06/21/17 (1 ) Bank of Montreal USD 211 CAD 281 06/21/17 1 Bank of Montreal USD 1,381 EUR 1,305 06/21/17 16 Bank of Montreal USD 577 HKD 4,473 06/21/17 — Bank of Montreal USD 799 JPY 90,725 06/21/17 19 Bank of Montreal USD 162 SGD 229 06/21/17 1 Brown Brothers Harriman USD 121 AUD 160 06/21/17 1 Brown Brothers Harriman USD 99 SGD 140 06/21/17 1 Commonwealth Bank of Australia USD 444 AUD 581 06/21/17 — Commonwealth Bank of Australia USD 211 CAD 281 06/21/17 1 Commonwealth Bank of Australia USD 1,381 EUR 1,305 06/21/17 16 Commonwealth Bank of Australia USD 577 HKD 4,473 06/21/17 — Commonwealth Bank of Australia USD 800 JPY 90,725 06/21/17 17 Commonwealth Bank of Australia USD 162 SGD 229 06/21/17 1 See accompanying notes which are an integral part of this quarterly report. 52 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Merrill Lynch USD 160 SGD 223 04/04/17 — Merrill Lynch JPY 8,625 USD 77 04/04/17 (1 ) Royal Bank of Canada USD 441 AUD 581 06/21/17 3 Royal Bank of Canada USD 211 CAD 281 06/21/17 1 Royal Bank of Canada USD 1,378 EUR 1,305 06/21/17 19 Royal Bank of Canada USD 577 HKD 4,473 06/21/17 — Royal Bank of Canada USD 797 JPY 90,725 06/21/17 19 Royal Bank of Canada USD 162 SGD 229 06/21/17 2 Royal Bank of Canada AUD 300 USD 230 06/21/17 1 Royal Bank of Canada CAD 470 USD 352 06/21/17 (1 ) Royal Bank of Canada HKD 1,580 USD 204 06/21/17 — Royal Bank of Canada JPY 27,820 USD 246 06/21/17 (4 ) Standard Chartered USD 444 AUD 581 06/21/17 (1 ) Standard Chartered USD 211 CAD 281 06/21/17 1 Standard Chartered USD 1,380 EUR 1,305 06/21/17 17 Standard Chartered USD 577 HKD 4,473 06/21/17 — Standard Chartered USD 799 JPY 90,725 06/21/17 18 Standard Chartered USD 162 SGD 229 06/21/17 1 State Street EUR 68 USD 73 04/03/17 — State Street GBP 3 USD 3 04/03/17 — State Street JPY 2,380 USD 21 04/03/17 — State Street JPY 4,186 USD 38 04/03/17 — State Street SEK 18 USD 2 04/03/17 — State Street SGD 2 USD 1 04/03/17 — UBS AG USD 99 AUD 130 06/21/17 — UBS AG USD 590 EUR 550 06/21/17 (1 ) UBS AG USD 246 HKD 1,910 06/21/17 — UBS AG USD 415 JPY 46,100 06/21/17 — UBS AG AUD 270 USD 206 06/21/17 — UBS AG CAD 180 USD 136 06/21/17 — UBS AG EUR 650 USD 698 06/21/17 2 UBS AG HKD 3,120 USD 402 06/21/17 — UBS AG JPY 61,490 USD 554 06/21/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 185 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Common Stocks Australia $ — $ 46,147 $ 13 $ — $ 46,160 Austria — 5,206 — — 5,206 Belgium — 798 — — 798 Canada 15,916 — — — 15,916 China — 227 — — 227 Finland — 642 — — 642 France 3,530 23,316 — — 26,846 Germany — 26,045 — — 26,045 Hong Kong — 65,737 — — 65,737 Ireland — 2,938 — — 2,938 Italy — 77 — — 77 Japan 263 84,876 — — 85,139 Netherlands 1,773 1,743 — — 3,516 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 53 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Norway — 2,147 — — 2,147 Singapore 57 11,074 — — 11,131 Spain — 5,556 — — 5,556 Sweden — 6,251 — — 6,251 Switzerland — 3,454 — — 3,454 United Kingdom — 45,811 — — 45,811 United States 442,732 — — — 442,732 Short-Term Investments — — — 18,885 18,885 Other Securities — — — 5,257 5,257 Total Investments 464,271 332,045 13 24,142 820,471 Other Financial Instruments Assets Futures Contracts 407 — — — 407 Foreign Currency Exchange Contracts — 194 — — 194 Liabilities Futures Contracts (47 ) — — — (47 ) Foreign Currency Exchange Contracts — (9 ) — — (9 ) Total Other Financial Instruments * $ 360 $ 185 $ — $ — $ 545 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended March 31, 2017, were less than 1% of net assets. Amounts in thousands Fair Value Property Sector Exposure $ Diversified 235,229 Healthcare 44,627 Industrial 46,599 Lodging/Resorts 32,790 Office 119,034 Residential 122,769 Retail 160,990 Self Storage 34,291 Short-Term Investments 18,885 Other Securities 5,257 Total Investments 820,471 See accompanying notes which are an integral part of this quarterly report. 54 Global Real Estate Securities Fund Russell Investment Funds Notes to Schedules of Investments  March 31, 2017 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are pledged as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. (  ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (æ) Pre-refunded: These bonds are collateralized by U.S. Treasury securities, which are held in escrow by a trustee and used to pay principal and interest in the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units (v) Loan agreement still pending. Rate not available at period end. 1.000% rate is used as a placeholder. Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Rate FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share HIBOR  Hong Kong Interbank Offered Rate LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind PRIBOR  Prague Interbank Offered Rate REMIC - Real Estate Mortgage Investment Conduit SIBOR  Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom Notes to Schedules of Investments 55 Russell Investment Funds Notes to Schedules of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HKD – Hong Kong dollar PHP – Philippine peso AUD - Australian dollar HUF - Hungarian forint PKR - Pakistani rupee BRL - Brazilian real IDR - Indonesian rupiah PLN - Polish zloty CAD - Canadian dollar ILS - Israeli shekel RUB - Russian ruble CHF - Swiss franc INR - Indian rupee SEK - Swedish krona CLP - Chilean peso ISK - Icelandic krona SGD - Singapore dollar CNH - Chinese renminbi yuan (offshore) ITL - Italian lira SKK - Slovakian koruna CNY - Chinese renminbi yuan JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR – Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol 56 Notes to Schedules of Investments Russell Investment Funds Notes to Quarterly Report  March 31, 2017 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with nine different investment portfolios referred to as Funds (each a Fund and collectively the Funds). This Quarterly Report reports on five of these Funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (NAV) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (Investment Company Act), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of its total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (U.S. GAAP) which require the use of management estimates and assumptions at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. The following is a summary of the significant accounting policies consistently followed by each Fund in the preparation of its Quarterly Report. In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosure about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC ("RIFUS"). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows:  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2017 (Unaudited) other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, short securities and restricted securities that are traded on a national securities exchange (or reported on the NASDAQ national market), are stated at the last reported sales price on the day of valuation or official closing price, as applicable. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange-traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Foreign equity securities prices as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use pricing service internal models as described above are categorized as Level 2 of the fair value hierarchy. Such fixed income securities that use broker dealer quotations are categorized as Level 3 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (OTC) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2017 (Unaudited) The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (LIBOR) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities use fair value pricing daily as events may occur between the close of foreign markets and the time of pricing. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, fair value factors will cause movement between Levels 1 and 2. Significant events that could trigger fair value pricing of one or more securities include: a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. There were no funds in this complex that had transfers between Levels 1, 2, and 3 for the period ended March 31, 2017. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases or decreases in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2017 (Unaudited) If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon as the Funds are informed of the dividend, subsequent to the ex-dividend date. To the extent the dividend represents a return of capital or capital gain for tax purposes, reclassifications are made which may be based on management's estimates. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2017 (Unaudited) Derivatives Certain Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchanges clearing house stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearing house. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge, rehypothecate or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. In December 2015, the SEC proposed new regulations applicable to a mutual fund's use of derivatives. If adopted as proposed, these regulations could potentially limit or impact a Fund's ability to invest in derivatives and negatively affect the Fund's performance and ability to pursue its stated investment objectives. Foreign Currency Exchange Contracts Certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (FX contracts). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts, if any, that are disclosed in the Statements of Assets and Liabilities. For the period ended March 31, 2017, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Return enhancement, hedging and exposing cash to markets Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement As of March 31, 2017, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds' period end foreign currency exchange contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2017 (Unaudited) Options Certain Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Funds Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying swap. For the period ended March 31, 2017, the following Funds purchased or sold options primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Return enhancement and hedging Core Bond Fund Return enhancement and hedging The Funds' period end options contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2017, the following Funds entered into futures contracts primarily for the strategies listed below: 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Return enhancement, hedging and exposing cash to market Core Bond Fund Return enhancement, hedging and exposing cash to market Global Real Estate Securities Fund Exposing cash to markets As of March 31, 2017, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ 1,019,980 Aggressive Equity Fund $ 345,000 Non-U.S. Fund $ 4,600,000 Core Bond Fund $ 4,040,000 Global Real Estate Securities Fund $ 1,270,000 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). The Funds may enter into several different types of swap agreements including credit default, interest rate, total return (equity and/ or index) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a pre-defined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. As of March 31, 2017, the Funds have cash collateral balances in connection with swap contracts purchased/sold as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ 170,000 $ (260,000 ) Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, government issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of instruments. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2017, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate its exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended March 31, 2017, the Core Bond Fund entered into credit default swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to markets The Core Bond Fund's period end credit default swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIM or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that a Fund is contractually obligated to make. Interest rate swaps are traded on exchanges and are subject to central clearing. If the clearing house or futures commission merchant defaults, a Funds' risk of loss consists of the net amount of interest payments that a Fund is contractually entitled to receive. The counterparty risk for cleared derivatives is generally lower than for uncleared derivatives. However, clearing may subject a Fund to increased costs or margin requirements. For the period ended March 31, 2017, the Core Bond Fund entered into interest rate swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Return enhancement, hedging and exposing cash to markets Notes to Quarterly Report 65 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) The Core Bond Fund's period end interest rate swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Total Return Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended March 31, 2017, the Funds entered into total return swaps primarily for the strategies listed below: Funds Strategies Core Bond Fund Exposing cash to markets The Core Bond Fund's period end total return swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended March 31, 2017, none of the Funds entered into currency swaps. Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (“Master Repo Agreements”) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for repurchase and reverse repurchase agreements. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. 66 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Disclosure about Offsetting Assets and Liabilities Balance sheet disclosure is based on various netting agreements between brokers and counterparties, such as ISDA Master Agreements, Master Repo Agreements and Master Forward Agreements. Certain funds utilize multiple counterparties. The quantitative disclosure begins with disaggregation of counterparties by legal entity and the roll up of the data to reflect a single counterparty in the table within the Funds’ financial statements. Net exposure represents the net receivable (payable) that would be due from/to the counterparty in the event of default. Exposure from OTC derivatives can only be netted across transactions governed under the same Master Agreement with the same legal entity. Loan Agreements The Core Bond Fund may invest in direct debt instruments, which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Fund's investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the “agent”) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of March 31, 2017, the Core Bond Fund had no unfunded loan commitments. Local Access Products Certain Funds may invest in local access products, also known as certificates of participation, participation notes or participation interest notes. Local access products are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of local access products will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in local access products involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of local access products will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the local access products and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIM deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the local access products are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities Certain Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from, and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability, than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Fund's emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating due to the risk of default. In the event of a default on any investments in foreign debt obligations, Notes to Quarterly Report 67 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which a Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by a Fund and is unrelated to the interest rate on the security. The securities acquired by a Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by a Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. A Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (“ABS”). These securities may include mortgage instruments issued by U.S. government agencies (“agency mortgages”) or those issued by private entities (“non-agency mortgages”). Specific types of instruments may include reverse mortgages, mortgage pass-through securities, collateralized mortgage obligations (“CMO”), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of a Fund’s mortgage-backed securities (“MBS”) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities’ effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of a Fund’s portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher 68 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or nonconforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae and Freddie Mac), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in a Fund's portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds’ ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the market’s assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the security’s weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from Notes to Quarterly Report 69 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Funds to dispose of any then-existing holdings of such securities. Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Fund may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Fund in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Fund's records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. The Core Bond Fund may invest in to-be-announced ("TBA") mortgage-backed securities. A TBA security is a forward mortgage- backed securities trade in which a seller agrees to issue a TBA mortgage-backed security at a future date. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry “good delivery” standards. As of March 31, 2017, the Core Bond Fund had no cash collateral balances in connection with TBAs. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (“TIPS”). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so, like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds' exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund to underperform other types of investments. 70 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Fund’s total assets. The maturity associated with these securities is considered continuous. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. The cash collateral cannot be resold, repledged or rehypothecated. As of March 31, 2017, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (“BBH”), in the U.S. Cash Collateral Fund, an unregistered fund advised by RIM. The collateral received is recorded on a lending Fund’s Statement of Assets and Liabilities along with the related obligation to return the collateral. Affiliated income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers, is divided between the Fund and BBH and is reported as securities lending income on the Fund's Statement of Operations. To the extent that a loan is secured by non-cash collateral, brokers pay the Fund negotiated lenders’ fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. 4. Related Party Transactions, Fees and Expenses Adviser, Administrator, Transfer and Dividend Disbursing Agent RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. From its advisory fees received from the Funds, RIM, as agent for RIF, pays all fees to the money managers for their investment advisory services. Each money manager has agreed that it will look only to RIM for the payment of the money manager’s fee, after RIF has paid RIM. Fees paid to the money managers are not affected by any voluntary or statutory expense limitations. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent and dividend disbursing agent, is responsible for providing transfer agency and dividend disbursing services to the Funds. RIFUS is a wholly-owned subsidiary of RIM. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the U.S. Cash Management Fund, an unregistered fund advised by RIM. As of March 31, 2017, the Funds had invested $151,776,211 in the U.S. Cash Management Fund. In addition, all or a portion of the collateral received from the Investment Company’s securities lending program in the amount of $23,997,662 is invested in the U.S. Cash Collateral Fund, an unregistered fund advised by RIM. 5. Federal Income Taxes At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Multi-Style Aggressive Equity Fund Equity Fund Non-U.S. Fund Cost of Investments $ 395,974,110 $ 214,151,160 $ 350,194,550 Unrealized Appreciation $ 77,420,780 $ 38,083,582 $ 31,462,904 Unrealized Depreciation (5,261,563 ) (6,217,434 ) (12,344,294 ) Net Unrealized Appreciation (Depreciation) $ 72,159,217 $ 31,866,148 $ 19,118,610 Global Real Estate Securities Core Bond Fund Fund Cost of Investments $ 906,290,221 $ 772,151,824 Unrealized Appreciation $ 10,523,901 $ 60,039,987 Unrealized Depreciation (14,784,016 ) (11,720,558 ) Net Unrealized Appreciation (Depreciation) $ (4,260,115 )$ 48,319,429 Notes to Quarterly Report 71 Russell Investment Funds Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Act. The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Fund’s Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 7. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures except the following: On April 3, 2017, the Board declared dividends payable from net investment income. Dividends will be payable on April 5, 2017, to shareholders of record on April 4, 2017. Effective May 1, 2017, the names of the following Funds changed: Multi-Style Equity Fund changed to U.S. Strategic Equity Fund. Aggressive Equity Fund changed to U.S. Small Cap Equity Fund. Non-U.S. Fund changed to International Developed Markets Fund. Core Bond Fund changed to Strategic Bond Fund. 72 Notes to Quarterly Report Russell Investment Funds Shareholder Requests for Additional Information — March 31, 2017 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the Public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2016 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your insurance company. Some insurance companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your insurance company for further details. Shareholder Requests for Additional Information 73 Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report March 31, 2017 (Unaudited) Table of Contents Page Moderate Strategy Fund 3 Balanced Strategy Fund 7 Growth Strategy Fund 12 Equity Growth Strategy Fund 17 Notes to Schedules of Investments 21 Notes to Quarterly Report 22 Shareholder Requests for Additional Information 32 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series Copyright © Russell Investments 2017. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC., member FINRA, part of Russell Investments. Russell Investment Funds Moderate Strategy Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Mutual Funds - 98.3% Alternative - 7.6% RIC Commodity Strategies Fund Class Y 583,578 3,244 RIC Global Infrastructure Fund Class Y 275,383 3,214 RIF Global Real Estate Securities Fund 127,897 1,828 8,286 Domestic Equities - 5.9% RIC U.S. Defensive Equity Fund Class Y 1,267 64 RIC U.S. Dynamic Equity Fund Class Y 22,550 246 RIF Aggressive Equity Fund 284,927 4,413 RIF Multi-Style Equity Fund 99,655 1,738 6,461 Fixed Income - 55.7% RIC Global Opportunistic Credit Fund Class Y 1,855,679 17,963 RIC Investment Grade Bond Fund Class Y 630,699 13,276 RIC Unconstrained Total Return Fund Class Y 549,424 5,445 RIF Core Bond Fund 2,345,297 23,993 60,677 International Equities - 19.1% RIC Emerging Markets Fund Class Y 388,762 6,959 RIC Global Equity Fund Class Y 699,093 7,403 RIF Non-U.S. Fund 541,644 6,462 20,824 Multi-Asset - 10.0% RIC Multi-Strategy Income Fund Class Y 1,083,932 10,861 Total Investments in Affiliated Mutual Funds (cost $101,471) 107,109 Options Purchased - 0.1% (Number of Contracts) EURO STOXX 50 Index May 2017 3,303.33 Call (456) EUR 1,607 (ÿ) 92 S&P 500 Index Jun 2017 2,395.40 Call (1,476) USD 3,536 (ÿ) 42 Total Options Purchased (cost $106) 134 Short-Term Investments - 0.3% U.S. Cash Management Fund 325,307 (8) 325 Total Short-Term Investments (cost $325) 325 Total Investments 98.7% (identified cost $101,902) 107,568 Other Assets and Liabilities, Net - 1.3% 1,451 Net Assets - 100.0% 109,019 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 3 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 412 04/17 6 CAC40 Euro Index Futures 25 EUR 1,279 04/17 43 DAX Index Futures 4 EUR 1,233 06/17 33 FTSE/MIB Index Futures 2 EUR 201 06/17 10 IBEX 35 Index Futures 4 EUR 417 04/17 23 OMXS 30 Index Futures 18 SEK 2,848 04/17 6 S&P 500 E-Mini Index Futures 19 USD 2,241 06/17 (12 ) Short Positions Dow Jones U.S. Real Estate Index Futures 43 USD 1,336 06/17 (53 ) EURO STOXX 50 Index Futures 23 EUR 788 06/17 (23 ) FTSE 100 Index Futures 6 GBP 437 06/17 1 MSCI Emerging Markets Mini Index Futures 19 USD 913 06/17 (33 ) Russell 1000 Mini Index Futures 4 USD 262 06/17 — S&P 500 E-Mini Index Futures 32 USD 3,775 06/17 4 S&P Mid 400 E-Mini Index Futures 2 USD 344 06/17 (3 ) S&P/TSX 60 Index Futures 8 CAD 1,459 06/17 — SPI 200 Index Futures 9 AUD 1,316 06/17 (18 ) TOPIX Index Futures 9 JPY 136,125 06/17 23 United States 2 Year Treasury Note Futures 7 USD 1,515 06/17 (1 ) United States 5 Year Treasury Note Futures 21 USD 2,472 06/17 (3 ) United States 10 Year Treasury Note Futures 13 USD 1,619 06/17 (1 ) United States Long Bond Futures 1 USD 151 06/17 (1 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 1 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ EURO STOXX 50 Index Put 456 2,939.96 EUR 1,430 05/19/17 (3 ) S&P 500 Index Put 1,476 2,134.52 USD 3,151 06/16/17 (12 ) Total Liability for Options Written (premiums received $38) (15 ) Transactions in options written contracts for the period ended March 31, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 45,083 $ 72 Opened 1,932 38 Closed (45,083 ) (72 ) Expired — — Outstanding March 31, 2017 1,932 $ 38 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 295 INR 20,020 06/21/17 12 Bank of America USD 212 RUB 12,590 06/21/17 8 Bank of America CNY 2,030 USD 291 06/21/17 (2 ) Bank of America KRW 349,910 USD 306 06/21/17 (7 ) Bank of America TWD 9,520 USD 311 06/21/17 (4 ) Bank of Montreal USD 132 CAD 177 06/21/17 1 Bank of Montreal USD 212 EUR 200 06/21/17 3 Bank of Montreal USD 29 GBP 23 06/21/17 1 Bank of Montreal USD 56 JPY 6,343 06/21/17 1 See accompanying notes which are an integral part of this quarterly report. 4 Moderate Strategy Fund Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 94 MXN 1,900 06/21/17 5 Bank of Montreal USD 144 ZAR 1,910 06/21/17 (3 ) Bank of Montreal AUD 393 USD 301 06/21/17 — Commonwealth Bank of Australia USD 132 CAD 177 06/21/17 — Commonwealth Bank of Australia USD 212 EUR 200 06/21/17 2 Commonwealth Bank of Australia USD 29 GBP 23 06/21/17 1 Commonwealth Bank of Australia USD 56 JPY 6,343 06/21/17 1 Commonwealth Bank of Australia USD 94 MXN 1,900 06/21/17 7 Commonwealth Bank of Australia USD 143 ZAR 1,910 06/21/17 (3 ) Commonwealth Bank of Australia AUD 393 USD 300 06/21/17 — Royal Bank of Canada USD 132 CAD 177 06/21/17 1 Royal Bank of Canada USD 211 EUR 200 06/21/17 3 Royal Bank of Canada USD 29 GBP 23 06/21/17 1 Royal Bank of Canada USD 56 JPY 6,343 06/21/17 1 Royal Bank of Canada USD 94 MXN 1,900 06/21/17 6 Royal Bank of Canada USD 143 ZAR 1,910 06/21/17 (3 ) Royal Bank of Canada AUD 393 USD 298 06/21/17 (2 ) State Street USD 219 AUD 287 04/07/17 — State Street USD 294 CAD 392 04/07/17 1 State Street USD 257 CHF 257 04/07/17 — State Street USD 966 EUR 904 04/07/17 (2 ) State Street USD 519 GBP 415 04/07/17 1 State Street USD 104 HKD 805 04/07/17 — State Street USD 6 JPY 692 04/07/17 — State Street USD 648 JPY 72,453 04/07/17 3 State Street USD 108 SEK 960 04/07/17 — State Street USD 37 SGD 52 04/07/17 — State Street AUD 2 USD 2 04/07/17 — State Street AUD 285 USD 219 04/07/17 1 State Street AUD 287 USD 219 05/15/17 — State Street CAD 13 USD 10 04/07/17 — State Street CAD 379 USD 287 04/07/17 2 State Street CAD 392 USD 294 05/15/17 (1 ) State Street CHF 6 USD 6 04/07/17 — State Street CHF 251 USD 250 04/07/17 — State Street CHF 257 USD 257 05/15/17 — State Street EUR 18 USD 19 04/07/17 — State Street EUR 886 USD 941 04/07/17 (4 ) State Street EUR 904 USD 968 05/15/17 2 State Street GBP 10 USD 12 04/07/17 — State Street GBP 405 USD 504 04/07/17 (4 ) State Street GBP 415 USD 519 05/15/17 (1 ) State Street HKD 17 USD 2 04/07/17 — State Street HKD 788 USD 102 04/07/17 — State Street HKD 805 USD 104 05/15/17 — State Street JPY 73,145 USD 653 04/07/17 (4 ) State Street JPY 72,453 USD 649 05/15/17 (3 ) State Street SEK 20 USD 2 04/07/17 — State Street SEK 940 USD 104 04/07/17 (1 ) State Street SEK 960 USD 108 05/15/17 — State Street SGD 1 USD 1 04/07/17 — State Street SGD 51 USD 36 04/07/17 — State Street SGD 52 USD 37 05/15/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 20 See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 5 Russell Investment Funds Moderate Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Bank of America USD 3,700 (1.000 %) 06/20/22 194 CDX NA High Yield Index Bank of America USD 2,800 5.000 % 06/20/22 196 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $376 390 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Affiliated Mutual Funds $ 107,109 $ — $ — $ — $ 107,109 Options Purchased — 134 — — 134 Short-Term Investments — — — 325 325 Total Investments 107,109 134 — 325 107,568 Other Financial Instruments Assets Futures Contracts 149 — — — 149 Foreign Currency Exchange Contracts 5 59 — — 64 Credit Default Swap Contracts — 390 — — 390 Liabilities Futures Contracts (148 ) — — — (148 ) Options Written — (15 ) — — (15 ) Foreign Currency Exchange Contracts (3 ) (41 ) — — (44 ) Total Other Financial Instruments * $ 3 $ 393 $ — $ — $ 396 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Moderate Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Mutual Funds - 97.9% Alternative - 8.1% RIC Commodity Strategies Fund Class Y 1,650,720 9,178 RIC Global Infrastructure Fund Class Y 736,384 8,594 RIF Global Real Estate Securities Fund 378,441 5,408 23,180 Domestic Equities - 21.9% RIC U.S. Defensive Equity Fund Class Y 108,743 5,476 RIC U.S. Dynamic Equity Fund Class Y 1,022,728 11,148 RIF Aggressive Equity Fund 1,148,967 17,797 RIF Multi-Style Equity Fund 1,628,947 28,409 62,830 Fixed Income - 36.2% RIC Global Opportunistic Credit Fund Class Y 2,977,564 28,823 RIC Unconstrained Total Return Fund Class Y 2,028,580 20,103 RIF Core Bond Fund 5,390,016 55,139 104,065 International Equities - 27.6% RIC Emerging Markets Fund Class Y 1,106,580 19,808 RIC Global Equity Fund Class Y 2,884,662 30,548 RIF Non-U.S. Fund 2,431,614 29,009 79,365 Multi-Asset - 4.1% RIC Multi-Strategy Income Fund Class Y 1,161,333 11,637 Total Investments in Affiliated Mutual Funds (cost $249,284) 281,077 Options Purchased - 0.2% (Number of Contracts) EURO STOXX 50 Index May 2017 3,303.33 Call (2,336) EUR 8,232 (ÿ) 475 S&P 500 Index Jun 2017 2,395.40 Call (7,590) USD 18,181 (ÿ) 214 Total Options Purchased (cost $547) 689 Short-Term Investments - 0.5% U.S. Cash Management Fund 1,533,374 (8) 1,534 Total Short-Term Investments (cost $1,534) 1,534 Total Investments 98.6% (identified cost $251,365) 283,300 Other Assets and Liabilities, Net - 1.4% 3,920 Net Assets - 100.0% 287,220 See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 7 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 14 EUR 1,443 04/17 22 CAC40 Euro Index Futures 85 EUR 4,348 04/17 145 DAX Index Futures 13 EUR 4,007 06/17 108 FTSE/MIB Index Futures 9 EUR 902 06/17 46 IBEX 35 Index Futures 14 EUR 1,458 04/17 79 OMXS30 Index Futures 59 SEK 9,334 04/17 19 S&P 500 E-Mini Index Futures 2 USD 236 06/17 (1 ) Short Positions Dow Jones U.S. Real Estate Index Futures 51 USD 1,584 06/17 (64 ) EURO STOXX 50 Index Futures 155 EUR 5,310 06/17 (159 ) FTSE 100 Index Futures 27 GBP 1,964 06/17 4 Hang Seng Index Futures 1 HKD 1,207 04/17 1 MSCI Emerging Markets Mini Index Futures 20 USD 961 06/17 (35 ) MSCI Singapore Index Futures 1 SGD 35 04/17 — Russell 1000 Mini Index Futures 6 USD 392 06/17 — S&P 500 E-Mini Index Futures 190 USD 22,413 06/17 25 S&P Mid 400 E-Mini Index Futures 3 USD 515 06/17 (5 ) S&P/TSX 60 Index Futures 27 CAD 4,925 06/17 — SPI 200 Index Futures 12 AUD 1,754 06/17 (23 ) TOPIX Index Futures 30 JPY 453,751 06/17 76 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 238 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ EURO STOXX 50 Index Put 2,336 2,939.96 EUR 7,327 05/19/17 (14 ) S&P 500 Index Put 7,590 2,134.52 USD 16,201 06/16/17 (63 ) Total Liability for Options Written (premiums received $193) (77 ) Transactions in options written contracts for the period ended March 31, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 229,657 $ 367 Opened 9,926 193 Closed (229,657 ) (367 ) Expired — — Outstanding March 31, 2017 9,926 $ 193 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 295 INR 20,020 06/21/17 12 Bank of America USD 740 RUB 44,070 06/21/17 27 Bank of America CNY 9,470 USD 1,358 06/21/17 (8 ) Bank of America JPY 23,160 USD 208 06/21/17 — Bank of America KRW 349,890 USD 306 06/21/17 (7 ) Bank of America TWD 28,550 USD 932 06/21/17 (11 ) Bank of Montreal USD 505 AUD 661 04/07/17 — Bank of Montreal USD 676 CAD 903 04/07/17 2 Bank of Montreal USD 315 CAD 420 06/21/17 1 Bank of Montreal USD 592 CHF 592 04/07/17 (1 ) Bank of Montreal USD 271 CHF 273 06/21/17 2 See accompanying notes which are an integral part of this quarterly report. 8 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 2,225 EUR 2,081 04/07/17 (5 ) Bank of Montreal USD 1,195 GBP 956 04/07/17 3 Bank of Montreal USD 239 HKD 1,854 04/07/17 — Bank of Montreal USD 1,492 JPY 166,810 04/07/17 7 Bank of Montreal USD 464 JPY 52,645 06/21/17 11 Bank of Montreal USD 177 MXN 3,565 06/21/17 12 Bank of Montreal USD 248 SEK 2,211 04/07/17 (1 ) Bank of Montreal USD 28 SEK 253 06/21/17 — Bank of Montreal USD 86 SGD 120 04/07/17 — Bank of Montreal USD 269 ZAR 3,580 06/21/17 (6 ) Bank of Montreal AUD 661 USD 505 05/15/17 — Bank of Montreal AUD 1,038 USD 793 06/21/17 1 Bank of Montreal CAD 903 USD 677 05/15/17 (2 ) Bank of Montreal CHF 592 USD 593 05/15/17 1 Bank of Montreal EUR 2,081 USD 2,229 05/15/17 5 Bank of Montreal EUR 108 USD 114 06/21/17 (1 ) Bank of Montreal GBP 956 USD 1,196 05/15/17 (3 ) Bank of Montreal GBP 195 USD 240 06/21/17 (5 ) Bank of Montreal HKD 1,854 USD 239 05/15/17 — Bank of Montreal HKD 290 USD 37 06/21/17 — Bank of Montreal JPY 166,810 USD 1,494 05/15/17 (7 ) Bank of Montreal SEK 2,211 USD 248 05/15/17 1 Bank of Montreal SGD 120 USD 86 05/15/17 — Citibank USD 505 AUD 661 04/07/17 (1 ) Citibank USD 676 CAD 903 04/07/17 2 Citibank USD 592 CHF 592 04/07/17 (1 ) Citibank USD 2,224 EUR 2,081 04/07/17 (3 ) Citibank USD 1,193 GBP 956 04/07/17 5 Citibank USD 239 HKD 1,854 04/07/17 — Citibank USD 1,493 JPY 166,810 04/07/17 6 Citibank USD 248 SEK 2,211 04/07/17 (1 ) Citibank USD 86 SGD 120 04/07/17 — Citibank AUD 661 USD 505 05/15/17 1 Citibank CAD 903 USD 677 05/15/17 (2 ) Citibank CHF 592 USD 593 05/15/17 1 Citibank EUR 2,081 USD 2,227 05/15/17 3 Citibank GBP 956 USD 1,194 05/15/17 (5 ) Citibank HKD 1,854 USD 239 05/15/17 — Citibank JPY 166,810 USD 1,495 05/15/17 (6 ) Citibank SEK 2,211 USD 248 05/15/17 1 Citibank SGD 120 USD 86 05/15/17 — Commonwealth Bank of Australia USD 315 CAD 420 06/21/17 1 Commonwealth Bank of Australia USD 271 CHF 273 06/21/17 2 Commonwealth Bank of Australia USD 464 JPY 52,645 06/21/17 10 Commonwealth Bank of Australia USD 176 MXN 3,565 06/21/17 13 Commonwealth Bank of Australia USD 28 SEK 253 06/21/17 — Commonwealth Bank of Australia USD 269 ZAR 3,580 06/21/17 (5 ) Commonwealth Bank of Australia AUD 656 USD 503 04/07/17 2 Commonwealth Bank of Australia AUD 1,038 USD 792 06/21/17 — Commonwealth Bank of Australia CAD 873 USD 661 04/07/17 5 Commonwealth Bank of Australia CHF 579 USD 577 04/07/17 (1 ) Commonwealth Bank of Australia EUR 2,040 USD 2,164 04/07/17 (12 ) Commonwealth Bank of Australia EUR 108 USD 114 06/21/17 (1 ) Commonwealth Bank of Australia GBP 934 USD 1,160 04/07/17 (10 ) Commonwealth Bank of Australia GBP 195 USD 240 06/21/17 (5 ) Commonwealth Bank of Australia HKD 1,815 USD 234 04/07/17 — Commonwealth Bank of Australia HKD 290 USD 37 06/21/17 — Commonwealth Bank of Australia JPY 168,396 USD 1,504 04/07/17 (9 ) Commonwealth Bank of Australia SEK 2,165 USD 240 04/07/17 (2 ) Commonwealth Bank of Australia SGD 119 USD 85 04/07/17 — National Australia Bank AUD 656 USD 503 04/07/17 2 National Australia Bank CAD 873 USD 660 04/07/17 4 National Australia Bank CHF 579 USD 578 04/07/17 (1 ) See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 9 Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ National Australia Bank EUR 2,040 USD 2,165 04/07/17 (12 ) National Australia Bank GBP 934 USD 1,161 04/07/17 (9 ) National Australia Bank HKD 1,815 USD 234 04/07/17 — National Australia Bank JPY 168,396 USD 1,505 04/07/17 (8 ) National Australia Bank SEK 2,165 USD 240 04/07/17 (1 ) National Australia Bank SGD 119 USD 85 04/07/17 — Royal Bank of Canada USD 314 CAD 420 06/21/17 2 Royal Bank of Canada USD 271 CHF 273 06/21/17 3 Royal Bank of Canada USD 463 JPY 52,645 06/21/17 11 Royal Bank of Canada USD 177 MXN 3,565 06/21/17 12 Royal Bank of Canada USD 28 SEK 253 06/21/17 — Royal Bank of Canada USD 269 ZAR 3,580 06/21/17 (5 ) Royal Bank of Canada AUD 1,038 USD 786 06/21/17 (5 ) Royal Bank of Canada EUR 108 USD 114 06/21/17 (2 ) Royal Bank of Canada GBP 195 USD 240 06/21/17 (5 ) Royal Bank of Canada HKD 290 USD 37 06/21/17 — Standard Chartered USD 315 CAD 420 06/21/17 1 Standard Chartered USD 271 CHF 273 06/21/17 2 Standard Chartered USD 464 JPY 52,645 06/21/17 11 Standard Chartered USD 176 MXN 3,565 06/21/17 11 Standard Chartered USD 28 SEK 253 06/21/17 — Standard Chartered USD 269 ZAR 3,580 06/21/17 (5 ) Standard Chartered AUD 1,038 USD 793 06/21/17 1 Standard Chartered EUR 108 USD 114 06/21/17 (1 ) Standard Chartered GBP 195 USD 240 06/21/17 (5 ) Standard Chartered HKD 290 USD 37 06/21/17 — State Street USD 28 JPY 3,173 04/07/17 1 State Street AUD 10 USD 8 04/07/17 — State Street CAD 60 USD 45 04/07/17 — State Street CHF 26 USD 26 04/07/17 — State Street EUR 82 USD 87 04/07/17 (1 ) State Street GBP 45 USD 55 04/07/17 (1 ) State Street HKD 79 USD 10 04/07/17 — State Street SEK 93 USD 10 04/07/17 — State Street SGD 3 USD 2 04/07/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 16 Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Emerging Markets Index Bank of America USD 6,500 (1.000 %) 06/20/22 340 CDX NA High Yield Index Bank of America USD 7,600 5.000 % 06/20/22 533 CDX NA High Yield Index Morgan Stanley USD — 5.000 % 12/20/21 — CDX NA Investment Grade Index Bank of America USD 8,600 1.000 % 06/20/22 140 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $964 1,013 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Affiliated Mutual Funds $ 281,077 $ — $ — $ — $ 281,077 See accompanying notes which are an integral part of this quarterly report. 10 Balanced Strategy Fund Russell Investment Funds Balanced Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Options Purchased — 689 — — 689 Short-Term Investments — — — 1,534 1,534 Total Investments 281,077 689 — 1,534 283,300 Other Financial Instruments Assets Futures Contracts 525 — — — 525 Foreign Currency Exchange Contracts — 198 — — 198 Credit Default Swap Contracts — 1,013 — — 1,013 Liabilities Futures Contracts (287 ) — — — (287 ) Options Written — (77 ) — — (77 ) Foreign Currency Exchange Contracts — (182 ) — — (182 ) Total Other Financial Instruments * $ 238 $ 952 $ — $ — $ 1,190 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Balanced Strategy Fund 11 Russell Investment Funds Growth Strategy Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Mutual Funds - 97.9% Alternative - 8.6% RIC Commodity Strategies Fund Class Y 1,098,985 6,111 RIC Global Infrastructure Fund Class Y 510,986 5,963 RIF Global Real Estate Securities Fund 394,834 5,642 17,716 Domestic Equities - 33.9% RIC U.S. Defensive Equity Fund Class Y 199,952 10,070 RIC U.S. Dynamic Equity Fund Class Y 960,815 10,473 RIF Aggressive Equity Fund 1,275,563 19,758 RIF Multi-Style Equity Fund 1,724,964 30,083 70,384 Fixed Income - 21.3% RIC Global Opportunistic Credit Fund Class Y 1,678,669 16,250 RIC Unconstrained Total Return Fund Class Y 1,759,670 17,438 RIF Core Bond Fund 1,020,530 10,440 44,128 International Equities - 34.1% RIC Emerging Markets Fund Class Y 999,247 17,887 RIC Global Equity Fund Class Y 2,430,139 25,735 RIF Non-U.S. Fund 2,270,444 27,086 70,708 Total Investments in Affiliated Mutual Funds (cost $176,306) 202,936 Options Purchased - 0.1% (Number of Contracts) EURO STOXX 50 Index May 2017 3,303.33 Call (627) EUR 2,210 (ÿ) 128 S&P 500 Index Jun 2017 2,395.40 Call (2,108) USD 5,050 (ÿ) 59 Total Options Purchased (cost $150) 187 Short-Term Investments - 0.5% U.S. Cash Management Fund 1,081,698 (8) 1,082 Total Short-Term Investments (cost $1,082) 1,082 Total Investments 98.5% (identified cost $177,538) 204,205 Other Assets and Liabilities, Net - 1.5% 3,152 Net Assets - 100.0% 207,357 See accompanying notes which are an integral part of this quarterly report. 12 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 15 EUR 1,546 04/17 23 CAC 40 Euro Index Futures 80 EUR 4,092 04/17 137 DAX Index Futures 12 EUR 3,699 06/17 100 EURO STOXX 50 Index Futures 14 EUR 480 06/17 14 FTSE/MIB Index Futures 9 EUR 902 06/17 46 IBEX 35 Index Futures 14 EUR 1,458 04/17 79 OMXS30 Index Futures 57 SEK 9,019 04/17 18 Russell 2000 Mini Index Futures 8 USD 554 06/17 10 United States 2 Year Treasury Note Futures 10 USD 2,165 06/17 2 United States 5 Year Treasury Note Futures 34 USD 4,003 06/17 5 United States 10 Year Treasury Note Futures 21 USD 2,616 06/17 1 United States Long Bond Futures 2 USD 301 06/17 1 Short Positions Dow Jones U.S. Real Estate Index Futures 97 USD 3,013 06/17 (121 ) FTSE 100 Index Futures 15 GBP 1,091 06/17 3 MSCI Emerging Markets Mini Index Futures 6 USD 288 06/17 (10 ) Russell 1000 Mini Index Futures 12 USD 785 06/17 1 S&P 500 E-Mini Index Futures 138 USD 16,279 06/17 18 S&P Mid 400 E-Mini Index Futures 6 USD 1,031 06/17 (10 ) S&P/TSX 60 Index Futures 21 CAD 3,831 06/17 — SPI 200 Index Futures 24 AUD 3,509 06/17 (47 ) TOPIX Index Futures 14 JPY 211,751 06/17 35 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 305 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ EURO STOXX 50 Index Put 627 2,939.96 EUR 1,966 05/19/17 (4 ) S&P 500 Index Put 2,108 2,134.52 USD 4,500 06/16/17 (17 ) Total Liability for Options Written (premiums received $53) (21 ) Transactions in options written contracts for the period ended March 31, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 68,914 $ 194 Opened 2,735 53 Closed (68,914 ) (194 ) Expired — — Outstanding March 31, 2017 2,735 $ 53 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 666 EUR 620 06/21/17 (2 ) Bank of America USD 423 RUB 25,180 06/21/17 16 Bank of America CNY 7,440 USD 1,067 06/21/17 (6 ) Bank of America KRW 233,270 USD 204 06/21/17 (5 ) Bank of America TWD 28,550 USD 932 06/21/17 (11 ) Bank of Montreal USD 351 AUD 459 04/07/17 — Bank of Montreal USD 470 CAD 627 04/07/17 2 Bank of Montreal USD 426 CAD 568 06/21/17 2 Bank of Montreal USD 411 CHF 411 04/07/17 — See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 13 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of Montreal USD 221 CHF 223 06/21/17 2 Bank of Montreal USD 1,545 EUR 1,445 04/07/17 (3 ) Bank of Montreal USD 61 EUR 58 06/21/17 1 Bank of Montreal USD 829 GBP 664 04/07/17 2 Bank of Montreal USD 166 HKD 1,287 04/07/17 — Bank of Montreal USD 1,035 JPY 115,784 04/07/17 5 Bank of Montreal USD 820 JPY 93,033 06/21/17 18 Bank of Montreal USD 94 MXN 1,900 06/21/17 6 Bank of Montreal USD 172 SEK 1,535 04/07/17 (1 ) Bank of Montreal USD 26 SEK 233 06/21/17 — Bank of Montreal USD 60 SGD 84 04/07/17 — Bank of Montreal USD 161 ZAR 2,148 06/21/17 (4 ) Bank of Montreal AUD 459 USD 350 05/15/17 — Bank of Montreal AUD 1,533 USD 1,171 06/21/17 2 Bank of Montreal CAD 627 USD 470 05/15/17 (2 ) Bank of Montreal CHF 411 USD 412 05/15/17 — Bank of Montreal EUR 1,445 USD 1,547 05/15/17 3 Bank of Montreal GBP 664 USD 830 05/15/17 (2 ) Bank of Montreal GBP 58 USD 71 06/21/17 (1 ) Bank of Montreal HKD 1,287 USD 166 05/15/17 — Bank of Montreal JPY 115,784 USD 1,037 05/15/17 (5 ) Bank of Montreal SEK 1,535 USD 172 05/15/17 1 Bank of Montreal SGD 84 USD 60 05/15/17 — Citibank USD 351 AUD 459 04/07/17 — Citibank USD 469 CAD 627 04/07/17 2 Citibank USD 411 CHF 411 04/07/17 (1 ) Citibank USD 1,544 EUR 1,445 04/07/17 (2 ) Citibank USD 828 GBP 664 04/07/17 3 Citibank USD 166 HKD 1,287 04/07/17 — Citibank USD 1,036 JPY 115,784 04/07/17 4 Citibank USD 172 SEK 1,535 04/07/17 (1 ) Citibank USD 60 SGD 84 04/07/17 — Citibank AUD 459 USD 350 05/15/17 — Citibank CAD 627 USD 470 05/15/17 (2 ) Citibank CHF 411 USD 412 05/15/17 — Citibank EUR 1,445 USD 1,546 05/15/17 2 Citibank GBP 664 USD 829 05/15/17 (3 ) Citibank HKD 1,287 USD 166 05/15/17 — Citibank JPY 115,784 USD 1,037 05/15/17 (3 ) Citibank SEK 1,535 USD 172 05/15/17 1 Citibank SGD 84 USD 60 05/15/17 — Commonwealth Bank of Australia USD 426 CAD 568 06/21/17 2 Commonwealth Bank of Australia USD 222 CHF 223 06/21/17 1 Commonwealth Bank of Australia USD 61 EUR 58 06/21/17 1 Commonwealth Bank of Australia USD 820 JPY 93,033 06/21/17 18 Commonwealth Bank of Australia USD 94 MXN 1,900 06/21/17 6 Commonwealth Bank of Australia USD 26 SEK 233 06/21/17 — Commonwealth Bank of Australia USD 161 ZAR 2,148 06/21/17 (3 ) Commonwealth Bank of Australia AUD 1,533 USD 1,170 06/21/17 — Commonwealth Bank of Australia GBP 58 USD 71 06/21/17 (1 ) Royal Bank of Canada USD 425 CAD 568 06/21/17 2 Royal Bank of Canada USD 221 CHF 223 06/21/17 2 Royal Bank of Canada USD 61 EUR 58 06/21/17 1 Royal Bank of Canada USD 818 JPY 93,033 06/21/17 20 Royal Bank of Canada USD 94 MXN 1,900 06/21/17 6 Royal Bank of Canada USD 26 SEK 233 06/21/17 — Royal Bank of Canada USD 161 ZAR 2,148 06/21/17 (3 ) Royal Bank of Canada AUD 1,533 USD 1,162 06/21/17 (7 ) Royal Bank of Canada GBP 58 USD 71 06/21/17 (1 ) Standard Chartered USD 426 CAD 568 06/21/17 2 Standard Chartered USD 222 CHF 223 06/21/17 2 Standard Chartered USD 61 EUR 58 06/21/17 1 Standard Chartered USD 819 JPY 93,033 06/21/17 18 See accompanying notes which are an integral part of this quarterly report. 14 Growth Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Standard Chartered USD 94 MXN 1,900 06/21/17 6 Standard Chartered USD 26 SEK 233 06/21/17 — Standard Chartered USD 161 ZAR 2,148 06/21/17 (3 ) Standard Chartered AUD 1,533 USD 1,171 06/21/17 1 Standard Chartered GBP 58 USD 71 06/21/17 (1 ) State Street USD 1 JPY 130 04/07/17 — State Street AUD 15 USD 11 04/07/17 — State Street AUD 902 USD 692 04/07/17 3 State Street CAD 53 USD 40 04/07/17 — State Street CAD 1,200 USD 910 04/07/17 7 State Street CHF 26 USD 26 04/07/17 — State Street CHF 796 USD 794 04/07/17 (1 ) State Street EUR 82 USD 87 04/07/17 (1 ) State Street EUR 2,807 USD 2,980 04/07/17 (15 ) State Street GBP 43 USD 53 04/07/17 (1 ) State Street GBP 1,284 USD 1,597 04/07/17 (12 ) State Street HKD 78 USD 10 04/07/17 — State Street HKD 2,496 USD 322 04/07/17 1 State Street JPY 231,697 USD 2,069 04/07/17 (12 ) State Street SEK 91 USD 10 04/07/17 — State Street SEK 2,978 USD 330 04/07/17 (2 ) State Street SGD 4 USD 3 04/07/17 — State Street SGD 163 USD 116 04/07/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 55 Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Bank of America USD 700 5.000 % 06/20/22 (49 ) CDX NA High Yield Index Goldman Sachs USD — (5.000 %) 12/20/21 — CDX NA Investment Grade Index Bank of America USD 9,200 1.000 % 06/20/22 150 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $102 101 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Affiliated Mutual Funds $ 202,936 $ — $ — $ — $ 202,936 Options Purchased — 187 — — 187 Short-Term Investments — — — 1,082 1,082 Total Investments 202,936 187 — 1,082 204,205 Other Financial Instruments Assets Futures Contracts 493 — — — 493 Foreign Currency Exchange Contracts — 172 — — 172 Credit Default Swap Contracts — 150 — — 150 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 15 Russell Investment Funds Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Liabilities Futures Contracts (188 ) — — — (188 ) Options Written — (21 ) — — (21 ) Foreign Currency Exchange Contracts — (117 ) — — (117 ) Credit Default Swap Contracts — (49 ) — — (49 ) Total Other Financial Instruments * $ 305 $ 135 $ — $ — $ 440 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 16 Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments — March 31, 2017 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Affiliated Mutual Funds - 97.7% Alternative - 7.8% RIC Commodity Strategies Fund Class Y 269,784 1,500 RIC Global Infrastructure Fund Class Y 131,908 1,539 RIF Global Real Estate Securities Fund 64,502 922 3,961 Domestic Equities - 37.2% RIC U.S. Defensive Equity Fund Class Y 72,121 3,632 RIC U.S. Dynamic Equity Fund Class Y 339,170 3,697 RIF Aggressive Equity Fund 368,991 5,716 RIF Multi-Style Equity Fund 340,264 5,934 18,979 Fixed Income - 11.6% RIC Global Opportunistic Credit Fund Class Y 373,505 3,615 RIC Unconstrained Total Return Fund Class Y 231,246 2,292 5,907 International Equities - 41.1% RIC Emerging Markets Fund Class Y 340,822 6,101 RIC Global Equity Fund Class Y 773,109 8,187 RIF Non-U.S. Fund 559,703 6,677 20,965 Total Investments in Affiliated Mutual Funds (cost $40,700) 49,812 Options Purchased - 0.1% (Number of Contracts) EURO STOXX 50 Index May 2017 3,303.33 Call (154) EUR 543 (ÿ) 32 S&P 500 Index Jun 2017 2,395.40 Call (506) USD 1,212 (ÿ) 14 Total Options Purchased (cost $36) 46 Short-Term Investments - 0.6% U.S. Cash Management Fund 297,447 (8) 297 Total Short-Term Investments (cost $297) 297 Total Investments 98.4% (identified cost $41,033) 50,155 Other Assets and Liabilities, Net - 1.6% 828 Net Assets - 100.0% 50,983 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 17 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Amsterdam Index Futures 4 EUR 412 04/17 6 CAC40 Euro Index Futures 24 EUR 1,228 04/17 41 DAX Index Futures 4 EUR 1,233 06/17 33 Dow Jones U.S. Real Estate Index Futures 16 USD 497 06/17 15 EURO STOXX 50 Index Futures 8 EUR 274 06/17 8 FTSE/MIB Index Futures 3 EUR 301 06/17 15 IBEX 35 Index Futures 4 EUR 417 04/17 23 OMX 30 Index Futures 17 SEK 2,690 04/17 6 Russell 2000 Mini Index Futures 2 USD 138 06/17 3 Short Positions FTSE 100 Index Futures 5 GBP 364 06/17 1 MSCI Emerging Markets Mini Index Futures 9 USD 432 06/17 (16 ) Russell 1000 Mini Index Futures 2 USD 131 06/17 — S&P 500 E-Mini Index Futures 38 USD 4,483 06/17 5 S&P Mid 400 E-Mini Index Futures 2 USD 344 06/17 (3 ) S&P/TSX 60 Index Futures 5 CAD 912 06/17 — SPI 200 Index Futures 6 AUD 877 06/17 (12 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 125 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ EURO STOXX 50 Index Put 154 2,939.96 EUR 483 05/19/17 (1 ) S&P 500 Index Put 506 2,134.52 USD 1,080 06/16/17 (4 ) Total Liability for Options Written (premiums received $13) (5 ) Transactions in options written contracts for the period ended March 31, 2017 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2016 16,737 $ 51 Opened 660 13 Closed (16,737 ) (51 ) Expired — — Outstanding March 31, 2017 660 $ 13 Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 204 EUR 190 06/21/17 (1 ) Bank of America USD 121 INR 8,180 06/21/17 5 Bank of America USD 119 RUB 7,110 06/21/17 4 Bank of America CNY 2,710 USD 389 06/21/17 (2 ) Bank of America GBP 90 USD 113 06/21/17 — Bank of America KRW 116,630 USD 102 06/21/17 (2 ) Bank of America TWD 9,520 USD 311 06/21/17 (4 ) Bank of Montreal USD 38 AUD 50 06/21/17 — Bank of Montreal USD 170 CAD 227 06/21/17 1 Bank of Montreal USD 278 JPY 31,563 06/21/17 6 Bank of Montreal USD 43 MXN 860 06/21/17 3 Bank of Montreal USD 40 ZAR 537 06/21/17 (1 ) Bank of Montreal EUR 67 USD 71 06/21/17 (1 ) Bank of Montreal GBP 10 USD 12 06/21/17 — See accompanying notes which are an integral part of this quarterly report. 18 Equity Growth Strategy Fund Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts Amounts in thousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Commonwealth Bank of Australia USD 38 AUD 50 06/21/17 — Commonwealth Bank of Australia USD 170 CAD 227 06/21/17 1 Commonwealth Bank of Australia USD 278 JPY 31,563 06/21/17 6 Commonwealth Bank of Australia USD 43 MXN 860 06/21/17 3 Commonwealth Bank of Australia USD 40 ZAR 537 06/21/17 (1 ) Commonwealth Bank of Australia EUR 67 USD 71 06/21/17 (1 ) Commonwealth Bank of Australia GBP 10 USD 12 06/21/17 — Royal Bank of Canada USD 38 AUD 50 06/21/17 — Royal Bank of Canada USD 170 CAD 227 06/21/17 1 Royal Bank of Canada USD 277 JPY 31,563 06/21/17 6 Royal Bank of Canada USD 43 MXN 860 06/21/17 3 Royal Bank of Canada USD 40 ZAR 537 06/21/17 (1 ) Royal Bank of Canada EUR 67 USD 70 06/21/17 (1 ) Royal Bank of Canada GBP 10 USD 12 06/21/17 — State Street USD 5 AUD 7 04/07/17 — State Street USD 187 AUD 244 04/07/17 — State Street USD 250 CAD 334 04/07/17 1 State Street USD 3 CHF 3 04/07/17 — State Street USD 219 CHF 219 04/07/17 — State Street USD 13 EUR 12 04/07/17 — State Street USD 823 EUR 770 04/07/17 (2 ) State Street USD 5 GBP 4 04/07/17 — State Street USD 442 GBP 354 04/07/17 1 State Street USD 1 HKD 9 04/07/17 — State Street USD 88 HKD 686 04/07/17 — State Street USD 25 JPY 2,852 04/07/17 1 State Street USD 552 JPY 61,701 04/07/17 2 State Street USD 1 SEK 12 04/07/17 — State Street USD 92 SEK 818 04/07/17 — State Street USD 1 SGD 1 04/07/17 — State Street USD 31 SGD 44 04/07/17 — State Street AUD 251 USD 192 04/07/17 1 State Street AUD 244 USD 186 05/15/17 — State Street CAD 334 USD 253 04/07/17 2 State Street CAD 334 USD 250 05/15/17 (1 ) State Street CHF 222 USD 221 04/07/17 — State Street CHF 219 USD 219 05/15/17 — State Street EUR 782 USD 830 04/07/17 (5 ) State Street EUR 770 USD 825 05/15/17 2 State Street GBP 358 USD 445 04/07/17 (3 ) State Street GBP 354 USD 443 05/15/17 (1 ) State Street HKD 695 USD 90 04/07/17 — State Street HKD 686 USD 88 05/15/17 — State Street JPY 64,553 USD 577 04/07/17 (3 ) State Street JPY 61,701 USD 553 05/15/17 (2 ) State Street SEK 830 USD 92 04/07/17 (1 ) State Street SEK 818 USD 92 05/15/17 — State Street SGD 45 USD 32 04/07/17 — State Street SGD 44 USD 31 05/15/17 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 16 See accompanying notes which are an integral part of this quarterly report. Equity Growth Strategy Fund 19 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments, continued — March 31, 2017 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total Investments in Affiliated Mutual Funds $ 49,812 $ — $ — $ — $ 49,812 Options Purchased — 46 — — 46 Short-Term Investments — — — 297 297 Total Investments 49,812 46 — 297 50,155 Other Financial Instruments Assets Futures Contracts 156 — — — 156 Foreign Currency Exchange Contracts 4 45 — — 49 Liabilities Futures Contracts (31 ) — — — (31 ) Options Written — (5 ) — — (5 ) Foreign Currency Exchange Contracts (3 ) (30 ) — — (33 ) Total Other Financial Instruments * $ 126 $ 10 $ — $ — $ 136 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the investments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels, see note 2 in the Notes to Quarterly Report. For a disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2017, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 20 Equity Growth Strategy Fund Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Schedules of Investments — March 31, 2017 (Unaudited) Footnotes: (å) Currency balances were pledged in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Notes to Quarterly Report. (8) Unrounded units. (ÿ) Notional Amount in thousands. Notes to Schedules of Investments 21 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report — March 31, 2017 (Unaudited) 1. Organization Russell Investment Funds (the “Investment Company” or “RIF”) is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds (each a “Fund” and collectively the “Funds”). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended ("Investment Company Act"), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (“Master Trust Agreement”), and the provisions of Massachusetts law governing the operation of a Massachusetts business trust. The Investment Company’s Master Trust Agreement permits the Board of Trustees (the “Board”) to issue an unlimited number of shares of beneficial interest. Each of the Funds is diversified. Under the Investment Company Act a diversified company is defined as a management company which meets the following requirements: at least 75% of the value of their total assets is represented by cash and cash items (including receivables), government securities, securities of other investment companies, and other securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than five percent of the value of the total assets of such management company and to not more than 10% of the outstanding voting securities of such issuer. Each of the Funds is a “fund of funds” and diversifies its assets by investing principally, at present, in shares of several Russell Investment Company (“RIC”) Funds and other of the Investment Company’s Funds (together, the “Underlying Funds”). Each Fund seeks to achieve its specific investment objective by investing in different combinations of Underlying Funds. In addition to investing in the Underlying Funds, Russell Investment Management, LLC (“RIM”), the Funds’ investment adviser, may seek to actively manage the Funds' overall exposure by investing in derivatives, including futures, options, forwards and swaps, that RIM believes will achieve the desired risk/return profile for the Funds. The Funds may hold cash in connection with these investments. The Funds usually, but not always, pursue a strategy of being fully invested by exposing their cash to the performance of segments of the global equity market by purchasing index futures contracts (also known as "equitization"). Each Fund intends its strategy of investing in combinations of equity, fixed income, alternative and multi-asset Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. A Fund’s actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 5% at the equity, fixed income, alternative or specialty category level based on RIM’s capital markets research, and/ or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. The following table shows each Fund’s target strategic asset allocation effective on or about September 22, 2016 to alternative, equity, fixed and specialty asset classes. The alternative Underlying Funds in which the Funds may invest include the RIC Commodity Strategies, RIC Global Infrastructure and RIF Global Real Estate Securities Funds. The equity Underlying Funds in which the Funds may invest include the RIC U.S. Defensive Equity, RIC U.S. Dynamic Equity, RIF Aggressive Equity, RIF Multi- Style Equity, RIC Emerging Markets, RIC Global Equity and RIF Non-U.S. Funds. The fixed income Underlying Funds in which the Funds may invest include the RIC Global Opportunistic Credit, RIC Investment Grade Bond, RIC Short Duration Bond, RIC Unconstrained Total Return and RIF Core Bond Funds. The multi-asset Underlying Funds in which the Funds may invest include the RIC Multi-Strategy Income Fund. Asset Allocation Targets* Moderate Balanced Growth Strategy Strategy Strategy Equity Growth Asset Allocation Fund Fund Fund Strategy Fund Alternative** 7.5 % 7 % 8 % 8 % Equity 29.5 % 51 % 70 % 85 % Fixed Income 53 % 38 % 22 % 7 % Multi-Asset 10 % 4 % 0 % 0 % * A ctual asset allocation may vary. ** Alternative Underlying Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. 22 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) which require the use of management estimates and assumptions at the date of the Quarterly Report. Actual results could differ from those estimates. The Funds are considered investment companies under U.S. GAAP and follow the accounting and reporting guidance applicable to investment companies. The following is a summary of the significant accounting policies consistently followed by each Fund in the preparation of its Quarterly Report. In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, “final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosure about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds’ financial statements and related disclosures. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Investments Fund Services, LLC (“RIFUS”). The Funds value the shares of the Underlying Funds at the current net asset value ("NAV") per share of each Underlying Fund. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entity’s measurement date. U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: • Level 1 — Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities. • Level 2 — Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs. • Level 3 — Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RIFUS, acting at the discretion of the Board, that are used in determining the fair value of investments. All the Funds’ investments for the period ended March 31, 2017, were valued using Level 1 inputs. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Notes to Quarterly Report 23 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (“OTC”) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy, with the exception of foreign currency spot contracts which are categorized as Level 1 of the fair value hierarchy. OTC derivatives that use broker dealer quotations are categorized as level 3 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps, the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (“LIBOR”) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RIFUS and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RIFUS applies fair valuation methods that use significant unobservable inputs to determine a Fund’s NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RIFUS believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Fund’s NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RIFUS would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the security was sold. RIFUS employs third party pricing vendors to provide fair value measurements. RIFUS oversees third-party pricing service providers in order to support the valuation process throughout the year. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RIFUS may elect to obtain indicative market quotations (“broker quotes”) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RIFUS does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RIFUS is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the 24 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, a Level 3 reconciliation and an additional disclosure about fair value measurements, if any, has been included in the Presentation of Portfolio Holdings for each respective Fund. These significant unobservable inputs are further disclosed in the Presentation of Portfolio Holdings for each respective Fund as applicable. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund or Underlying Fund. Investment Income Distributions of income and capital gains from the Funds or Underlying Funds are recorded on the ex-dividend date. Derivatives The Funds may invest in derivatives. Derivatives are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds’ investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of segments of the global equity market by purchasing index futures contracts. This is intended to cause the Funds to perform as though cash were actually invested in the global equity market. Hedging may be used by the Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk, valuation risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or exchange-cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearing house stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearing house and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearing house guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearing house. Margin for exchange-traded and exchange-cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange- traded and exchange-cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Typically, the Funds and counterparties are not permitted to sell, repledge, rehypothecate or otherwise use collateral pledged by the other party unless explicitly permitted by each respective governing agreement. In December 2015, the SEC proposed new regulations applicable to a mutual fund's use of derivatives. If adopted as proposed, these regulations could potentially limit or impact a Fund's ability to invest in derivatives and negatively affect the Fund's performance and ability to pursue its stated investment objectives. Notes to Quarterly Report 25 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Foreign Currency Exchange Contracts The Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended March 31, 2017, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end foreign currency exchange contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Options The Funds may purchase and sell (write) call and put options on securities and securities indices. Such options are traded on a national securities exchange or in an OTC market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. When a Fund sells an uncovered call option, it does not simultaneously have a long position in the underlying security. When a Fund sells an uncovered put option, it does not simultaneously have a short position in the underlying security. Uncovered options are riskier than covered options because there is no underlying security held by the Fund that can act as a partial hedge. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. Certain Funds may enter into a swaption (an option on a swap). In a swaption, in exchange for an option, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying swap. For the period ended March 31, 2017, the Funds purchased or sold options primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end options contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. 26 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract value of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts, and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2017, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging and exposing cash to markets Growth Strategy Fund Return enhancement, hedging and exposing cash to markets Equity Growth Strategy Fund Return enhancement, hedging and exposing cash to markets The Funds' period end futures contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. As of March 31, 2017, the Funds has cash collateral balances in connection with future contracts purchased/sold as follows: Cash Collateral for Futures Moderate Strategy Fund $ 1,150,000 Balanced Strategy Fund $ 2,800,000 Growth Strategy Fund $ 2,520,000 Equity Growth Strategy Fund $ 800,000 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis (i.e., the two payment streams are netted out, with the Funds receiving or paying only the net amount of the two payments). When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations to pay or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). The Funds may enter into several different types of swap agreements including credit default, interest rate, total return and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Equity swaps are a counterparty agreement where two parties exchange two sets of cash flows on predetermined dates for an agreed upon amount of time. The cash flows will typically be an equity index value swapped with a floating rate such as LIBOR plus or minus a predefined spread. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are a counterparty agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds generally expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. Under most swap agreements entered into by a Fund, the parties' obligations are determined on a "net basis". The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount maintained in a segregated account will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. Notes to Quarterly Report 27 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. As of March 31, 2017, the Funds has cash collateral balances in connection with swap contracts purchased/sold as follows: Cash Collateral for Swaps Moderate Strategy Fund $ 300,000 Balanced Strategy Fund $ 1,100,000 Growth Strategy Fund $ 500,000 Equity Growth Strategy Fund $ 125,000 Credit Default Swaps The Funds may enter into credit default swaps. A credit default swap can refer to corporate issues, government issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Funds may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Funds may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Funds may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, Funds enter into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow Funds to acquire or reduce credit exposure to a particular issuer, asset or basket of instruments. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event) and the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. Certain Funds may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in their portfolios or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protection’s right to choose the deliverable obligation with the lowest value following a credit event). The Funds may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where Funds own or have exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swap’s spread) of a particular issuer’s default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. Certain Funds may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligation’s default (or another defined credit event). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized 28 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that name’s weight in the index. The composition of the indices changes periodically, usually every six months, and, for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period-end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that Funds as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2017, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by a Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Funds do not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Funds had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. A Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, a Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by a Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of a Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Funds will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Funds will be able to do so, the Funds may be able to reduce or eliminate their exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Funds may have limited ability to eliminate their exposure under a credit default swap if the credit quality of the reference entity or underlying asset has declined. For the period ended March 31, 2017, the Funds entered into credit default swaps primarily for the strategies listed below: Funds Strategies Moderate Strategy Fund Return enhancement, hedging and exposing cash to markets Balanced Strategy Fund Return enhancement, hedging and exposing cash to markets Growth Strategy Fund Return enhancement, hedging and exposing cash to markets The Funds' period end credit default swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Total Return Swaps The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a “notional amount” (i.e., a specified dollar amount that is hypothetically invested in a “basket” of securities representing a particular index). For the period ended March 31, 2017, the Funds entered into total return swaps primarily for the strategies listed below: Notes to Quarterly Report 29 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) Funds Strategies Moderate Strategy Fund Return enhancement and hedging Balanced Strategy Fund Return enhancement and hedging Growth Strategy Fund Return enhancement and hedging Equity Growth Strategy Fund Return enhancement and hedging The Funds' period end total return swap contracts, as presented in the table following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2017. Master Agreements Certain Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (“ISDA Master Agreements”) with counterparties that govern transactions in OTC derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination and default include conditions that may entitle either party to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of a particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Securities Forward Transaction Agreements (“Master Forward Agreements”) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds and Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds and Underlying Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds and Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the Funds' and Underlying Funds' financial statements (the “Assets”). The Assets consist principally of cash due from counterparties and investments. The extent of the Funds' and Underlying Funds’ exposure to market, credit and counterparty risks with respect to the Assets approximates their carrying value as recorded in the Funds' and Underlying Funds' Statements of Assets and Liabilities. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund and Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund and Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held. This could cause a Fund and Underlying Fund to underperform other types of investments. 3. Related Party Transactions RIM provides or oversees the provision of all investment advisory and portfolio management services for the Funds, including developing the investment program for each Fund and managing each Fund's overall exposures. RIFUS is the Funds' administrator and transfer agent. RIFUS, in its capacity as the Funds' administrator, provides or oversees the provision of all administrative services for the Funds. RIFUS, in its capacity as the Funds' transfer agent and dividend disbursing agent, is responsible for 30 Notes to Quarterly Report Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued — March 31, 2017 (Unaudited) providing transfer agency and dividend disbursing services to the Funds. RIFUS is a wholly-owned subsidiary of RIM. RIM is an indirect, wholly-owned subsidiary of Russell Investments Group, Ltd., a Cayman company. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the U.S. Cash Management Fund, an unregistered fund advised by RIM. As of March 31, 2017, the Funds had invested $3,238,150 in the U.S. Cash Management Fund. ` 4. Federal Income Taxes At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Moderate Balanced Growth Strategy Equity Growth Strategy Fund Strategy Fund Fund Strategy Fund Cost of Investments $ 103,784,500 $ 256,924,153 $ 182,706,485 $ 44,265,982 Unrealized Appreciation $ 4,583,042 $ 29,031,284 $ 24,407,669 $ 6,268,895 Unrealized Depreciation (799,351 ) (2,655,415 ) (2,909,215 ) (379,496 ) Net Unrealized Appreciation (Depreciation) $ 3,783,691 $ 26,375,869 $ 21,498,454 $ 5,889,399 5. Subsequent Events Management has evaluated the events and/or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of the Quarterly Report or additional disclosures except the following: On April 4, 2017, the Board declared dividends payable from net investment income. Dividends will be payable on April 6, 2017, to shareholders of record on April 5, 2017. Notes to Quarterly Report 31 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information — March 31, 2017 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each fiscal year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commission’s website at www.sec.gov, and (iii) at the Securities and Exchange Commission’s Office of Investor Education and Advocacy (formerly, the public Reference Room). The Board has delegated to RIM, as RIF’s investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIM has established a proxy voting committee and has adopted written proxy voting policies and procedures (“P&P”) and proxy voting guidelines (“Guidelines”). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds’ Statement of Additional Information (“SAI”). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2016 are available (i) free of charge, upon request, by calling the Funds at (800) 787- 7354, and (ii) on the Securities and Exchange Commission’s website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds’ prospectuses and annual and semi-annual reports. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800)787-7354. 32 Shareholder Requests for Additional Information Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer has concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-2(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on his evaluation of these controls and procedures as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no significant changes in Registrant's internal control over financial reporting that occurred during the period covered by this report that has materially affected or is likely to materially affect Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer and principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: Mark E. Swanson President, Chief Executive Officer, Treasurer, Chief Accounting Officer and Chief Financial Officer Date: May 15, 2017
